Exhibit 10.1

- 6 -

 

 

TUCOWS.COM CO.

TING FIBER, INC. and

TING INC.

(as Borrowers)

    - and -     TUCOWS INC. (as a Guarantor)     - and -     THE LENDERS FROM
TIME TO TIME PARTY TO THIS AGREEMENT (as Lenders)     - and -     BANK OF
MONTREAL as Administrative Agent             CREDIT AGREEMENT   August 18, 2016
   

 

 
 

--------------------------------------------------------------------------------

 

 
TABLE OF CONTENTS

 

 

 

 Page

 

 

 

ARTICLE I - INTERPRETATION

 

 

 

1.01

Definitions  

 1

1.02

Accounting Principles

 24

1.03

Currency References

 24

1.04

References to Statutes

 24

1.05

Extended Meanings 

 25

1.06 Exhibits and Schedules 25      

ARTICLE II - FACILITY A

 

 

 

2.01

Establishment of Facility A 

26

2.02

Purpose

 26

2.03

Revolving Nature

 26

2.04

Repayment

 26

2.05

Availment Options

 27

2.06 

Interest and Fees under Tranche A-1

 27

2.07

Swingline (Tranche A-2) 

 29

2.08

Letters of Credit under Facility A 

 31

2.09

Voluntary Cancellation 

 33

 

 

 

ARTICLE III - FACILITY B

 

 

 

3.01

Establishment of Facility B

 34

3.02

Purpose

 34

3.03

Revolving Nature

 34

3.04

Repayment

 34

3.05

Availment Options

 35

3.06

Interest and Fees under Facility B

 36

3.07

Voluntary Cancellation 

 37

      ARTICLE IV - FACILITY C       4.01 Establishment of Facility C  38

4.02

Purpose 

 38

4.03

Non-Revolving Nature

 38

4.04

Repayment

 38

4.05

Availment Options

 40

4.06

Interest and Fees under Facility C 

 41

4.07

Voluntary Cancellation; Voluntary Repayments

 42

4.08

Accordion

 42

4.09

Hedging Agreements

 43

  

 
 

--------------------------------------------------------------------------------

 
ii.

 

ARTICLE V - GENERAL CONDITIONS

      5.01 Matters relating to Interest 45 5.02 Notice Periods 46 5.03 Minimum
Amounts, Multiples and Procedures re Draws, Conversions and Repayments    47
5.04 Place of Advances, Repayments 48 5.05 Evidence of Obligations (Noteless
Advances) 48 5.06 Determination of Equivalent Amounts 49 5.07 Purchase of
Bankers' Acceptances and BA Equivalent Notes 49 5.08 Provisions Regarding
Bankers’ Acceptances  50 5.09 Provisions regarding BA Equivalent Notes 51 5.10
Provisions Regarding LIBOR Loans 52 5.11 No Repayment of Certain Availment
Options 53 5.12 Illegality 53 5.13 Advances in the United States 53

5.14

Harris N.A

 53

      ARTICLE VI - REPRESENTATIONS AND WARRANTIES       6.01 Representations and
Warranties 54 6.02 Additional Representations and Warranties in respect of U.S.
Companies  59 6.03 Survival of Representations and Warranties 60       ARTICLE
VII - COVENANTS   7.01 Positive Covenants 61 7.02 Negative Covenants 64 7.03
Financial Covenants 67 7.04 Reporting Requirements 67 7.05 Anti-Money Laundering
68 7.06 Terrorist Lists 69       ARTICLE VIII - SECURITY     8.01 Security to be
Provided by the Companies 70 8.02 Designation of Secured Companies 71 8.03
Security to be Provided by Others 71 8.04 General Provisions re Security;
Registration  71 8.05 Opinions re Security 72 8.06 After-Acquired Property,
Further Assurances 72 8.07 Insurance by Agent 72 8.08 Insurance Proceeds 72    
  ARTICLE IX - CONDITIONS PRECEDENT   9.01 Conditions Precedent to First Advance
73 9.02 Conditions Precedent to all Advances 75 9.03 Additional Conditions
Precedent to Advances under Facility B and Facility C 75

  

 
 

--------------------------------------------------------------------------------

 
iii.

 

ARTICLE X - DEFAULT AND REMEDIES   10.01 Events of Default  77 10.02
Acceleration; Additional Interest 78 10.03 Acceleration of Certain Contingent
Obligations 79 10.04 Combining Accounts, Set-Off 79 10.05 Appropriation of
Monies 79 10.06 No Further Advances 80 10.07 Judgment Currency 80 10.08 Remedies
Cumulative 80 10.09 Performance of Covenants by Agent 80       ARTICLE XI - THE
AGENT AND THE LENDERS     11.01 Lenders’ Decisions 81 11.02 Security 82 11.03
Application of Proceeds of Realization   82 11.04 Payments by Agent 83 11.05
Protection of Agent 84 11.06 Duties of Agent  85 11.07 Lenders’ Obligations
Several; No Partnership 86 11.08 Sharing of Information 86 11.09 Acknowledgement
by Borrowers  86 11.10 Amendments to Article XI  86 11.11 Deliveries, etc. 87
11.12  Agency Fees  87 11.13 Non-Funding Lender 87       ARTICLE XII - CBA MODEL
PROVISIONS   12.01 CBA Model Provisions Incorporated by Reference 89 12.02
Inconsistencies with CBA Model Provisions 90       ARTICLE XIII - GENERAL      
13.01 Waivers  91 13.02 Expenses; Debit Authorization 91 13.03 General
Indemnity  91 13.04 Environmental Indemnity 92 13.05 Survival of Certain
Obligations despite Termination of Agreement 92 13.06 Interest on Unpaid Costs
and Expenses   93 13.07 Notice  93 13.08 Severability  94 13.09 Further
Assurances 94 13.10 Time of the Essence 94 13.11 Promotion and Marketing 94
13.12 Entire Agreement; Waivers and Amendments to be in Writing 94 13.13
Inconsistencies with Security 95 13.14 Confidentiality; Public Filing of
Agreement 95

  

 
 

--------------------------------------------------------------------------------

 
iv.

 

13.15 Governing Law 95 13.16 Execution and Counterparts 95 13.17 Binding Effect
95

 

Exhibits  

 

 

 

 

“A”

-

Lenders and Lenders’ Commitments

“B”

-

Draw Request

“C” 

-

Rollover Notice

“D”

-

Conversion Notice

“E”

-

Repayment Notice

“F”

-

Compliance Certificate

“G”

-

Excess Cash Flow Certificate

“H”

-

Form of BA Equivalent Note

“I”

-

CBA Model Provisions

 

 

 

 

 

 

Schedules

 

 

 

6.01(b)

-

 Corporate Information

6.01(h)

-

 Material Permits

6.01(i)

-

 Specific Permitted Liens

6.01(j)

-

 Owned Properties

6.01(k)

-

 Material Leased Properties

6.01(l) - Intellectual Property 6.01(n) - Material Agreements 6.01(o) - Labour
Agreements 6.01(p) - Environmental Matters 6.01(q) - Litigation 6.01(r)  -
Pension Plans

 

 
 

--------------------------------------------------------------------------------

 





 



CREDIT AGREEMENT

 

This Agreement dated August 18, 2016 is made among:

 

TUCOWS.COM CO.

TING FIBER, INC. and

TING INC.

(as Borrowers)

 

- and -

 

TUCOWS INC.

(as a Guarantor)

 

- and -

 

THE LENDERS FROM TIME TO TIME PARTY TO THIS AGREEMENT

(as Lenders)

 

- and -

 

BANK OF MONTREAL

as Administrative Agent

 

 

For good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged by each party, the parties agree as follows:

 

 

ARTICLE I - INTERPRETATION

 

1.01

Definitions

 

In this Agreement, the words and phrases set out in the CBA Model Provisions (as
hereinafter defined) shall have the respective meanings set forth therein. In
addition, the following words and phrases shall have the respective meanings set
forth below:

 

“Acceleration Date” means the earlier of: (i) the occurrence of an Insolvency
Event; and (ii) the delivery by the Agent to the Borrowers of a written notice
that the Obligations are immediately due and payable, following the occurrence
and during the continuation of an Event of Default other than an Insolvency
Event.

 

“Acquisition” means any transaction or series of related transactions for the
purpose of or resulting, directly or indirectly, in (a) the acquisition of all
or substantially all of the assets of a Person, or of any business or division
of a Person, (b) the acquisition of in excess of fifty percent (50%) of the
Equity Interests of any Person or otherwise causing any Person to become a
Subsidiary of Tucows Inc., or (c) an amalgamation, plan of arrangement, merger
or consolidation or any other combination with another Person.

 

 
 

--------------------------------------------------------------------------------

 
2.

  

“Advance” means an extension of credit by one or more of the Lenders to any
Borrower pursuant to this Agreement, including for greater certainty an
extension of credit in the form of a Loan, an Overdraft, a Bankers’ Acceptance,
a BA Equivalent Loan or a Letter of Credit.

 

“Affiliate” is defined in the CBA Model Provisions;

 

“Agent” means BMO in its capacity as the administrative agent hereunder, and its
successors in such capacity.

 

“Agreement” means this credit agreement (including the exhibits and schedules)
as it may be amended, supplemented, replaced or restated from time to time.

 

“AML Legislation” means the Proceeds of Crime (Money Laundering) and Terrorist
Financing Act (Canada) and all other applicable anti-money laundering,
anti-terrorist financing, government sanction and “know your client” laws,
whether within Canada or elsewhere, including any guidelines or orders
thereunder.

 

“Annual Business Plan” means a business plan in respect of the Companies for a
Fiscal Year, in form and substance satisfactory to the Agent and the Lenders and
disclosing all assumptions made in the formulation thereof, which shall include
a detailed Capital Expenditure budget and projections on a quarterly basis in
respect of revenue, expenses, cashflow, balance sheet items and compliance with
all financial covenants in Section 7.03 herein.

 

“Applicable Law” is defined in the CBA Model Provisions.

 

“Applicable Margin” means, in respect of any Availment Option and in respect of
any Fiscal Quarter, the percentage in the column relating to such Availment
Option in the following table which corresponds to the Total Funded Debt to
EBITDA Ratio in respect of such Fiscal Quarter described in the first column,
which percentage shall be subject to adjustment from time to time as provided in
Section 5.01(d); provided that until the Interim Financial Statements and
Compliance Certificate for the Fiscal Quarter ending June 30, 2016 are received
by the Agent in accordance with Section 7.04(b), the Applicable Margin for each
Availment Option shall be based on the initial covenant calculation submitted on
the Closing Date:

 

Total Funded Debt to

EBITDA Ratio

Applicable Margin for

Canadian Prime Rate

Loans, U.S. Base Rate

Loans, U.S. Prime Rate

Loans and Overdrafts

Applicable Margin for

Bankers' Acceptances,

BA Equivalent Loans,

LIBOR Loans and

Letters of Credit

Applicable Margin for

Standby Fee

 

less than 1.00:1

0.75%

2.00%

0.40%

 

equal or greater than 1.00:1, but less than 2.00:1

1.00%

2.25%

0.45%

 

equal or greater than 2.00:1

1.50%

2.75%

0.55%

  

 
 

--------------------------------------------------------------------------------

 
3.

 

“Associate” has the meaning ascribed thereto in the CBCA.

 

“Availment Option” means a method of borrowing which is available to a Borrower
as provided herein.

 

“BA Equivalent Loan” means an Advance in Canadian Dollars made by a Non-BA
Lender to a Borrower in respect of which such Borrower has issued a BA
Equivalent Note.

 

“BA Equivalent Note” means a promissory note payable by a Borrower to a Non-BA
Lender in the form of Exhibit “H” attached hereto.

 

“BA Lender” means a Lender identified in Exhibit “A” attached hereto as a Lender
which will accept Bankers’ Acceptances hereunder.

 

“Bankers’ Acceptance” means a bill of exchange or a blank non-interest bearing
depository bill as defined in the Depository Bills and Notes Act (Canada) drawn
by a Borrower and accepted by a BA Lender in respect of which such Borrower
becomes obligated to pay the face amount thereof to the holder (which may be a
third party or such BA Lender) upon maturity.

 

“BIA” means the Bankruptcy and Insolvency Act (Canada).

 

“BMO” means Bank of Montreal and its successors and permitted assigns.

 

“Borrowers” means Tucows.com Co., Ting Fiber Inc. and Ting Inc.; and “Borrower”
means any of them as the context requires.

 

“Business Day” means any day on which the Agent is open for over-the-counter
business in Toronto, Ontario, excluding Saturday, Sunday and any other day that
is a statutory holiday in Toronto, Ontario; provided further that (i) with
respect to U.S. Base Rate Loans and U.S. Prime Rate Loans, "Business Day" shall
also exclude any day that the Agent is not open for over-the-counter business in
New York, New York, and (ii) with respect to LIBOR Loans, "Business Day" shall
also exclude any day on which the Agent is not open for over-the-counter
business in New York, New York and any day on which dealings in U.S. Dollar
deposits are not conducted by and between banks in the London interbank
Eurodollar market.

 

“Canadian Borrower” means a Borrower which is incorporated under the laws of
Canada or a province or territory thereof (for greater certainty, the only
Canadian Borrower as at the date of this agreement being Tucows.com Co.).

 

“Canadian Companies” means Tucows.com Co. and all other Companies from time to
time which are incorporated under the laws of Canada or a province or territory
thereof.

 

“Canadian Prime Rate” means the greater of the following: (i) the rate of
interest announced from time to time by the Agent as its reference rate then in
effect for determining rates of interest on Canadian Dollar loans to its
customers in Canada and designated as its prime rate; and (ii) the thirty (30)
day CDOR Rate plus one percent (1.0%) per annum.

 

 
 

--------------------------------------------------------------------------------

 
4.

  

“Canadian Prime Rate Loan” means a loan made by a Lender to a Canadian Borrower
in Canadian Dollars in respect of which interest is determined by reference to
the Canadian Prime Rate, but excluding Advances in the form of Overdrafts and BA
Equivalent Loans.

 

“Canadian Dollars” or “CDN$” means the lawful money of Canada.

 

“Capital Expenditures” means expenditures made directly or indirectly which are
considered to be in respect of the acquisition or leasing of capital assets in
accordance with GAAP, including the acquisition or improvement of Land, plant,
machinery or equipment, whether fixed or removable.

 

“Capital Lease” means a lease of assets which in accordance with GAAP is
required to be capitalized on the balance sheet of the lessee.

 

"Cash Available for Capital Expenditures and Share Repurchases" for the purposes
of determining the Fixed Charge Coverage Ratio at any time during a Fiscal Year,
means (i) in the Fiscal Year ending December 31, 2016, Three Million Seven
Hundred Thousand Dollars ($3,700,000) (for the avoidance of doubt, being the
amount of cash on hand above a minimum cash balance of at least Four Million
Dollars ($4,000,000) as at December 31, 2015) less the portion thereof
previously used by the Companies in such Fiscal Year to finance Capital
Expenditures and Share Repurchases and so confirmed in writing by Tucows Inc. to
the Agent; and (ii) in each subsequent Fiscal Year, such amount (if any) as may
be designated by the Required Lenders in their discretion from time to time and
advised in writing by the Agent to Tucows Inc., less the portion thereof
previously used by the Companies in such Fiscal Year to finance Capital
Expenditures and Share Repurchases and so confirmed in writing by Tucows Inc. to
the Agent.

 

“Cash Taxes” in respect of any fiscal period means all amounts actually paid in
cash by the Companies in such fiscal period in respect of income and capital
taxes.

 

“CBA Model Provisions” means the model credit agreement provisions attached
hereto as Exhibit “I”, which have been revised under the direction of the
Canadian Bankers’ Association Secondary Loan Market Specialist Group from
provisions prepared by The Loan Syndications and Trading Association, Inc.

 

“CBCA” means the Canada Business Corporations Act.

 

“CDOR Rate” means on any day the annual rate of interest which is the rate
determined as being the arithmetic average of the quotations of all institutions
listed in respect of the rate for Canadian Dollar denominated bankers’
acceptances for the relevant period displayed and identified as such on the
“Reuters Screen CDOR Page” (as defined in the International Swap Dealer
Association, Inc. definitions, as modified and amended from time to time) as of
10:00 A.M. Toronto, Ontario local time on such day and, if such day is not a
Business Day, then on the immediately preceding Business Day (as adjusted by the
Agent after 10:00 A.M. Toronto, Ontario local time to reflect any error in a
posted rate of interest or in the posted average annual rate of interest with
notice of such adjustment in reasonable detail evidencing the basis for such
determination being concurrently provided to the Borrower); provided that if
such rates are not available on the Reuters Screen CDOR Page on any particular
day, then the CDOR Rate on that day shall be the average of the rates applicable
to Canadian Dollar bankers’ acceptances for the relevant period quoted for
customers in Canada by the Agent as of 10:00 A.M. Toronto, Ontario local time on
such day; or if such day is not a Business Day, then on the immediately
preceding Business Day; and provided further that the CDOR Rate shall not be
less than zero.

 

 
 

--------------------------------------------------------------------------------

 
5.

  

“Closing Date” means the date on which all conditions precedent listed in
Section 9.01 herein have been satisfied, as confirmed by the Agent to the
Borrowers in writing.

 

“Collateral” means all property, assets and undertaking of the Secured Companies
or any other Person encumbered by the Security, and all proceeds of the
foregoing.

 

“Commitment” means, in respect of any Lender, such Lender’s commitment to make
Advances to the Borrowers under all Facilities (or if required by the context,
under any Facility or Tranche).

 

“Companies” means Tucows Inc. and all of its present and future Subsidiaries
(for greater certainty, specifically including the Borrowers).

 

“Compliance Certificate” means a certificate delivered by a Senior Officer to
the Agent in the form of Exhibit “F”.

 

“Control” is defined in the CBA Model Provisions.

 

“Controlled Group” in respect of any corporation incorporated in the United
States means all members of a controlled group of corporations and all trades or
businesses (whether or not incorporated) under common control which, together
with such or any of its Subsidiaries, are treated as a single employer under
Section 414 of the Revenue Code.

 

“Conversion” means the substitution of one Availment Option for another, and
does not constitute a fresh or new Advance.

 

“Conversion Notice” means a notice substantially in the form of Exhibit “D”
given by a Borrower to the Agent for the purposes of requesting a Conversion.

 

“Copyrights” means all rights, title and interests (and all related IP Ancillary
Rights) arising under any requirement of law in copyrights and all mask work,
database and design rights, whether or not registered or published, all
registrations and recordations thereof and all applications in connection
therewith.

 

“Credit Parties” means Tucows Inc. and the Borrowers; and “Credit Party” means
any of them as the context requires.

 

“Currency Hedging Agreements” means agreements for the purpose of hedging
currency risk, including currency exchange agreements and foreign exchange
forward contracts.

 

“Default” is defined in the CBA Model Provisions.

 

“Distribution” means any amount paid to or on behalf of the employees,
directors, officers, shareholders, partners or unitholders of any of the
Companies, or to any Related Person thereto, by way of salary, bonus,
commission, management fees, directors' fees, dividends, redemption of shares,
distribution of profits or otherwise, and whether payments are made to such
Persons in their capacity as shareholders, partners, unitholders, directors,
officers, employees, owners or creditors of any of the Companies or otherwise,
or any other direct or indirect payment in respect of the earnings or capital of
any of the Companies; provided however that the payment of salaries, bonuses and
commissions from time to time to the officers and employees of the Companies,
and the payment of directors' fees to the directors of the Companies, in each
case in the ordinary course of business and at reasonable levels, shall not be
considered Distributions.

 

 
 

--------------------------------------------------------------------------------

 
6.

  

“Domain Name” means all right, title and interest (and all related IP Ancillary
Rights) in an internet domain name.

 

“Domain Purchase” means an acquisition by a Secured Company of one or more
Domain Names.

 

“Draw Request” means a notice in the form of Exhibit “B” given by a Borrower to
the Agent for the purpose of requesting an Advance.

 

“EBITDA” means, in respect of any fiscal period, without duplication (A) the
consolidated net income of Tucows Inc. in such fiscal period determined without
including or deducting (i) unrealized gains or losses arising from Hedging
Agreements and other foreign currency transactions; (ii) gains or losses arising
from or in connection with any sale or other disposition of assets outside the
ordinary course of business; or (iii) gains or losses arising from or in
connection with any revaluation of assets; plus (B) the following amounts (to
the extent such amounts were deducted in determining such consolidated net
income): Interest, income taxes, capital taxes, depreciation, amortization,
stock based compensation, non-cash charges relating to the impairment of
goodwill and other intangible assets, net deferred revenue (which, for purposes
of clarity, comprises the change in deferred revenue, net of prepaid domain name
registry and other internet service fees, to reflect the amount of cash
collected and paid for domain registrations and other Internet services at the
time of activation), and any other non-cash expenses and extraordinary, unusual
or non-recurring expenses approved in writing by the Required Lenders in their
discretion (but specifically including non-recurring professional fees and
expenses relating to the establishment or restructuring of the Facilities); all
determined in accordance with GAAP; provided that:

 

 

●

in respect of each corporation which has become a Subsidiary of Tucows Inc. in
such fiscal period, EBITDA shall be determined as if such corporation had been a
Subsidiary of Tucows Inc. during the entire fiscal period; and

 

 

●

in respect of each corporation which has ceased to be a Subsidiary of Tucows
Inc. in such fiscal period, EBITDA shall be determined as if such corporation
had not been a Subsidiary of Tucows Inc. during the entire fiscal period.

 

“EDGAR” means the Electronic Data Gathering, Analysis and Retrieval System
administered by the United States Securities and Exchange Commission.

 

“Equity Interest” means any share, interest, participation or other right to
participate in the voting or equity ownership of a corporation and any
equivalent ownership interest in any Person that is not a corporation, including
any partnership or membership interest, and any warrant, option or other right
which is exchangeable or convertible into any of the foregoing.

 

 
 

--------------------------------------------------------------------------------

 
7.

  

“Equivalent Amount” means, in relation to an amount in one currency, the amount
in another currency that could be purchased by the amount in the first currency,
determined by reference to the applicable Exchange Rate at the time of such
determination.

 

“ERISA” means the Employee Retirement Income Security Act of 1974 (United
States) as amended from time to time, or any successor statute thereto, and the
regulations and published interpretations thereof.

 

“Event of Default” is defined in Section 10.01.

 

“Excess Cash Flow” in respect of any Fiscal Year means EBITDA in such Fiscal
Year, less the aggregate of the following amounts (without duplication):

 

 

(a)

Cash Taxes in respect of such Fiscal Year;

 

 

(b)

Unfunded Capital Expenditures paid during such Fiscal Year, to the extent
incurred in compliance with Section 7.02(f);

 

 

(c)

Interest paid in cash during such Fiscal Year in respect of Permitted Funded
Debt (except the portion of any such Interest which constitutes a Distribution);
and

 

 

(d)

scheduled principal payments paid during such Fiscal Year in respect of
Permitted Funded Debt (except the portion of any such principal payments which
constitute Distributions);

 

For greater certainty, Excess Cash Flow shall not be reduced by cash used to
finance Permitted Acquisitions.

 

“Excess Cash Flow Certificate” means a certificate delivered by a Senior Officer
of Tucows Inc. to the Agent in the form of Exhibit “G”.

 

“Exchange Rate” means, on the date of determination of any amount of Canadian
Dollars to be converted into another currency pursuant to this Agreement for any
reason, or vice-versa, the spot rate of exchange for converting Canadian Dollars
into such other currency or vice-versa, as the case may be, established by the
Bank of Canada at approximately noon (Toronto time) on the first Business Day of
the month in which such conversion is required.

 

“Facilities” means Facility A, Facility B and Facility C; and “Facility” means
any one of them as the context requires.

 

“Facility A” is defined in Section 2.01(a).

 

“Facility A Lenders” means those Lenders which have issued Commitments to extend
credit under Facility A.

 

“Facility A Limit” means Five Million Dollars ($5,000,000).

 

 
 

--------------------------------------------------------------------------------

 
8.

  

“Facility B” is defined in Section 3.01(a).

 

“Facility B Lenders” means those Lenders which have issued Commitments to extend
credit under Facility B.

 

“Facility B Limit” means Fifteen Million Dollars ($15,000,000).

 

“Facility C” is defined in Section 4.01(a).

 

“Facility C Lenders” means those Lenders which have issued Commitments to extend
credit under Facility C.

 

“Facility C Limit” means Forty Million Dollars ($40,000,000).

 

“Federal Funds Rate” means, for any day, the weighted average (rounded upwards,
if necessary, to the next 1/100 of one percent) of the per annum interest rates
on overnight federal funds transactions with members of the Federal Reserve
System arranged by federal funds brokers as published in respect of such day on
the next succeeding Business Day by the Federal Reserve Bank of New York or, if
such rate is not so published for any day that is a Business Day, the average
(rounded upwards, if necessary, to the next 1/100 of one percent) of the
quotations for such day for such transactions received by the Agent from three
federal funds brokers of recognized standing selected by it; and provided
further that the Federal Funds Rate shall not be less than zero.

 

“First-Ranking Security Interest” in respect of any Collateral means a Lien in
such Collateral which is registered where necessary or desirable to record and
perfect the charges contained therein (to the extent that such charges are
capable of perfection under Applicable Law) and which ranks in priority to all
other Liens in such Collateral except for any Permitted Liens which may have
priority in accordance with Applicable Law.

 

“Fiscal Quarter” means a fiscal quarter of Tucows Inc., ending on the last days
of March, June, September, and December in each year.

 

“Fiscal Year” means a fiscal year of Tucows Inc., ending on the last day of
December in each year.

 

“Fixed Charge Coverage Ratio” means, in respect of any Fiscal Quarter, the ratio
of: (i) EBITDA in the fiscal period comprised of such Fiscal Quarter and the
immediately preceding three Fiscal Quarters, less the aggregate of all amounts
paid by the Companies in such fiscal period in respect of Unfunded Capital
Expenditures, Unfunded Share Repurchases, Cash Taxes and Distributions; to (ii)
Funded Debt Service in respect of such fiscal period.

 

“FTTH Capital Expenditures” means Capital Expenditures with respect to the build
out and deployment of the Borrowers’ “Fiber to the Home” program in existing and
new markets.  Capital Expenditures are recorded at historical cost, and for self
-constructed fiber and related assets, will include materials, direct labour and
applicable overhead costs.

 

 
 

--------------------------------------------------------------------------------

 
9.

  

“Funded Debt” in respect of any Person means obligations of such Person which
are considered to constitute debt in accordance with GAAP, including
indebtedness for borrowed money (in the case of the Borrowers, specifically
including the Outstanding Advances), Subordinated Debt, obligations secured by
Purchase-Money Security Interests, obligations under Capital Leases, capitalized
interest, and the redemption price of any securities issued by such Person
having attributes substantially similar to debt (such as securities which are
redeemable at the option of the holder); but excluding the following: accounts
payable, future income taxes (both current and long-term) and obligations under
Hedging Agreements which have not yet become due and payable.

 

“Funded Debt Service” means, in respect of any fiscal period, without
duplication: (i) the aggregate amount of Interest paid or payable in respect of
the Funded Debt of Tucows Inc. on a consolidated basis in respect of such fiscal
period (but for greater certainty, excluding any Interest which is capitalized
and not paid or payable during such fiscal period); plus (ii) the aggregate
amount of scheduled principal payments and scheduled Capital Lease payments paid
or payable in respect of the Funded Debt of Tucows Inc. on a consolidated basis
in respect of such fiscal period, except the portion of any final payment due in
respect of such Funded Debt which constitutes a “balloon payment” and any amount
paid in connection with the exercise of an option to purchase equipment under a
Capital Lease.

 

“GAAP” means generally accepted accounting principles in the United States, as
approved by the Financial Accounting Standards Board, as in effect from time to
time.

 

“Governmental Authority” is defined in the CBA Model Provisions.

 

“Guarantee” means any agreement by which any Person assumes, guarantees,
endorses, contingently agrees to purchase or provide funds for the payment of,
or otherwise becomes liable upon, the obligation of any other Person, or agrees
to maintain the net worth or working capital or other financial condition of any
other Person or otherwise assures any creditor of such Person against loss, and
shall include any contingent liability under any letter of credit or similar
document or instrument.

 

“Hazardous Materials” means any contaminant, pollutant, waste or substance that
is likely to cause immediately or at some future time harm or degradation to the
surrounding environment or risk to human health; and without restricting the
generality of the foregoing, including any pollutant, contaminant, waste,
hazardous waste or dangerous goods that is regulated by any Requirements of
Environmental Law or that is designated, classified, listed or defined as
hazardous, toxic, radioactive or dangerous or as a contaminant, pollutant or
waste by any Requirements of Environmental Law.

 

“Hedging Agreements” means Interest Rate Hedging Agreements and Currency Hedging
Agreements.

 

“Hedging Obligations” means all obligations of the Borrowers to the Lenders
pursuant to or arising in connection with Hedging Agreements made between the
Borrowers and any Lenders.

 

“Indemnitees” means the Lenders, the Agent and their respective successors and
permitted assigns hereunder, any agent of any of them (specifically including a
receiver or receiver-manager) and the respective officers, directors and
employees of the foregoing.

 

 
 

--------------------------------------------------------------------------------

 
10.

  

“Insolvency Event” means, in respect of any Person:

 

 

●

such Person ceases to carry on its business; or commits an act of bankruptcy or
becomes insolvent (as such terms are used in the BIA); or makes an assignment
for the benefit of creditors, files a petition in bankruptcy, makes a proposal
or commences a proceeding under Insolvency Legislation; or petitions or applies
to any tribunal for, or consents to, the appointment of any receiver, trustee or
similar liquidator in respect of all or a substantial part of its property; or
admits the material allegations of a petition or application filed with respect
to it in any proceeding commenced in respect of it under Insolvency Legislation;
or takes any corporate action for the purpose of effecting any of the foregoing;
or

 

 

●

any proceeding or filing is commenced against such Person seeking to have an
order for relief entered against it as debtor or to adjudicate it a bankrupt or
insolvent, or seeking liquidation, winding-up, reorganization, arrangement,
adjustment or composition of it or its debts under any Insolvency Legislation,
or seeking appointment of a receiver, trustee, custodian or other similar
official for it or any of its property or assets; unless (i) such Person is
diligently defending such proceeding in good faith and on reasonable grounds;
and (ii) such proceeding does not materially adversely affect the ability of
such Person to carry on its business and to perform and satisfy all of its
obligations.

 

“Insolvency Legislation” means legislation in any applicable jurisdiction
relating to reorganization, arrangement, compromise or re-adjustment of debt,
dissolution or winding-up, or any similar legislation, and specifically includes
for greater certainty the BIA, the Companies’ Creditors Arrangement Act
(Canada), and the Winding-Up and Restructuring Act (Canada) and the Bankruptcy
Code (United States).

 

“Intellectual Property” means all rights, title and interests in intellectual
property and all IP Ancillary Rights relating thereto, including all Copyrights,
Patents, Trademarks, Domain Names, Trade Secrets, industrial designs, integrated
circuit topographies, plant breeders’ rights and rights under IP Licenses.

 

“Interest” means interest on loans, stamping fees in respect of bankers'
acceptances, the difference between the proceeds received by the issuers of
bankers' acceptances and the amounts payable upon the maturity thereof, issuance
fees in respect of letters of credit, and any other charges or fees in
connection with the extension of credit which are determined by reference to the
amount of credit extended, plus standby fees in respect of the unutilized
portion of any credit facility; but for greater certainty “Interest” shall not
include capitalized interest (for greater certainty, being interest which is
accrued but not paid), agency fees, arrangement fees, structuring fees, fees
relating to the granting of consents, waivers, amendments, extensions or
restructurings, the reimbursement of costs and expenses, and any similar amounts
which may be charged from time to time in connection with the establishment,
administration or enforcement of the Facilities.

 

“Interest Rate Hedging Agreements” means agreements for the purpose of hedging
interest rate risk, including interest rate exchange agreements (commonly known
as “interest rate swaps”) and forward rate agreements; and for greater
certainty, including interest rate exchange agreements in U.S. Dollars (commonly
known as “cross-currency swaps”).

 

 
 

--------------------------------------------------------------------------------

 
11.

  

“Interim Financial Statements” in respect of any Fiscal Quarter means the
unaudited financial statements of Tucows Inc. on a consolidated and
unconsolidated basis in respect of such Fiscal Quarter (and also on a
year-to-date basis in respect of such Fiscal Quarter and all previous Fiscal
Quarters in the same Fiscal Year), including management’s discussion and
analysis with respect thereto in the form disclosed on EDGAR and SEDAR.

 

“Investment” means: (i) an investment made or held by a Person, directly or
indirectly, in another Person (whether such investment was made by the
first-mentioned Person in such other Person or was acquired from a third party);
(ii) a contribution of capital; (iii) the acquisition or holding of common or
preferred shares, debt obligations, partnership interests and interests in joint
ventures; and (iv) the acquisition of all or substantially all of the assets
used in connection with a business; provided however that if a transaction would
constitute a “Capital Expenditure” as defined herein and would also constitute
an “Investment” as defined herein, it shall be deemed to constitute an
Investment and not a Capital Expenditure.

 

“Issuing Bank” means BMO.

 

“IP Ancillary Rights” means, with respect to an item of Intellectual Property
all foreign counterparts to, and all divisionals, reversions, continuations,
continuations-in-part, reissues, reexaminations, renewals and extensions of,
such Intellectual Property and all income, royalties, proceeds and liabilities
at any time due or payable or asserted under or with respect to any of the
foregoing or otherwise with respect to such Intellectual Property, including all
rights to sue or recover at law or in equity for any past, present or future
infringement, misappropriation, dilution, violation or other impairment thereof,
and, includes in each case, all rights to obtain any other IP Ancillary Right.

 

“IP License” means all contractual obligations (and all related IP Ancillary
Rights), whether written or oral, granting any right, title and interest in any
Intellectual Property.

 

“Land” means real property (including a leasehold interest in land) and all
buildings, improvements, fixtures and plant situated thereon.

 

“Landlord Agreement” means an agreement in form and substance satisfactory to
the Agent given by the landlord of a Material Leased Property in favour of the
Agent, which shall include the following provisions (except to the extent
otherwise agreed by the Agent in its discretion): such landlord consents to the
granting of a security interest in the lease by the Company which is a tenant
thereunder in favour of the Agent, agrees to give written notice to the Agent in
respect of and a reasonable opportunity to cure any default before terminating
the lease, and agrees to waive (or subordinate and defer the enforcement of) its
rights and remedies and any security it may hold in respect of any assets owned
by such Company located on such Material Leased Property or affixed to such
Material Leased Property which the tenant is entitled to remove under Applicable
Law or pursuant to the terms of the lease.

 

“Lenders” means the lenders identified in Exhibit “A” attached hereto and any
other Persons which may from time to time become lenders pursuant to this
Agreement; and their respective successors and permitted assigns; and “Lender”
means any of them as the context requires.

 

 
 

--------------------------------------------------------------------------------

 
12.

  

"Lender-Related Distress Event" means, with respect to any Lender or any Person
that directly or indirectly Controls such Lender (such Lender and each such
Person being individually referred to in this definition as a "distressed
person"), (i) the commencement of a voluntary or involuntary proceeding with
respect to such distressed person under any Insolvency Legislation, (ii) the
appointment of a custodian, conservator, receiver or similar official in respect
of such distressed person or any substantial part of its assets, (iii) a forced
liquidation, merger, sale or other change of Control of such distressed person
supported in whole or in part by Guarantees or other support (including, without
limitation, the nationalization or assumption of ownership or operating control
of such distressed person by any Governmental Authority), or (iv) such
distressed person makes a general assignment for the benefit of its creditors or
is otherwise adjudicated as, or determined by any Governmental Authority having
regulatory authority over such distressed person or its assets to be, insolvent,
bankrupt, or deficient in meeting any capital adequacy or liquidity standard of
any such Governmental Authority.

 

“Lending Office” in respect of any Lender means the office of such Lender
designated by it from time to time as the office from which it will make
Advances hereunder.

 

“Letter of Credit” means a stand-by letter of guarantee or documentary letter of
credit issued by the Swingline Lender under the Swingline, or by the Issuing
Bank under Tranche A-1, and for greater certainty includes a Syndicated Letter
of Credit.

 

"LIBO Rate" or "LIBOR" means, with respect to any LIBOR Period for any Libor
Loan, the rate listed on the page of the Reuters Libor01 screen (or any
successor thereto as may be selected by the Agent), applicable to the relevant
LIBOR Period, at which deposits in U.S. Dollars are offered to financial
institutions in the London interbank market at 11:00 a.m. (London local time) on
the date two (2) Business Days in advance of the commencement of the applicable
LIBOR Period; provided that if the Reuters Libor01 screen, including any
successor or similar service is not available, “LIBO Rate” or “LIBOR” shall mean
the rate at which the Agent, in accordance with its normal practice, has offered
on such date (or if no such offer has been made on such date, would be prepared
to offer) to leading banks in the London interbank market for delivery by the
Agent on the first day of the applicable LIBOR Period for a period equal to the
number of days in such LIBOR Period, deposits in U.S. Dollars of amounts
comparable to the principal amount of such Libor Loan to be outstanding during
such LIBOR Period; provided that Libor shall not be less than zero.

 

"LIBOR Loan" means a loan that bears interest at a rate determined with
reference to LIBOR.

 

"LIBOR Period" means, with respect to any LIBOR Loan, the period commencing on
the date on which such LIBOR Loan is advanced or continued or another Loan is
converted into such LIBOR Loan, as applicable, and ending on the date that is
one, two or three months thereafter (subject to availability), as selected by
the Borrower in its Draw Request; provided that:

 

 

(e)

any LIBOR Period that would otherwise end on a day that is not a Business Day
shall be extended to the next succeeding Business Day unless such Business Day
falls in another month, in which case such LIBOR Period shall end on the
immediately preceding Business Day;

 

any LIBOR Period that begins on the last Business Day of a month (or on a day
for which there is no numerically corresponding day in the month at the end of
such LIBOR Period) shall end on the last Business Day of the month at the end of
such LIBOR Period; and

 

no LIBOR Period shall extend beyond the Maturity Date.

 

 
 

--------------------------------------------------------------------------------

 
13.

  

“Lien” means: (i) a lien, charge, mortgage, pledge, security interest or
conditional sale agreement; (ii) an assignment, lease, consignment, trust or
deemed trust that secures payment or performance of an obligation; (iii) a
garnishment; (iv) any other encumbrance of any kind; and (v) any commitment or
agreement to enter into or grant any of the foregoing.

 

“Loan” means a Canadian Prime Rate Loan, a U.S. Base Rate Loan, a U.S. Prime
Rate Loan or a LIBOR Loan.

 

“Loan Documents” means this Agreement, the Security and all other agreements,
documents and instruments required or contemplated herein to be provided by the
Secured Companies and other Persons in favour of the Agent and the Lenders.

 

“MasterCard Line” means a line of credit in the maximum principal amount of One
Million Dollars ($1,000,000) which BMO in its sole discretion may establish for
the Borrowers from time to time in respect of credit cards issued by BMO to the
Companies’ employees for corporate purposes, including purchasing supplies and
funding miscellaneous business expenses.

 

“Material Adverse Change” means any change or event which: (i) constitutes a
material adverse change in the business, operations, condition (financial or
otherwise) or properties of the Companies on a consolidated basis; (ii) is
reasonably likely to materially impair the ability of the Companies (taken as a
whole) to timely and fully perform their obligations under the Loan Documents;
or (iii) is reasonably likely to materially impair the ability of the Agent or
the Lenders to enforce their rights and remedies under this Agreement or the
Security.

 

“Material Agreement” means an agreement made between a Company and another
Person which if terminated would result, or would have a reasonable likelihood
of resulting, in an Event of Default or Material Adverse Change, specifically
including, as at the date of this Agreement, each agreement listed in Schedule
6.01(n).

 

“Material Leases” means the leases relating to the Material Leased Properties.

 

“Material Leased Properties” means all Land leased by the Companies as tenants
from time to time which if terminated would result, or would have a reasonable
likelihood of resulting, in an Event of Default or Material Adverse Change,
specifically including as at the date of this Agreement the Land described in
Schedule 6.01(k) attached hereto.

 

“Material Permit” means a licence, permit, approval, registration or
qualification granted to or held by a Company which if terminated would result,
or would have a reasonable likelihood of resulting, in an Event of Default or
Material Adverse Change; specifically including, as at the date of this
Agreement, each licence, permit, approval, registration or qualification listed
in Schedule 6.01(h).

 

“Maturity Date” means August 18, 2021.

 

“Minor Title Defects” in respect of any parcel of Land means encroachments,
restrictions, easements, rights-of-way, servitudes and defects or irregularities
in the title to such Land which are of a minor nature and which, in the
aggregate, will not materially impair the use of such Land for the purposes for
which such Land is held by the owner thereof.

 

 
 

--------------------------------------------------------------------------------

 
14.

  

“Multiemployer Plan” means a Pension Plan covering employees of a U.S. Company
that is described in Section 4001(a)(3) of ERISA to which any U.S. Company or
ERISA Affiliate is making, or is accruing an obligation to make, or has accrued
an obligation to make contributions within the preceding seven (7) years.

 

“Non-BA Lender” means a Lender identified in Exhibit “A” attached hereto as a
Lender which will make BA Equivalent Loans instead of accepting Bankers’
Acceptances hereunder.

 

“Non-Funding Lender” means any Lender (i) that has failed to fund any payment or
Advance required to be made by it hereunder or to purchase all participations
required to be purchased by it hereunder and under the Loan Documents, or (ii)
that has given verbal or written notice to the Borrower, the Agent or any other
Lender, or has otherwise publicly announced, that it believes that it may be
unable to fund advances under one or more credit agreements to which it is a
party, or (iii) with respect to which one or more Lender-Related Distress Events
has occurred, or (iv) with respect to which the Agent believes, acting
reasonably, that such Lender has defaulted or may default in fulfilling its
obligations (whether as an agent, lender or letter of credit issuer) under one
or more other credit agreements to which it is a party, or (v) with respect to
which the Agent believes, acting reasonably, that there is a reasonable chance
that such Lender will fail to fund any payment or Advance required to be made
hereunder.

 

“OFAC” means The Office of Foreign Assets Control of the U.S. Department of the
Treasury.

 

“Obligations” means, at any time and without duplication: (i) all direct and
indirect, contingent and absolute indebtedness, obligations and liabilities of
the Companies to the Agent and the Lenders (or if the context requires, to any
Lender) under or in connection with this Agreement and the Loan Documents
(specifically including for greater certainty all Guarantees provided hereunder)
at such time, specifically including the Outstanding Advances, all accrued and
unpaid Interest thereon, and all fees, expenses and other amounts payable
pursuant to this Agreement and the Loan Documents; plus (ii) indebtedness
outstanding under the MasterCard Line (if any) at such time; plus (iii) the
Hedging Obligations (if any) at such time; plus (v) any obligations under
Service Agreements at such time; provided that if otherwise specified or
required by the context, “Obligations” shall mean any portion of the foregoing.

 

“Outstanding Advances” means, at any time, the aggregate of all obligations of
the Borrowers to the Lenders (or if the context requires, to any Lender) in
respect of all Advances made under the Facilities (or if the context requires,
under any Facility or any Tranche) which have not been repaid or satisfied at
such time, determined as follows: (i) in the case of Overdrafts in Canadian
Dollars and Canadian Prime Rate Loans, the Equivalent Amount expressed in United
States Dollars; (ii) in the case of Bankers’ Acceptances and BA Equivalent
Notes, the Equivalent Amount of the face amount thereof expressed in United
States Dollars; and (iii) in the case of Overdrafts in U.S. Dollars, U.S. Base
Rate Loans, U.S. Prime Rate Loans and LIBOR Loans, the principal amount thereof.

 

“Overdraft” means indebtedness of any Borrower to the Swingline Lender arising
in connection with all amounts debited to all accounts established by such
Borrower with the Swingline Lender pursuant to the Swingline, including without
limitation all cheques, transfers, withdrawals, Interest, costs, charges and
fees debited to such accounts.

 

 
 

--------------------------------------------------------------------------------

 
15.

  

“Owned Properties” means all Land owned by the Companies from time to time.

 

“Patents” means all rights, title and interests (and all related IP Ancillary
Rights) arising under any requirement of law in or relating to patents and
applications therefor.

 

“PBGC” means the Pension Benefit Guaranty Corporation or any Person succeeding
to any or all of its functions under ERISA.

 

“Pension Plan” means (i) a “pension plan” or “plan” which is subject to the
funding requirements of applicable pension benefits legislation in any
jurisdiction of Canada or the United States and is applicable to employees of
any Company resident in Canada or the United States; or (ii) any pension benefit
plan or similar arrangement applicable to employees of any Company.

 

“Permitted Acquisition” means an Acquisition of Equity Interests in a Person
(referred to herein as a “share purchase”), or an Acquisition of assets of a
Person (referred to herein as an “asset purchase”), in either case if all of the
following criteria are satisfied (except to the extent as may be otherwise
agreed in writing by the Required Lenders in their discretion):

 

 

●

the Required Lenders in their discretion shall have provided their prior written
consent to such Acquisition after conducting such due diligence they may
consider appropriate in the circumstances (for greater certainty, specifically
including the terms and conditions of the purchase agreement and due diligence
in respect of financial matters including projections for the subsequent five
(5) years and the capital expense budget, material contracts, the corporate and
capital structure of such Person, key management, and business, environmental,
regulatory, tax and legal matters, and Tucows Inc. shall provide all information
requested by the Required Lenders in connection with such due diligence at least
ten (10) Business Days prior to the proposed completion of such Acquisition);
provided however that the prior written consent of the Required Lenders shall
not be required in connection with an Acquisition (hereinafter referred to as a
“small Acquisition”) if (i) all other criteria listed in this definition are
satisfied in respect of such Acquisition; (ii) the purchase price for such
Acquisition plus the amount of any Funded Debt assumed in connection therewith
does not exceed One Million Dollars ($1,000,000); and (iii) the aggregate
purchase price for such Acquisition and all other small Acquisitions previously
completed in the same Fiscal Year plus the amount of all Funded Debt assumed in
connection therewith does not exceed Two Million Dollars ($2,000,000);

 

 

●

such Person is engaged in a business similar to one or more of the businesses
conducted by the Borrowers as at the date of this Agreement;

 

 

●

the Acquisition does not involve a hostile or unsolicited take-over;

 

 

●

the Acquisition shall be accretive to EBITDA on a twelve month pro forma
prospective basis, after giving effect to (i) normalization adjustments and (ii)
pro forma synergies reasonably expected to result from such Acquisition, in each
case as may be advised by Tucows Inc. and approved by the Required Lenders;

  

 
 

--------------------------------------------------------------------------------

 
16.

 

 

●

in the case of a share purchase, immediately thereafter such Person will be a
wholly-owned Subsidiary of Tucows Inc.;

 

 

●

in the case of a share purchase (i) upon the completion of such Acquisition all
Funded Debt (except Funded Debt which will constitute Permitted Funded Debt
hereunder) of such Person shall be repaid and the holders of all Liens (except
Liens which will constitute Permitted Liens hereunder) affecting the assets of
such Person shall provide an undertaking to release and discharge such Liens
within thirty (30) days thereafter; and (ii) within thirty (30) days following
the completion of such Acquisition all Liens (except Liens which will constitute
Permitted Liens hereunder) affecting the assets of such Person shall be released
and discharged and such Person shall provide a Guarantee and all other Security
required herein to be provided by a Subsidiary of Tucows Inc. hereunder
(including registrations, searches, legal opinions and ancillary documentation);

 

 

●

in the case of an asset purchase (i) the Required Lenders shall have received
satisfactory evidence that the requirements of the Bulk Sales Act (Ontario) or
any similar applicable legislation shall be satisfied; (ii) upon the completion
of such Acquisition all Funded Debt (except Funded Debt which will constitute
Permitted Funded Debt hereunder) secured by the acquired assets shall be repaid
and the holders of all Liens (except Liens which will constitute Permitted Liens
hereunder) affecting such assets shall provide an undertaking to release and
discharge such Liens within thirty (30) days thereafter; and (iii) within thirty
(30) days following the completion of such Acquisition all Liens (except Liens
which will constitute Permitted Liens hereunder) affecting such assets shall be
released and discharged and all Security required herein to be provided to the
Agent in respect of such assets (including registrations, searches, legal
opinions and ancillary documentation) shall be provided;

 

 

●

the Acquisition does not involve the assumption of any material environmental
liabilities, and all representations and warranties contained herein with
respect to environmental matters shall be true and correct both immediately
before and immediately after such Acquisition; and if as a result of the
Acquisition any Company will acquire ownership of any Land, Tucows Inc. shall
have provided an environmental questionnaire in form and substance satisfactory
to the Agent in respect of such Land which evidences compliance with all such
representations and warranties;

 

 

●

Tucows Inc. and the Borrowers are in compliance with all covenants and
representations and warranties in all material respects under this Agreement and
will remain in compliance after giving effect to such Acquisition; and no
Default or Event of Default shall have occurred and be continuing or would
result from the completion of such Acquisition;

 

 

●

if any Company proposes to incur Subordinated Debt to finance all or any portion
of such Acquisition, the terms and conditions of such Subordinated Debt shall be
satisfactory to the Required Lenders, and the holder(s) of such Subordinated
Debt shall enter into a subordination and postponement agreement with the Agent
containing terms and conditions contemplated in the definition of “Subordinated
Debt” herein;

  

 
 

--------------------------------------------------------------------------------

 
17.

 

and provided further that if any such transaction would constitute both a
Capital Expenditure and a Permitted Acquisition, it shall be deemed to
constitute a Permitted Acquisition and not a Capital Expenditure.

 

“Permitted Funded Debt” means, without duplication: (i) the Outstanding
Advances; (ii) indebtedness of a Borrower to the holders of Bankers' Acceptances
(and for greater certainty, such Borrower's contingent obligation to each Lender
which has accepted a Bankers' Acceptance comprises part of the Outstanding
Advances); (iii) indebtedness of any Company to another Company; (iv)
Subordinated Debt; (v) Funded Debt of the Companies secured by Permitted Liens;
and (vi) obligations under any Guarantees which are considered to constitute
Funded Debt, but only to the extent such Guarantees are permitted pursuant to
this Agreement.

 

“Permitted Liens” means:

 

 

(a)

Statutory Liens in respect of any amount which is not at the time overdue;

 

 

(b)

Statutory Liens in respect of any amount which may be overdue but the validity
of which is being contested in good faith and in respect of which reserves have
been established in accordance with GAAP;

 

 

(c)

Liens or rights of distress reserved in or exercisable under any lease for rent
not at the time overdue or for compliance with the terms of such lease not at
the time in default; and security deposits given under leases not in excess of
six (6) months' rent;

 

 

(d)

any obligations or duties affecting any Land due to any public utility or to any
municipality or government, or to any statutory or public authority, with
respect to any franchise, grant, licence or permit in good standing and any
defects in title to structures or other facilities arising solely from the fact
that such structures or facilities are constructed or installed on Land under
government permits, leases or other grants in good standing; which obligations,
duties and defects in the aggregate do not materially impair the use of such
property, structures or facilities for the purpose for which they are held;

 

 

(e)

Liens incurred or deposits of cash made or pledged to secure obligations under
workers' compensation legislation or similar legislation, or in connection with
contracts, bids, tenders or expropriation proceedings, surety or appeal bonds,
costs of litigation when required by law, public and statutory obligations, and
warehousemen's, storers', repairers', carriers' and other similar Liens and
deposits;

 

 

(f)

security given to a public utility or any municipality or government or to any
statutory or public authority to secure obligations incurred to such utility,
municipality, government or other authority in the ordinary course of business
and not at the time overdue;

 

 

(g)

Liens and privileges arising out of judgments or awards in respect of which: an
appeal or proceeding for review has been commenced; a stay of execution pending
such appeal or proceedings for review has been obtained; and reserves have been
established in accordance with GAAP;

  

 
 

--------------------------------------------------------------------------------

 
18.

 

 

(h)

any Lien arising in connection with the construction or improvement of any Land
or arising out of the furnishing of materials or supplies therefor, provided
that such Lien secures moneys not at the time overdue (or if overdue, the
validity of which is being contested in good faith and in respect of which and
reserves have been established as reasonably required by the Required Lenders),
notice of such Lien has not been given to the Agent or any Lender and such Lien
has not been registered against title to such Land;

 

 

(i)

Minor Title Defects;

 

 

(j)

Permitted Purchase-Money Security Interests;

 

 

(k)

the Specific Permitted Liens;

 

 

(l)

the Security; and

 

 

(m)

Liens securing Subordinated Debt;

 

provided that the use of the term “Permitted Liens” to describe the foregoing
Liens shall mean that such Liens are permitted to exist (whether in priority to
or subsequent in priority to the Security, as determined by Applicable Law); and
for greater certainty such Liens shall not be entitled to priority over the
Security by virtue of being described in this Agreement as “Permitted Liens”.

 

“Permitted Purchase-Money Security Interests” means Purchase-Money Security
Interests incurred or assumed in compliance with the provisions of this
Agreement (for greater certainty, including the restrictions relating to Capital
Expenditures contained in Section 7.02(f)) in connection with the purchase,
leasing or acquisition of capital equipment in the ordinary course of business,
provided that the aggregate amount of the Companies' liability thereunder is not
at any time greater than Five Hundred Thousand Dollars ($500,000).

 

“Person” is defined in the CBA Model Provisions.

 

“Plan” means any employee pension benefit plan other than a Multiemployer Plan
covered by Title IV of ERISA or subject to the minimum funding standards under
Section 412 of the Revenue Code that either (i) is maintained by a member of the
Controlled Group for employees of a member of the Controlled Group or (ii) has
at any time within the preceding seven (7) years been maintained, funded or
administered for the employees of any U.S. Company or any current ERISA
Affiliates.

 

 
 

--------------------------------------------------------------------------------

 
19.

  

“Proceeds of Realization”, in respect of the Security or any portion thereof,
means all amounts received by the Agent and any Lender in connection with:

 

 

●

any realization thereof, whether occurring as a result of enforcement or
otherwise;

 

 

●

any sale, expropriation, loss or damage or other disposition of the Collateral
or any portion thereof (other than a disposition of Collateral made pursuant to
Section 7.02(c)); and

 

 

●

the dissolution, liquidation, bankruptcy or winding-up of any Company or any
other distribution of its assets to creditors;

 

and all other amounts which are expressly deemed to constitute “Proceeds of
Realization” in this Agreement.

 

“Prohibited Transaction” means any transaction set forth in Section 406 of ERISA
or Section 4975 of the Revenue Code, to the extent that such transaction is not
otherwise exempt by Applicable Law.

 

“Properties” means the Owned Properties and the Material Leased Properties.

 

“Proportionate Share” in respect of any Lender means:

 

 

●

in the context of such Lender's obligation to make Advances under any Facility
or Tranche, such Lender's Commitment to make Advances under such Facility or
Tranche divided by the aggregate amount of all Lenders' Commitments to make
Advances under such Facility or Tranche;

 

 

●

in the context of such Lender's entitlement to receive a portion of the standby
fee in respect of any Facility or Tranche, such Lender's Commitment to make
Advances under such Facility or Tranche divided by the aggregate amount of all
Lenders' Commitments to make Advances under such Facility or Tranche;

 

 

●

subject to Section 11.03, in the context of any Lender's entitlement to receive
payments of principal, interest or fees (other than standby fees) in respect of
any Facility or Tranche, the Outstanding Advances due to such Lender under such
Facility or Tranche divided by the aggregate amount of the Outstanding Advances
due to all Lenders under such Facility or Tranche; and

 

 

●

in any other context, such Lender's Commitment divided by the aggregate of all
Lenders' Commitments.

 

“Purchase-Money Security Interest” means (i) a Capital Lease; or (ii) a Lien on
any property or asset which is created, issued or assumed to secure the unpaid
purchase price thereof, provided that such Lien is restricted to such property
or asset (including all additions thereto, replacements and proceeds thereof)
and secures an amount not in excess of the purchase price thereof and any
interest and fees payable in respect thereof.

 

“Related Person” in relation to any Person means a Subsidiary, Affiliate,
Associate or employee of such Person.

 

“Repayment” means a repayment by a Borrower on account of the Outstanding
Advances, other than the reduction of an Overdraft.

 

 
 

--------------------------------------------------------------------------------

 
20.

  

“Repayment Notice” means a notice delivered by a Borrower to the Agent
committing it to make a Repayment, in the form of Exhibit “E”.

 

“Reportable Event” means any of the events set forth in Section 4043 of ERISA,
other than an event for which the provision of notice has been waived.

 

“Required Lenders” means, (i) at any time prior to the occurrence of an Event of
Default which is continuing, any two or more Lenders which have issued
Commitments hereunder representing two-thirds (2/3) or more of the aggregate
amount of all Lenders’ Commitments; and (ii) at any time after the occurrence of
an Event of Default which is continuing, any two or more Lenders which have
Outstanding Advances representing two-thirds (2/3) or more of the total amount
of the Outstanding Advances under the Facilities; provided however that if at
any time there are only two (2) Lenders under this Agreement, “Required Lenders”
shall mean both such Lenders, and if at any time there is only one (1) Lender
under this Agreement, “Required Lenders” shall mean such Lender.

 

“Requirements of Environmental Law” means: (i) obligations under common law;
(ii) requirements imposed by or pursuant to statutes, regulations and by-laws
whether presently or hereafter in force; (iii) requirements announced by a
Governmental Authority as having immediate effect (provided that at the time of
making such announcement the government also states its intention of enacting
legislation to confirm such requirements retroactively); (iv) all directives,
policies and guidelines issued or relied upon by any Governmental Authority to
the extent such directives policies or guidelines have the force of law; (v) all
permits, licenses, certificates and approvals from Governmental Authorities
which are required in connection with air emissions, discharges to surface or
groundwater, noise emissions, solid or liquid waste disposal, the use,
generation, storage, transportation or disposal of Hazardous Materials; and (vi)
all requirements imposed under any clean-up, compliance or other order made
pursuant to any of the foregoing, in each and every case relating to
environmental, health or safety matters including all such obligations and
requirements which relate to (A) solid, gaseous or liquid waste generation,
handling, treatment, storage, disposal or transportation of Hazardous Materials
and (B) exposure to Hazardous Materials.

 

“Revenue Code” means the United States Internal Revenue Code of 1986, as amended
from time to time, or any successor statute thereto, and the regulations and
published interpretations thereof.

 

“Rollover” means the renewal of an Availment Option upon its maturity in the
same form.

 

“Rollover Notice” means a notice substantially in the form of Exhibit “C” given
by a Borrower to the Agent for the purpose of requesting a Rollover.

 

“Sanctioned Entity” means (a) a country or a government of a country, (b) an
agency of the government of a country, (c) an organization directly or
indirectly controlled by a country or its government, (d) a Person resident in
or determined to be resident in a country, in each case, that is subject to a
country sanctions program administered and enforced by the United States
government, including those administered by OFAC, or the United Nations Security
Council, the European Union or Her Majesty's Treasury of the United Kingdom or
other relevant sanctions authority with jurisdiction over the U.S. Companies and
their Subsidiaries.

 

 
 

--------------------------------------------------------------------------------

 
21.

  

“Sanctioned Person” means a person named on the list of Specially Designated
Nationals maintained by OFAC or other relevant sanctions authority with
jurisdiction over a U.S. Company and their Subsidiaries.

 

“Secured Companies” means all Companies other than the Unsecured Companies; and
“Secured Company” means any one of them as the context requires.

 

“Security” means all Guarantees, security agreements, mortgages, debentures and
other documents required to be provided to the Agent or the Lenders pursuant to
Article VII and all other documents and agreements delivered by the Secured
Companies and other Persons to the Agent for the benefit of the Lenders from
time to time as security for the payment and performance of the Obligations, and
the security interests, assignments and Liens constituted by the foregoing.

 

“SEDAR” means the System for Electronic Document Analysis and Retrieval
established by the Canadian Securities Administrators for electronically filing
securities-related information with Canadian securities regulatory authorities.

 

“Senior Officer” means the President, Chief Financial Officer or other senior
officer of Tucows Inc. acceptable to the Required Lenders.

 

“Service Agreements” means all agreements from time to time made between any
Company and BMO or any of its Affiliates (specifically including Harris N.A.) in
respect of cash management, payroll or other banking services.

 

“Share Repurchases” means purchases by Tucows Inc. of its issued and outstanding
common shares.

 

“Solvent” means, with respect to any Company as of the date of determination,
(i) the aggregate property of such Company is sufficient, if disposed of at a
fairly conducted sale under legal process, to enable payment of all its
obligations, due and accruing due; (ii) such Company is able to meet its
obligations as they generally become due; and (iii) such Company has not ceased
paying its current obligations in the ordinary course of business as they
generally become due; for purposes of this definition, the amount of any
contingent obligation at such time shall be computed as the amount that, in
light of all of the facts and circumstances existing at such time, represents
the amount that can reasonably be expected to become an actual or matured
liability.

 

“Specific Permitted Liens” means the Liens described in Schedule 6.01(i) as such
Liens may be amended or replaced from time to time on substantially similar
terms and conditions, provided that the principal amount of the indebtedness
secured by each such Lien shall not be increased.

 

“Statutory Lien” means a Lien in respect of any property or assets of a Company
created by or arising pursuant to any applicable legislation in favour of any
Person (such as but not limited to a Governmental Authority), including, without
limitation, a Lien for the purpose of securing such Company's obligation to
deduct and remit employee source deductions and goods and services tax pursuant
to the Income Tax Act (Canada), the Excise Tax Act (Canada), the Canada Pension
Plan (Canada), the Employment Insurance Act (Canada) and any legislation in any
jurisdiction similar to or enacted in replacement of the foregoing from time to
time.

 

 
 

--------------------------------------------------------------------------------

 
22.

  

“Subordinated Debt” means indebtedness of any Company to any Person which the
Lenders in their sole discretion have consented to in writing and in respect of
which the holder thereof has entered into a subordination and postponement
agreement in favour of the Agent in form and substance satisfactory to the Agent
and registered in all places where necessary or desirable to protect the
priority of the Security, which shall provide (among other things) that: (i) the
maturity date of such indebtedness is later than the Maturity Date; (ii) the
holder of such indebtedness may not receive any payments on account of principal
or interest thereon (except to the extent, if any, expressly permitted therein);
(iii) any security held in respect of such indebtedness is subordinated to the
Security; (iv) the holder of such indebtedness may not take any enforcement
action in respect of any such security (except to the extent, if any, otherwise
expressly provided therein) without the prior written consent of the Agent; and
(v) any enforcement action taken by the holder of such indebtedness will not
interfere with the enforcement action (if any) being taken by the Agent in
respect of the Security.

 

“Subsidiary” means a business entity which is Controlled by another business
entity (as used herein, “business entity” includes a corporation, company,
partnership, limited partnership, trust or joint venture); and for greater
certainty includes a Subsidiary of a Subsidiary.

 

“Swingline” (which is also referred to herein as “Tranche A-2”) is defined in
Section 2.07.

 

“Swingline Lender” means BMO.

 

“Swingline Limit” means Five Hundred Thousand Dollars ($500,000).

 

“Syndicated Letter of Credit” is defined in Section 2.08(g).

 

“T-Mobile Agreement” means the Wholesale Supply Agreement between T-Mobile USA,
Inc. and Ting, Inc. dated December 8, 2014.

 

“Taxes” is defined in the CBA Model Provisions.

 

“Total Funded Debt” means, at any time (i) the Funded Debt of Tucows Inc. on a
consolidated basis at such time, specifically including for greater certainty
the Outstanding Advances and Subordinated Debt; plus (ii) the cumulative amount
payable by the Companies at such time to T-Mobile USA, Inc. pursuant to Section
2.7 (Minimum Purchase Guarantee) of Schedule B to the T-Mobile Agreement (for
greater certainty, after deduction of the cumulative amount spent by the
Companies on network services thereunder) as determined in accordance with the
T-Mobile Agreement.

 

“Total Funded Debt to EBITDA Ratio” means, at any time, the ratio of (i) Total
Funded Debt at such time to (ii) EBITDA in the immediately preceding twelve (12)
month period.

 

“Trade Secrets” means all right, title and interest (and all related IP
Ancillary Rights) arising under any requirement of law in or relating to trade
secrets.

 

“Trademarks” means all right, title and interest (and all related IP Ancillary
Rights) in trademarks, trade names, corporate names, company names, business
names, fictitious business names, trade styles, service marks, logos and other
source or business identifiers and, in each case, all goodwill associated
therewith, all registrations and recordations thereof and all applications in
connection therewith.

 

 
 

--------------------------------------------------------------------------------

 
23.

  

“Tranche” means a designated portion of a Facility which is subject to certain
additional terms and conditions as provided herein.

 

“Tranche A-1” means the portion of Facility A other than the Swingline.

 

“Tranche A-1 Lenders” means those Lenders which have issued Commitments to
extend credit under Tranche A-1.

 

“Tranche A-1 Limit” means, at any time, the Facility A Limit in effect at such
time less the Swingline Limit in effect at such time.

 

“Tranche A-2” means the Swingline (and for greater certainty, the defined terms
“Tranche A-2” and “Swingline” are used interchangeably in this Agreement).

 

“Tucows Inc.” means Tucows Inc., a corporation incorporated under the laws of
Pennsylvania.

 

“Tucows.com Co.” means Tucows.com Co., a Nova Scotia company which is an
indirect wholly-owned Subsidiary of Tucows Inc.

 

“U.S. Base Rate” means the greater of the following: (i) the rate of interest
announced from time to time by the Agent as its reference rate then in effect
for determining rates of interest on U.S. dollar loans to its customers in
Canada and designated as its U.S. base rate; and (ii) the Federal Funds Rate
plus one percent (1.0%) per annum.

 

“U.S. Base Rate Loan” means an Advance made by a Lender to a Canadian Borrower
in Canada by way of a direct loan in U.S. Dollars in respect of which interest
is to be calculated by reference to the U.S. Base Rate.

 

“U.S. Companies” means those Companies which are incorporated under the laws of
a State of the United States.

 

“U.S. Prime Rate” means the greater of (i) the floating annual rate of interest
established from time to time by the Agent as the rate it will use to determine
rates of interest on U.S. dollar loans to its customers in the United States and
designated as its U.S. prime rate, and (ii) the Federal Funds Rate plus one
percent (1.0%) per annum.

 

“U.S. Prime Rate Loan” means an Advance made by a Lender to a U.S. Borrower by
way of a direct loan in U.S. Dollars in respect of which interest is to be
calculated by reference to the U.S. Prime Rate.

 

“Unfunded Capital Expenditures” means Capital Expenditures made by the Companies
which are not funded by any one or more of the following: an Advance under
Facility B or Facility C, a Permitted Purchase-Money Security Interest,
Subordinated Debt, insurance proceeds, proceeds from an asset disposition, or
Cash Available for Capital Expenditures and Share Repurchases; and for greater
certainty a Capital Expenditure which is directly or indirectly funded using the
proceeds of an Advance under Facility A shall be considered an Unfunded Capital
Expenditure.

 

 
 

--------------------------------------------------------------------------------

 
24.

  

“Unfunded Share Repurchases” means amounts paid by Tucows Inc. in connection
with Share Repurchases which are not funded by any one or more of the following:
an Advance under Facility B or Facility C, Subordinated Debt, or Cash Available
for Capital Expenditures and Share Repurchases; and for greater certainty a
Share Repurchase which is directly or indirectly funded using the proceeds of an
Advance under Facility A shall be considered an Unfunded Share Repurchase.

 

“United States Dollars”, “U.S. Dollars” or “U.S.$” means the lawful money of the
United States.

 

“Unsecured Companies” means the Companies listed under the heading “Unsecured
Companies” in Schedule 6.01(b); and “Unsecured Company” means any one of them as
the context requires.

 

“Welfare Plan” means any medical, health, hospitalization, insurance or other
employee benefit or welfare plan, agreement or arrangement applicable to
employees of any Company; and includes a “welfare plan” as defined in Section
3(1) of ERISA.

 

“Year-end Financial Statements” in respect of any Fiscal Year means the audited
financial statements of Tucows Inc. on a consolidated and unconsolidated basis
in respect of such Fiscal Year, including management’s discussion and analysis
with respect thereto in the form disclosed on EDGAR and SEDAR.

 

1.02

Accounting Principles

 

Except as otherwise provided herein, (i) each financial term in this Agreement
shall be interpreted in accordance with GAAP in effect on the date of such
interpretation; and (ii) where the character or amount of any asset or liability
or item of revenue or expense is required to be determined, or any consolidation
or other computation is required to be made for the purpose of this Agreement,
such determination or calculation shall be made in accordance with GAAP in
effect on the date of such determination. Notwithstanding the foregoing, if
after the date of this Agreement there is an accounting change under GAAP
(referred to herein as an “accounting change”), and if any financial ratio or
amount determined pursuant to Section 7.03 would be materially different as a
result of such accounting change, such financial ratio or amount shall be
determined without regard to such accounting change and for the information of
the Lenders Tucows Inc. shall also deliver to the Lenders a reconciliation in
form and substance satisfactory to the Lenders.

 

1.03

Currency References

 

All amounts referred to in this Agreement are in United States Dollars unless
otherwise noted.

 

1.04

References to Statutes

 

Whenever in this Agreement reference is made to a statute or regulations made
pursuant to a statute, such reference shall, unless otherwise specified, be
deemed to include all amendments to such statute or regulations from time to
time and all statutes or regulations which may come into effect from time to
time substantially in replacement for the said statutes or regulations.

 

 
 

--------------------------------------------------------------------------------

 
25.

  

1.05

Extended Meanings

 

Terms defined in the singular have the same meaning when used in the plural, and
vice-versa. When used in the context of a general statement followed by a
reference to one or more specific items or matters, the term “including” shall
mean “including, without limitation”, and the term “includes” shall mean
“includes, without limitation”. Any reference herein to any action to be taken
or decision to be made by the Agent or the Lenders (or the Required Lenders, as
the case may be) in their “sole discretion” shall mean that such sole discretion
is absolute and unfettered.

 

1.06

Exhibits and Schedules

 

The following exhibits and schedules are attached to this Agreement and
incorporated herein by reference:

 





Exhibits  

 

 

 

 

“A”

-

Lenders and Lenders’ Commitments

“B”

-

Draw Request

“C” 

-

Rollover Notice

“D”

-

Conversion Notice

“E”

-

Repayment Notice

“F”

-

Compliance Certificate

“G”

-

Excess Cash Flow Certificate

“H”

-

Form of BA Equivalent Note

“I”

-

CBA Model Provisions

 

 

 

 

 

 

Schedules

 

 

 

6.01(b)

-

 Corporate Information

6.01(h)

-

 Material Permits

6.01(i)

-

 Specific Permitted Liens

6.01(j)

-

 Owned Properties

6.01(k)

-

 Material Leased Properties

6.01(l) - Intellectual Property 6.01(n) - Material Agreements 6.01(o) - Labour
Agreements 6.01(p) - Environmental Matters 6.01(q) - Litigation 6.01(r)  -
Pension Plans



  

 
 

--------------------------------------------------------------------------------

 
26.

  

ARTICLE II - FACILITY A

  

2.01

Establishment of Facility A

 

 

(a)

Subject to the terms and conditions in this Agreement, each Facility A Lender
hereby establishes a committed, revolving credit facility for the Borrowers in
the maximum principal amount indicated opposite such Lender's name in Exhibit
“A” under the heading “Facility A Commitments”. The said credit facilities are
established by the Facility A Lenders severally and not jointly, and are
hereinafter collectively referred to as “Facility A”. Each Advance by a Tranche
A-1 Lender under Tranche A-1 shall be made by such Lender in its Proportionate
Share of Tranche A-1. Each Advance under Tranche A-2 (also referred to herein as
the Swingline) shall be made only by the Swingline Lender, as more particularly
set out in Section 2.07.

 

 

(b)

The Outstanding Advances at any time under Tranche A-1 shall not exceed the
Tranche A-1 Limit. In addition, the maximum aggregate amount of the Outstanding
Advances to each Borrower noted below under Tranche A-1 shall not at any time
exceed the applicable sublimit designated below, provided that the Borrowers may
by notice in writing to the Agent from time to time (for greater certainty,
without the consent of the Agent or any Lender) reallocate such sublimits among
the Borrowers:

         

Tucows.com Co. - $1,000,000

Ting Fiber, Inc. - $3,000,000

Ting Inc. - $500,000





 



2.02

Purpose

 

Advances under Facility A shall be used by the Borrowers for working capital
purposes and general corporate requirements but may not be used, directly or
indirectly, for any purposes set out in Sections 3.02 or 4.02.

 

2.03

Revolving Nature

 

Facility A shall be a revolving facility. For greater certainty, the Borrowers
shall be entitled to obtain Advances under Facility A from time to time and
repay all or any portion of the Outstanding Advances under Facility A from time
to time; provided that the Outstanding Advances under Facility A shall not
exceed the Facility A Limit.

 

2.04

Repayment

 

The Obligations under Facility A shall become due and payable on the earlier of:
(i) the Acceleration Date and (ii) the Maturity Date. If at any time the
Outstanding Advances under Facility A exceed the Facility A Limit for any reason
(specifically including as a result of a fluctuation in currency exchange
rates), the Borrowers shall immediately make a Repayment under Facility A in
such amount as will result in the Outstanding Advances under Facility A not
exceeding the Facility A Limit.

 

 
 

--------------------------------------------------------------------------------

 
27.

  

2.05

Availment Options

 

 

(a)

Subject to the restrictions contained in this Agreement (and in particular,
Sections 5.02 and 5.03) each Canadian Borrower may receive Advances under
Facility A by any one or more of the following Availment Options (or any
combination thereof):

 

 

(i)

Canadian Prime Rate Loans;

 

 

(ii)

U.S. Base Rate Loans;

 

 

(iii)

Bankers' Acceptances, each having a maturity between 28 and 182 days
(inclusive), subject to availability;

 

 

(iv)

BA Equivalent Loans from Non-BA Lenders with a maturity between 28 and 182 days
(inclusive), subject to availability; or

 

 

(v)

LIBOR Loans with a LIBOR Period of one (1), two (2) or three (3) months, subject
to availability; or

 

 

(vi)

Letters of Credit, subject to Section 2.08.

 

 

(b)

Subject to the restrictions contained in this Agreement (and in particular,
Sections 5.02 and 5.03) each U.S. Borrower may receive Advances under Facility A
by any one or more of the following Availment Options (or any combination
thereof):

 

 

(i)

U.S. Prime Rate Loans; or

 

 

(ii)

LIBOR Loans with a LIBOR Period of one (1), two (2) or three (3) months, subject
to availability; or

 

 

(iii)

Letters of Credit, subject to Section 2.08.

 

 

(c)

Bankers' Acceptances, BA Equivalent Loans, LIBOR Loans and Letters of Credit
will not be issued which in the opinion of the Lenders could result in the
Facility A Limit being exceeded at any time. The Outstanding Advances under
Facility A in the form of any above Availment Option may be converted into
another form of Availment Option, subject to and in accordance with the terms
and conditions of this Agreement (but for greater certainty, Bankers'
Acceptances, BA Equivalent Loans, LIBOR Loans and Letters of Credit may not be
converted into another Availment Option prior to the maturity thereof).

 

2.06

Interest and Fees under Tranche A-1

 

In respect of Advances made to a Borrower under Tranche A-1 such Borrower agrees
to pay to the Agent:

 

 

(a)

interest on Canadian Prime Rate Loans at the Canadian Prime Rate plus the
Applicable Margin per annum, payable monthly in arrears on the last day of each
and every month and on the Maturity Date;

  

 
 

--------------------------------------------------------------------------------

 
28.

 

 

(b)

interest on U.S. Base Rate Loans at the U.S. Base Rate plus the Applicable
Margin per annum, payable monthly in arrears on the last day of each and every
month and on the Maturity Date;

 

 

(c)

in respect of each Bankers’ Acceptance, a stamping fee equal to the Applicable
Margin in effect at the time of issuance, multiplied by the face amount of the
Bankers’ Acceptance with the product thereof further multiplied by the number of
days to maturity of the Bankers’ Acceptance and divided by 365, payable at the
time of acceptance;

 

 

(d)

in respect of each BA Equivalent Note, a stamping fee equal to the Applicable
Margin in effect at the time of issuance multiplied by the face amount of the BA
Equivalent Note with the product thereof further multiplied by the number of
days to maturity of the BA Equivalent Note and divided by 365, payable at the
time of acceptance;

 

 

(e)

interest on LIBOR Loans at the LIBO Rate plus the Applicable Margin per annum
calculated on the basis of a year of three hundred and sixty (360) days, payable
in the manner set out in Section 5.10(b);

 

 

(f)

in respect of each Letter of Credit, an administrative fee equal to one-quarter
of one percent (0.25%) of the face amount of such Letter of Credit (without
regard to the number of days to expiry of the Letter of Credit), payable to the
Issuing Bank (for its own account) at the time of issuance of the said Letter of
Credit;

 

 

(g)

the following fees in respect of each Letter of Credit: (i) in respect of the
period from the date of issuance of such Letter of Credit to the last day of the
then current Fiscal Quarter, a fee equal to the Applicable Margin in effect on
the date of issuance multiplied by the face amount of such Letter of Credit
multiplied by the number of days in such period (including the first day but
excluding the last day of such period) and divided by three hundred and
sixty-five (365), payable on the last Business Day of such Fiscal Quarter; (ii)
in respect of each subsequent Fiscal Quarter (other than the Fiscal Quarter in
which the Letter of Credit shall expire), a fee equal to the Applicable Margin
in effect on the first Business Day of such Fiscal Quarter multiplied by the
face amount of such Letter of Credit multiplied by the number of days in such
Fiscal Quarter (including the first day but excluding the last day) and divided
by three hundred and sixty-five (365), payable on the last Business Day of such
Fiscal Quarter; and (iii) in respect of the Fiscal Quarter in which such Letter
of Credit shall expire, a fee equal to the Applicable Margin in effect on the
first day of such Fiscal Quarter multiplied by the face amount of such Letter of
Credit multiplied by the number of days in such period (including the first day
but excluding the last day of such period) and divided by three hundred and
sixty-five (365), payable on the said expiry date;

 

 

(h)

an application fee of Fifty Dollars ($50) per Letter of Credit, plus any
administrative fees charged by the Issuing Bank in accordance with its usual
practice from time to time in respect of the amendment and renewal of Letters of
Credit;

  

 
 

--------------------------------------------------------------------------------

 
29.

 

 

(i)

a standby fee with respect to the unused portion of Tranche A-1, calculated on a
daily basis as being the difference between (i) the Facility A Limit (less the
Commitments of any Non-Funding Lenders under Facility A), less the Swingline
Limit and (ii) the Outstanding Advances under Tranche A-1, multiplied by the
Applicable Margin and divided by 365; which standby fee shall be payable
quarterly in arrears on the last day of each Fiscal Quarter based on the number
of days in such Fiscal Quarter (including the first day and excluding the last
day in such Fiscal Quarter) and on the Maturity Date; and for the purpose of
calculating such standby fee, the U.S. Dollar equivalent of Outstanding Advances
in Canadian Dollars shall be determined by reference to the spot rate of
exchange for converting Canadian Dollars into U.S. Dollars quoted by the Bank of
Canada at approximately noon (Toronto time) on the first Business Day of the
month in which such standby fee is calculated; and

 

 

(j)

such fees payable to the Agent (for its own account) as may be agreed in writing
from time to time between the Borrowers and the Agent relating to any cash
management services which may be provided by the Agent for the Borrowers from
time to time.

 

Except as otherwise provided in this Agreement, such payments shall be made to
the Agent on behalf of the Tranche A-1 Lenders; and the Agent shall promptly
remit to each Tranche A-1 Lender its Proportionate Share of each such payment.

 

2.07

Swingline (Tranche A-2)

 

A portion of Facility A in the maximum amount of the Swingline Limit is hereby
designated as the “Swingline” (or “Tranche A-2”). The Swingline shall form a
part of Facility A and, except to the extent provided in this Section, shall be
subject to all terms and conditions of this Article II, specifically including
the Facility A Limit. The Swingline shall be established and maintained by the
Swingline Lender for its own account, and the Swingline Lender shall not have
the right to assign or grant a participation in the Swingline in whole or in
part to any other Person. Each Borrower shall be entitled to receive Advances
under the Swingline, subject to the following conditions (in addition to any
other applicable terms and conditions contained in this Agreement):

 

 

(a)

The Outstanding Advances at any time under the Swingline shall not exceed the
Swingline Limit. In addition, the maximum aggregate amount of the Outstanding
Advances to each Borrower noted below under the Swingline shall not at any time
exceed the applicable sublimit designated below, provided that the Borrowers may
by notice in writing to the Swingline Lender from time to time (for greater
certainty, without notice to or the consent of any other Lender or the Agent)
reallocate such sublimits among the Borrowers:

 

Tucows.com Co. - $250,000

Ting Fiber, Inc. - nil

Ting Inc. - $250,000

 

 

(b)

Advances to each Borrower under the Swingline shall be made by way of Overdrafts
in U.S. Dollars or Canadian Dollars in the following manner. The Swingline
Lender will make Advances into one or more accounts designated by the applicable
Borrower as required in order to honour cheques drawn by such Borrower on such
accounts which are presented to the Swingline Lender for payment. As deposits
are made into such accounts by such Borrower, the Swingline Lender shall
withdraw funds from such accounts from time to time and apply such funds as
repayments under the Swingline. Advances to each Borrower and repayments by each
Borrower under the Swingline shall be made without notice and shall be on a
dollar for dollar basis (i.e. not subject to minimum amounts or multiples).
Notwithstanding the foregoing, due to internal system requirements of the
Swingline Lender, each U.S. Borrower is required to provide prior written notice
to the Swingline Lender in respect of any Advances it may request under the
Swingline.

  

 
 

--------------------------------------------------------------------------------

 
30.

 

 

(c)

In respect of each Canadian Borrower, interest on Overdrafts in Canadian Dollars
under the Swingline shall be payable at the Canadian Prime Rate plus the
Applicable Margin per annum, payable monthly in arrears on the last day of each
and every month and on the Maturity Date, and interest on Overdrafts in U.S.
Dollars under the Swingline shall be payable at the U.S. Base Rate plus the
Applicable Margin per annum, payable monthly in arrears on the last day of each
and every month and on the Maturity Date.

 

 

(d)

In respect of each U.S. Borrower, interest on Overdrafts in U.S. Dollars under
the Swingline shall be payable at the U.S. Prime Rate plus the Applicable Margin
per annum, payable monthly in arrears on the last day of each and every month
and on the Maturity Date.

 

 

(e)

Each Borrower may also receive Advances under the Swingline by means of the
issuance of Letters of Credit by the Swingline Lender as provided in Section
2.08. Fees in respect of such Letters of Credit shall be payable in the same
amounts and in the same manner as provided in Sections 2.06(g) and (h) herein.

 

 

(f)

The Borrowers jointly and severally agree to pay a standby fee with respect to
the Swingline to the Swingline Lender (for its own account), calculated on a
daily basis as being the difference between the Swingline Limit and the
Outstanding Advances under the Swingline, multiplied by the Applicable Margin
and divided by 365; which standby fee shall be payable quarterly in arrears on
the last day of each Fiscal Quarter based on the number of days in such Fiscal
Quarter (including the first day and excluding the last day in such Fiscal
Quarter) and on the Maturity Date; and for the purpose of calculating such
standby fee, the U.S. Dollar equivalent of Outstanding Advances in Canadian
Dollars shall be determined by reference to the spot rate of exchange for
converting Canadian Dollars into U.S. Dollars quoted by the Bank of Canada at
approximately noon (Toronto time) on the first Business Day of the month in
which such standby fee is calculated.

 

 

(g)

The Swingline Lender may in its discretion at any time, by written notice to the
Borrowers, require the Borrowers to reduce the Outstanding Advances under the
Swingline by a specified amount (in this paragraph called the “Swingline
Reduction Amount”). Each Borrower agrees to promptly comply with any such
request by making a repayment on the Swingline from its own resources, or by
requesting an Advance under Tranche A-1, the proceeds of which shall be applied
to reduce the Outstanding Advances under the Swingline accordingly. If the
Borrowers fail to comply with any such request from the Swingline Lender within
two (2) Business Days after receipt thereof, the Lenders agree that upon request
by the Swingline Lender they will make Advances under Tranche A-1 in an
aggregate amount equal to the Swingline Reduction Amount, the proceeds of which
shall be applied to reduce the Outstanding Advances under the Swingline.

  

 
 

--------------------------------------------------------------------------------

 
31.

 

2.08

Letters of Credit under Facility A

 

Letters of Credit issued for the account of any Borrower under Tranche A-1 or
the Swingline shall be subject to the following provisions:

 

 

(a)

Letters of Credit shall be available in in Canadian Dollars or U.S. Dollars (or
such other major currency as the Issuing Bank or the Swingline Lender, as
applicable may agree in its discretion).

 

 

(b)

The Equivalent Amount expressed in U.S. Dollars of the aggregate face amount of
all Letters of Credit outstanding under Facility A at any time may not exceed
One Million Dollars ($1,000,000). In addition, the Equivalent Amount expressed
in U.S. Dollars of the aggregate face amount of all Letters of Credit issued at
any time to each Borrower noted below under Facility A shall not at any time
exceed the applicable sublimit designated below, provided that the Borrowers may
by notice in writing to the Agent from time to time (for greater certainty,
without the consent of the Agent or any Lender) reallocate such sublimits among
the Borrowers:

 

Tucows.com Co. - nil

Ting Fiber, Inc. - $1,000,000

Ting Inc. - nil

 

 

(c)

Each fee in respect of a Letter of Credit issued in Canadian Dollars or U.S.
Dollars shall be paid in the same currency as the currency of such Letter of
Credit. Each fee in respect of a Letter of Credit issued in any other currency
shall be paid in U.S. Dollars; and for the purposes of calculating such fee in
respect of any Fiscal Quarter, the Equivalent Amount (expressed in U.S. Dollars)
of the face amount of such Letter of Credit shall be calculated on the basis of
the Bank of Canada noon spot rate on the first Business Day of the month in
which such fee is calculated.

 

 

(d)

Letters of Credit will not be issued for the purpose of guaranteeing obligations
of any Person (except a Company).

 

 

(e)

Each Letter of Credit shall have a term not in excess of one (1) year (but for
greater certainty, a Letter of Credit may have a longer term if it contains a
provision which permits the issuer thereof to terminate such Letter of Credit by
written notice to the beneficiary on an annual basis).

 

 

(f)

Each request for the issuance of a Letter of Credit shall be delivered by the
applicable Borrower to the Agent in accordance with the notice requirements set
out in Section 5.02(a) herein, together with the customary form of application
and indemnity agreement required by the Issuing Bank or the Swingline Lender (as
applicable) completed to its satisfaction and the proposed form of the Letter of
Credit (which shall be satisfactory to the Issuing Bank or the Swingline Lender,
as applicable) and such other certificates, documents and other papers and
information as the Issuing Bank or the Swingline Lender (as applicable) may
reasonably request.

  

 
 

--------------------------------------------------------------------------------

 
32.

 

 

(g)

Concurrently with each request for the issuance of a Letter of Credit, the
applicable Borrower shall notify the Agent in writing whether: (i) the Letter of
Credit is to be issued by the Swingline Lender on its own behalf under the
Swingline, or (ii) the Letter of Credit is to be issued by the Issuing Bank on
behalf of the Lenders under Tranche A-1 (a “Syndicated Letter of Credit”). The
Agent shall notify each Lender of the principal amount, the reference number and
the expiration date of each Syndicated Letter of Credit and the amount of such
Lender's participation therein. By the issuance of a Syndicated Letter of Credit
hereunder and without further action on the part of the Issuing Bank or the
Lenders, each said Lender hereby accepts from the Issuing Bank a participation
(which participation shall be without recourse to the Issuing Bank) in such
Syndicated Letter of Credit in such Lender's Proportionate Share of Tranche A-1,
effective upon the issuance of such Syndicated Letter of Credit. Each Lender
hereby absolutely and unconditionally assumes, as primary obligor and not as a
surety, and agrees to pay and discharge and to indemnify and hold the Issuing
Bank harmless from liability in respect of, such Lender's said Proportionate
Share of the amount of any drawing under a Syndicated Letter of Credit. Each
said Lender acknowledges and agrees that its obligation to acquire
participations in each Syndicated Letter of Credit issued by the Issuing Bank
and its obligation to make the payments specified herein, and the right of the
Issuing Bank to receive the same, in the manner specified herein, are absolute
and unconditional and shall not be affected by any circumstance whatsoever,
including the occurrence and continuance of a Default or Event of Default
hereunder, and that each such payment shall be made without any offset,
abatement, withholding or reduction whatsoever. The Issuing Bank shall review
each draft and any accompanying documents presented under a Syndicated Letter of
Credit and shall notify each said Lender of any such presentment. Promptly after
it shall have ascertained that any draft and any accompanying documents
presented under such Syndicated Letter of Credit appear on their face to be in
substantial conformity with the terms and conditions of the Syndicated Letter of
Credit, the Issuing Bank shall give notice to each said Lender and the
applicable Borrower of the receipt and amount of such draft and the date on
which payment thereon will be made, and each said Lender shall, by 11:00 a.m.
Toronto time on the date such payment is to be made, pay its said Proportionate
Share of the amount so drawn under the Syndicated Letter of Credit in
immediately available funds, and the Issuing Bank shall make the appropriate
payment to the beneficiary of such Syndicated Letter of Credit. The applicable
Borrower agrees to immediately reimburse each said Lender in an amount equal to
the said payment by such Lender with interest thereon payable at the same rate
and in the same manner as Canadian Dollar Prime-Based Loans under Facility A.
The obligation of the applicable Borrower under this Section to reimburse the
said Lenders and the Issuing Bank, as applicable, for all drawings under Letters
of Credit shall be absolute, unconditional and irrevocable and shall be
satisfied strictly in accordance with their terms, irrespective of:

 

 

(i)

any lack of validity or enforceability of any Letter of Credit;

 

 

(ii)

the existence of any claim, setoff, defence or other right which the applicable
Borrower or any other Person may at any time have against the beneficiary under
any Letter of Credit, the Issuing Bank or any Lender (other than the defence of
payment in accordance with the terms of this Agreement or a defence based on the
gross negligence or wilful misconduct of the Issuing Bank or any Lender) or any
other Person in accordance with this Agreement or other transaction;

  

 
 

--------------------------------------------------------------------------------

 
33.

 

 

(iii)

any draft or other document presented under any Letter of Credit proving to be
forged, fraudulent, invalid or insufficient in any respect or any statement
therein being untrue or inaccurate in any respect; and

 

 

(iv)

any other circumstance or event whatsoever, whether or not similar to any of the
foregoing.

 

 

(h)

In making any payment under any Letter of Credit (i) the Issuing Bank's
exclusive reliance on the documents presented to it under such Letter of Credit
as to any and all matters set forth therein, including reliance on the amount of
any draft presented under such Letter of Credit, whether or not the amount due
to the beneficiary equals the amount of such draft and whether or not any
document presented pursuant to such Letter of Credit proves to be insufficient
in any respect, if such document on its face appears to be in order, and whether
or not any other statement or any other document presented pursuant to such
Letter of Credit proves to be forged or invalid or any statement therein proves
to be inaccurate or untrue in any respect whatsoever and (ii) any non-compliance
in any immaterial respect of the documents presented under such Letter of Credit
with the terms thereof shall, in each case, not be deemed wilful misconduct or
negligence of the Issuing Bank or any Lender.

 

 

(i)

The Issuing Bank and its correspondents may accept and act upon the name,
signature, or act of any party purporting to be the executor, administrator,
receiver, trustee in bankruptcy or other legal representative of any party
designated in any Letter of Credit in the place of the name, signature, or act
of such party.

 

 

(j)

On or before the Maturity Date the Borrowers shall (i) arrange for the
cancellation and return of all outstanding Letters of Credit to the Issuing Bank
or (ii) provide cash collateral in favour of the Agent in respect of all
outstanding Letters of Credit in an amount equal to the aggregate of the face
amounts of all such Letters of Credit, plus an additional amount determined by
the Issuing Bank and the Swingline Lender to be necessary to cover their
customary fees and expenses associated with the settlement of such Letters of
Credit. For greater certainty, the Agent shall have no obligation to release all
or any portion of the Security unless and until all Letters of Credit are
cancelled or such cash collateral is provided in respect thereof to the
satisfaction of the Issuing Bank and the Swingline Lender.

 

2.09

Voluntary Cancellation

 

The Borrowers may at any time and from time to time upon not less than two (2)
Business Days' prior written notice to the Agent, without penalty or fee, cancel
any unadvanced portion of Facility A in a minimum amount and a multiple of One
Hundred Thousand Dollars ($100,000), in which event the Facility A Limit shall
be reduced by the amount so cancelled.

 

 
 

--------------------------------------------------------------------------------

 
34.

  

ARTICLE III - FACILITY B

 

3.01

Establishment of Facility B

 

 

(a)

Subject to the terms and conditions in this Agreement, each Facility B Lender
hereby establishes a committed, revolving, reducing credit facility for the
Borrowers in the maximum principal amount indicated opposite such Lender's name
in Exhibit “A” under the heading “Facility B Commitments”. The said credit
facilities are established by the Facility B Lenders severally and not jointly,
and are hereinafter collectively referred to as “Facility B”. Each Advance by a
Facility B Lender under Facility B shall be made by such Lender in its
Proportionate Share of Facility B.

 

 

(b)

The Outstanding Advances at any time under Facility B shall not exceed the
Facility B Limit. In addition, the maximum aggregate amount of the Outstanding
Advances to each Borrower noted below under Facility B shall not at any time
exceed the applicable sublimit designated below, provided that the Borrowers may
by notice in writing to the Agent from time to time (for greater certainty,
without notice to or the consent of the Agent or any Lender) reallocate such
sublimits among the Borrowers:

 

Tucows.com Co. - $7,000,000

Ting Fiber, Inc. - $6,000,000

Ting Inc. - $2,000,000

 

3.02

Purpose

 

Advances under Facility B shall be used by the Borrowers for any one or more of
the following purposes: (i) Share Repurchases; (ii) Domain Purchases and
Permitted Acquisitions; and (iii) FTTH Capital Expenditures.

 

3.03

Revolving Nature

 

Facility B shall be a revolving facility. For greater certainty, the Borrowers
shall be entitled to obtain Advances under Facility B from time to time and
repay all or any portion of the Outstanding Advances under Facility B from time
to time; provided that the Outstanding Advances under Facility B shall not
exceed the Facility B Limit.

 

3.04

Repayment

 

 

(a)

Notwithstanding all other provisions in this Section 3.04, the obligations under
Facility B shall become due and payable on the earliest of: (i) the Acceleration
Date; and (ii) the Maturity Date.

 

 

(b)

Following the end of each Fiscal Year (referred to in this Section 3.04 as the
“subject Fiscal Year”), on the last day of each Fiscal Quarter thereafter the
Borrowers shall make a Repayment under Facility B (in addition to all other
Repayments required pursuant to this Section 3.04) equal to one-sixteenth (1/16)
of the aggregate amount of all Advances under Facility B made in the subject
Fiscal Year for the purpose of Share Repurchases (or to repay indebtedness
incurred prior to the Closing Date for such purpose).

  

 
 

--------------------------------------------------------------------------------

 
35.

 

 

(c)

Following the end of the subject Fiscal Year, on the last day of each Fiscal
Quarter thereafter the Borrowers shall make a Repayment under Facility B (in
addition to all other Repayments required pursuant to this Section 3.04) equal
to one-twentieth (1/20) of the aggregate amount of all Advances under Facility B
made in the subject Fiscal Year for the purpose of Domain Purchases and
Permitted Acquisitions (or to repay indebtedness incurred prior to the Closing
Date for such purpose).

 

 

(d)

Following the end of the subject Fiscal Year, on the last day of each Fiscal
Quarter thereafter the Borrowers shall make a Repayment under Facility B (in
addition to all other Repayments required pursuant to this Section 3.04) equal
to one-twenty-eighth (1/28) of the aggregate amount of all Advances under
Facility B made in the subject Fiscal Year for the purpose of FTTH Capital
Expenditures (or to repay indebtedness incurred prior to the Closing Date for
such purpose).

 

 

(e)

If at any time the Outstanding Advances under Facility B exceed the Facility B
Limit for any reason (specifically including as a result of a fluctuation in
currency exchange rates), the Borrowers shall immediately make a Repayment under
Facility B in such amount as will result in the Outstanding Advances under
Facility B not exceeding the Facility B Limit.

 

 

(f)

In addition to all other Repayments required in respect of Facility B pursuant
to this Section 3.04, Repayments shall be required under Facility B as provided
in Sections 4.04(e) and (f).

 

3.05

Availment Options

 

 

(a)

Subject to the restrictions contained in this Agreement (and in particular,
Sections 5.02 and 5.03) each Canadian Borrower may receive Advances under
Facility B by any one or more of the following Availment Options (or any
combination thereof):

 

 

(i)

Canadian Prime Rate Loans;

 

 

(ii)

U.S. Base Rate Loans;

 

 

(iii)

Bankers' Acceptances, each having a maturity between 28 and 182 days
(inclusive), subject to availability;

 

 

(iv)

BA Equivalent Loans from Non-BA Lenders with a maturity between 28 and 182 days
(inclusive), subject to availability; or

 

 

(v)

LIBOR Loans with a LIBOR Period of one (1), two (2) or three (3) months, subject
to availability.

 

 

(b)

Subject to the restrictions contained in this Agreement (and in particular,
Sections 5.02 and 5.03) each U.S. Borrower may receive Advances under Facility B
by any one or more of the following Availment Options (or any combination
thereof):

 

 

(i)

U.S. Prime Rate Loans; or

 

 

(ii)

LIBOR Loans with a LIBOR Period of one (1), two (2) or three (3) months, subject
to availability.

  

 
 

--------------------------------------------------------------------------------

 
36.

 

 

(c)

Bankers' Acceptances, BA Equivalent Loans and LIBOR Loans will not be issued
which in the opinion of the Lenders could result in the Facility B Limit being
exceeded at any time. The Outstanding Advances under Facility B in the form of
any above Availment Option may be converted into another form of Availment
Option, subject to and in accordance with the terms and conditions of this
Agreement (but for greater certainty, Bankers' Acceptances, BA Equivalent Loans
and LIBOR Loans may not be converted into another Availment Option prior to the
maturity thereof).

 

3.06

Interest and Fees under Facility B

 

In respect of Advances made to a Borrower under Facility B such Borrower agrees
to pay to the Agent:

 

 

(a)

interest on Canadian Prime Rate Loans at the Canadian Prime Rate plus the
Applicable Margin per annum, payable monthly in arrears on the last day of each
and every month and on the Maturity Date;

 

 

(b)

interest on U.S. Base Rate Loans at the U.S. Base Rate plus the Applicable
Margin per annum, payable monthly in arrears on the last day of each and every
month and on the Maturity Date;

 

 

(c)

in respect of each Bankers’ Acceptance, a stamping fee equal to the Applicable
Margin in effect at the time of issuance, multiplied by the face amount of the
Bankers’ Acceptance with the product thereof further multiplied by the number of
days to maturity of the Bankers’ Acceptance and divided by 365, payable at the
time of acceptance;

 

 

(d)

in respect of each BA Equivalent Note, a stamping fee equal to the Applicable
Margin in effect at the time of issuance multiplied by the face amount of the BA
Equivalent Note with the product thereof further multiplied by the number of
days to maturity of the BA Equivalent Note and divided by 365, payable at the
time of acceptance;

 

 

(e)

interest on LIBOR Loans at the LIBO Rate plus the Applicable Margin per annum
calculated on the basis of a year of three hundred and sixty (360) days, payable
in the manner set out in Section 5.10(b); and

 

 

(f)

a standby fee with respect to the unused portion of Facility B, calculated on a
daily basis as being the difference between (i) the Facility B Limit (less the
Commitments of any Non-Funding Lenders under Facility B) and (ii) the
Outstanding Advances under Facility B, multiplied by the Applicable Margin and
divided by 365; which standby fee shall be payable quarterly in arrears on the
last day of each Fiscal Quarter based on the number of days in such Fiscal
Quarter (including the first day and excluding the last day in such Fiscal
Quarter) and on the Maturity Date; and for the purpose of calculating such
standby fee, the U.S. Dollar equivalent of Outstanding Advances in Canadian
Dollars shall be determined by reference to the spot rate of exchange for
converting Canadian Dollars into U.S. Dollars quoted by the Bank of Canada at
approximately noon (Toronto time) on the first Business Day of the month in
which such standby fee is calculated.

  

 
 

--------------------------------------------------------------------------------

 
37.

 

Except as otherwise provided in this Agreement, such payments shall be made to
the Agent on behalf of the Facility B Lenders; and the Agent shall promptly
remit to each Facility B Lender its Proportionate Share of each such payment.

 

3.07

Voluntary Cancellation

 

The Borrowers may at any time and from time to time upon not less than two (2)
Business Days' prior written notice to the Agent, without penalty or fee, cancel
any unadvanced portion of Facility B in a minimum amount and a multiple of One
Hundred Thousand Dollars ($100,000), in which event the Facility B Limit shall
be reduced by the amount so cancelled.

 

 
 

--------------------------------------------------------------------------------

 
38.

  

ARTICLE IV - FACILITY C

 

4.01

Establishment of Facility C

 

 

(a)

Subject to the terms and conditions in this Agreement, each Facility C Lender
hereby establishes a committed, non-revolving credit facility for the Borrowers
in the maximum principal amount indicated opposite such Lender's name in Exhibit
“A” under the heading “Facility C Commitments”. The said credit facilities are
established by the Facility C Lenders severally and not jointly, and are
hereinafter collectively referred to as “Facility C”. Each Advance by a Facility
C Lender under Facility C shall be made by such Lender in its Proportionate
Share of Facility C.

 

 

(b)

The Outstanding Advances at any time under Facility C shall not exceed the
Facility C Limit. In addition, the maximum aggregate amount of the Outstanding
Advances to each Borrower noted below under Facility C shall not at any time
exceed the applicable sublimit designated below, provided that the Borrowers may
by notice in writing to the Agent from time to time (for greater certainty,
without notice to or the consent of the Agent or any Lender) reallocate such
sublimits among the Borrowers:

 

Tucows.com Co. - $4,000,000

Ting Fiber, Inc. - $20,000,000

Ting Inc. - $16,000,000

 

4.02

Purpose

 

Advances under Facility C shall be used by the Borrowers for any one or more of
the following purposes: (i) Share Repurchases; (ii) Domain Purchases and
Permitted Acquisitions; and (iii) FTTH Capital Expenditures.

 

4.03

Non-Revolving Nature

 

Facility C shall be a non-revolving facility, and any Repayment under Facility C
may not be reborrowed.

 

4.04

Repayment

 

 

(a)

Notwithstanding all other provisions in this Section 4.04, the obligations under
Facility C shall become due and payable on the earliest of: (i) the Acceleration
Date; and (ii) the Maturity Date.

 

 

(b)

In respect of each Advance under Facility C made for the purpose of Share
Repurchases (or to repay indebtedness incurred prior to the Closing Date for
such purpose), on the last day of each Fiscal Quarter following such Advance the
Borrowers shall make a Repayment under Facility C (in addition to all other
Repayments required pursuant to this Section 4.04) equal to one-sixteenth (1/16)
of the amount of such Advance.

 

 

(c)

In respect of each Advance under Facility C made for the purpose of Domain
Purchases or Permitted Acquisitions (or to repay indebtedness incurred prior to
the Closing Date for such purpose), on the last day of each Fiscal Quarter
following such Advance the Borrowers shall make a Repayment under Facility C (in
addition to all other Repayments required pursuant to this Section 4.04) equal
to one-twentieth (1/20) of the amount of such Advance.

  

 
 

--------------------------------------------------------------------------------

 
39.

 

 

(d)

In respect of each Advance under Facility C made for the purpose of FTTH Capital
Expenditures (or to repay indebtedness incurred prior to the Closing Date for
such purpose), on the last day of each Fiscal Quarter following such Advance the
Borrowers shall make a Repayment under Facility C (in addition to all other
Repayments required pursuant to this Section 4.04) equal to one-twenty-eighth
(1/28) of the amount of such Advance.

 

 

(e)

In addition to all other Repayments required under this Section 4.04, if the
Total Funded Debt to EBITDA Ratio at the end of any Fiscal Year is greater than
2.00 to 1, the Borrowers shall make a Repayment in an amount equal to fifty
percent (50%) of the Excess Cash Flow in such Fiscal Year. Such Repayments shall
be made not later than thirty (30) days after the date of delivery to the Agent
of the Year-end Financial Statements for such Fiscal Year. Each Repayment made
pursuant to this paragraph (e) shall be applied firstly against the Outstanding
Advances under Facility C and thereafter against the Outstanding Advances under
Facility B.

 

 

(f)

In addition to all other Repayments required pursuant to this Section 4.04, the
following Repayments shall be required:

 

 

(i)

If any Company receives proceeds from a policy of insurance the Borrowers shall
make a Repayment to the Agent in an amount equal to the portion of such proceeds
not permitted to be retained by such Company as provided in Section 8.08, within
three (3) Business Days after receipt thereof.

 

 

(ii)

If any Company receives proceeds (net of transaction expenses) from the raising
of capital by way of equity or Subordinated Debt the Borrower shall make a
Repayment to the Agent in an amount equal to the amount of such net proceeds,
within three (3) Business Days after receipt thereof.

 

 

(iii)

If any Company receives proceeds (net of transaction expenses, applicable taxes
and usual adjustments, if applicable) from a transaction involving the sale or
other disposition, not in the ordinary course of business, of any individual
asset or group of related assets (other than Domain Names) in one or a series of
related transactions, within 180 days after such disposition the Borrowers shall
make a Repayment to the Agent in an amount equal to the portion of such net
proceeds not used to purchase similar assets within such 180 days period.
Notwithstanding the foregoing however, the first Five Hundred Thousand Dollars
($500,000) of net proceeds under this clause (iii) in the aggregate in any
Fiscal Year shall not be required to be applied as a Repayment.

 

 

(iv)

If at the end of any Fiscal Quarter in a Fiscal Year the proceeds (net of
transaction expenses, applicable taxes and usual adjustments, if applicable)
from the disposition of Domain Names by the Companies in such Fiscal Year
exceeds Eight Million Dollars ($8,000,000), the amount in excess of Eight
Million Dollars ($8,000,000) shall be applied as a Repayment within 180 days
after the end of such Fiscal Quarter, except to the extent such excess net
proceeds were used to purchase similar assets within such 180 day period.

  

 
 

--------------------------------------------------------------------------------

 
40.

 

Each Repayment made under this paragraph (f) shall be applied firstly against
the Borrowers’ obligations to make scheduled Repayments under Facility C in
reverse chronological order; and thereafter against the Borrowers’ obligations
to make scheduled Repayments under Facility B in reverse chronological order.

 

 

(g)

If at any time the Outstanding Advances under Facility C exceed the Facility C
Limit for any reason (specifically including as a result of a fluctuation in
currency exchange rates), the Borrowers shall immediately make a Repayment under
Facility C in such amount as will result in the Outstanding Advances under
Facility C not exceeding the Facility C Limit.

 

4.05

Availment Options

 

 

(a)

Subject to the restrictions contained in this Agreement (and in particular,
Sections 5.02 and 5.03) each Canadian Borrower may receive Advances under
Facility C by any one or more of the following Availment Options (or any
combination thereof):

 

 

(i)

Canadian Prime Rate Loans;

 

 

(ii)

U.S. Base Rate Loans;

 

 

(iii)

Bankers' Acceptances, each having a maturity between 28 and 182 days
(inclusive), subject to availability;

 

 

(iv)

BA Equivalent Loans from Non-BA Lenders with a maturity between 28 and 182 days
(inclusive), subject to availability; or

 

 

(v)

LIBOR Loans with a LIBOR Period of one (1), two (2) or three (3) months, subject
to availability.

 

 

(b)

Subject to the restrictions contained in this Agreement (and in particular,
Sections 5.02 and 5.03) each U.S. Borrower may receive Advances under Facility C
by any one or more of the following Availment Options (or any combination
thereof):

 

 

(i)

U.S. Prime Rate Loans; or

 

 

(ii)

LIBOR Loans with a LIBOR Period of one (1), two (2) or three (3) months, subject
to availability.

 

 

(c)

Bankers' Acceptances, BA Equivalent Loans and LIBOR Loans will not be issued
which in the opinion of the Lenders could result in the Facility C Limit being
exceeded at any time. The Outstanding Advances under Facility C in the form of
any above Availment Option may be converted into another form of Availment
Option, subject to and in accordance with the terms and conditions of this
Agreement (but for greater certainty, Bankers' Acceptances, BA Equivalent Loans
and LIBOR Loans may not be converted into another Availment Option prior to the
maturity thereof).

  

 
 

--------------------------------------------------------------------------------

 
41.

 

4.06

Interest and Fees under Facility C

 

In respect of Advances made to a Borrower under Facility C such Borrower agrees
to pay to the Agent:

 

 

(a)

interest on Canadian Prime Rate Loans at the Canadian Prime Rate plus the
Applicable Margin per annum, payable monthly in arrears on the last day of each
and every month and on the Maturity Date;

 

 

(b)

interest on U.S. Base Rate Loans at the U.S. Base Rate plus the Applicable
Margin per annum, payable monthly in arrears on the last day of each and every
month and on the Maturity Date;

 

 

(c)

in respect of each Bankers’ Acceptance, a stamping fee equal to the Applicable
Margin in effect at the time of issuance, multiplied by the face amount of the
Bankers’ Acceptance with the product thereof further multiplied by the number of
days to maturity of the Bankers’ Acceptance and divided by 365, payable at the
time of acceptance;

 

 

(d)

in respect of each BA Equivalent Note, a stamping fee equal to the Applicable
Margin in effect at the time of issuance multiplied by the face amount of the BA
Equivalent Note with the product thereof further multiplied by the number of
days to maturity of the BA Equivalent Note and divided by 365, payable at the
time of acceptance;

 

 

(e)

interest on LIBOR Loans at the LIBO Rate plus the Applicable Margin per annum
calculated on the basis of a year of three hundred and sixty (360) days, payable
in the manner set out in Section 5.10(b); and

 

 

(f)

a standby fee with respect to the unused portion of Facility C, calculated on a
daily basis as being the difference between (i) the Facility C Limit (less the
Commitments of any Non-Funding Lenders under Facility C) and (ii) the
Outstanding Advances under Facility C, multiplied by the Applicable Margin and
divided by 365; which standby fee shall be payable quarterly in arrears on the
last day of each Fiscal Quarter based on the number of days in such Fiscal
Quarter (including the first day and excluding the last day in such Fiscal
Quarter) and on the Maturity Date; and for the purpose of calculating such
standby fee, the U.S. Dollar equivalent of Outstanding Advances in Canadian
Dollars shall be determined by reference to the spot rate of exchange for
converting Canadian Dollars into U.S. Dollars quoted by the Bank of Canada at
approximately noon (Toronto time) on the first Business Day of the month in
which such standby fee is calculated.

 

Except as otherwise provided in this Agreement, such payments shall be made to
the Agent on behalf of the Facility C Lenders; and the Agent shall promptly
remit to each Facility C Lender its Proportionate Share of each such payment.

 

 
 

--------------------------------------------------------------------------------

 
42.

  

4.07

Voluntary Cancellation; Voluntary Repayments

 

 

(a)

The Borrowers may at any time and from time to time upon not less than two (2)
Business Days' prior written notice to the Agent, without penalty or fee, cancel
any unadvanced portion of Facility C in a minimum amount and a multiple of One
Hundred Thousand Dollars ($100,000), in which event the Facility C Limit shall
be reduced by the amount so cancelled.

 

 

(b)

Upon delivery of an executed Repayment Notice to the Agent not less than two (2)
Business Days’ prior to making a Repayment, the Borrowers may make Repayments on
account of the Outstanding Advances under Facility C from time to time in a
minimum amount of One Hundred Thousand Dollars ($100,000) without payment of any
penalty or fee, provided however that Bankers’ Acceptances, BA Equivalent Loans
and LIBOR Loans may not be repaid prior to the maturity thereof. Each such
Repayment under Facility C shall be applied against the scheduled Repayments
payable under Facility C in reverse chronological order.

 

4.08

Accordion

 

 

(a)

At the request of the Borrowers, any one or more of the Facility C Lenders may
agree to increase their respective Facility C Commitments from time to time (and
the Facility C Limit shall be increased accordingly), provided that the
following conditions are satisfied:

 

 

(i)

after such increased Facility C Commitments have taken effect (in this Section
called the “effective date”), the Facility C Limit shall not exceed Fifty-Five
Million Dollars ($55,000,000);

 

 

(ii)

all representations and warranties in Section 6.01 herein are true and correct
in all material respects immediately prior to the effective date and will remain
true and correct in all material respects immediately after the effective date;

 

 

(iii)

no Default, Event of Default or Material Adverse Change has occurred and is
continuing immediately prior to or immediately after the effective date;

 

 

(iv)

Tucows Inc. shall have provided a certificate to the Agent, supported by such
financial projections as may be reasonably required by the Agent, confirming
that after the effective date Tucows Inc. will be in compliance with all
financial covenants set out in Section 7.03 herein throughout the twelve (12)
month period immediately following the effective date; and

 

 

(v)

the Agent and the Issuing Bank shall have provided their written consent to the
said increased Facility C Commitments, such consent not to be unreasonably
withheld or delayed.

 

 

(b)

At the request of the Borrowers, subject to obtaining the written consent of the
Agent and the Issuing Bank not to be unreasonably withheld or delayed, a
financial institution which is not a Lender at the date of this Agreement may
establish a new Facility C Commitment, provided that all conditions set out in
paragraph (a) are satisfied. Such financial institution shall thereby become a
Facility C Lender for all purposes of this Agreement.

  

 
 

--------------------------------------------------------------------------------

 
43.

 

 

(c)

The establishment of any such increased or new Facility C Commitment shall be
subject to the execution and delivery of an amendment to this Agreement made
among Tucows Inc., the Borrowers, the Agent, the Issuing Bank and those Facility
C Lenders which have agreed to increase their Facility C Commitments or
establish new Facility C Commitments, as the case may be, together with security
confirmations, guarantee confirmations, officers’ certificates, legal opinions
and other documents as the Agent may consider necessary or desirable. Any such
amendment shall be binding upon all Lenders, without the necessity of any notice
to such other Lenders by the Borrowers or the Agent.

 

 

(d)

For greater certainty, no Facility C Lender shall be required to increase its
Facility C Commitment unless it expressly agrees to do so in its discretion.

 

4.09

Hedging Agreements

 

 

(a)

BMO (for greater certainty, in its capacity as a Lender hereunder and not in its
capacity as the Agent) shall act as lead swap arranger for all Interest Rate
Hedging Agreements to be entered into between any Borrower and the Lenders
hereunder, and shall offer the Lenders an opportunity to participate in a
pro-rata portion of such Interest Rate Hedging Agreements pursuant to such
arrangements as may be agreed between BMO and the other Lenders, respectively.

 

 

(b)

Each Borrower may deal directly with the respective Lenders in connection with
the establishment of Currency Hedging Agreements.

 

 

(c)

Each Hedging Agreement between a Borrower and a Lender shall be upon such terms
and conditions as may be offered by such Lender in its discretion (not
inconsistent with the terms of this Agreement), and such Borrower agrees to
execute and deliver to such Lender all such agreements as it may reasonably
require (for greater certainty, specifically including an ISDA master
agreement). Each Hedging Agreement between the Borrower and a Lender shall
include such Lender's standard early termination events. Without limiting the
generality of the foregoing, each Hedging Agreement shall also stipulate that
the termination of all or any of the Facilities shall constitute an Early
Termination Event (as defined in the applicable ISDA Master Agreement) and the
Affected Party (as defined in such ISDA Agreement) shall be the counter-party to
the Lender in such contract. Such Lender shall have the right to choose the
payment measure and the payment method (as such terms are understood in the ISDA
Master Agreement) in respect of such Early Termination Event.

 

 

(d)

Hedging Agreements may not be entered into for speculative purposes. Without
limiting the generality of the foregoing, if requested in writing by the Agent
from time to time upon the instructions of the Required Lenders, the Borrowers
shall promptly take all actions which may be necessary to unwind one or more
Interest Rate Hedging Agreements in whole or in part to the extent necessary to
ensure that the aggregate notional amount of all outstanding Interest Rate
Hedging Agreements does not at any time exceed the Outstanding Advances at such
time.

  

 
 

--------------------------------------------------------------------------------

 
44.

 

 

(e)

The term of each Interest Rate Hedging Agreement shall expire not later than the
Maturity Date.

 

 

(f)

The term of each Currency Hedging Agreement shall expire not later than the
earlier of (a) eighteen (18) months from the date of such Hedging Agreement, and
(b) the Maturity Date.

 

 

(g)

The Security shall secure all obligations of the Borrowers under or in respect
of each Hedging Agreement on a pari passu basis with all other Obligations. Each
Lender acknowledges that the enforcement of the Security is a matter which
requires the approval of the Required Lenders.

 

 

(h)

If a Lender continues to be a party to one or more Hedging Agreements with any
Borrower after all other indebtedness and obligations of the Borrowers to such
Lender hereunder have been repaid and satisfied in full (or assigned by such
Lender to an assignee), for greater certainty such Lender shall continue to be a
Lender for all purposes of this Agreement and the obligations under such Hedging
Agreement(s) shall continue to be secured by the Security as provided herein,
but such Lender shall not be a “Required Lender” as such term is defined herein.

 

 

(i)

On or before the Maturity Date the Borrowers shall (i) unwind all Hedging
Agreements (and pay all applicable unwinding costs in respect thereof); or (ii)
provide cash collateral in favour of the Agent in respect of all outstanding
Hedging Agreements in an amount satisfactory to the Agent. For greater
certainty, the Agent shall have no obligation to release all or any portion of
the Security unless and until all Hedging Agreements are terminated or such cash
collateral is provided in respect thereof.

 

 
 

--------------------------------------------------------------------------------

 
45.

  

ARTICLE V - GENERAL CONDITIONS

 

5.01

Matters relating to Interest

 

 

(a)

Unless otherwise indicated, interest on any outstanding principal amount shall
be calculated daily and shall be payable monthly in arrears on the last day of
each and every month and on the Maturity Date. If the last day of a month is not
a Business Day, the interest payment due on such day shall be made on the next
Business Day, and interest shall continue to accrue on the said principal amount
and shall also be paid on such next Business Day. Interest shall accrue from and
including the day upon which an Advance is made or is deemed to have been made,
and ending on but excluding the day on which such Advance is repaid or
satisfied. Any change in the Canadian Prime Rate shall cause an immediate
adjustment of the interest rate applicable to Canadian Prime Rate Loans and
Overdrafts in Canadian Dollars, and any change in the U.S. Base Rate shall cause
an immediate adjustment of the interest rate applicable to U.S. Base Rate Loans
and Overdrafts in U.S. Dollars, and any change in the U.S. Prime Rate shall
cause an immediate adjustment of the interest rate applicable to U.S. Prime Rate
Loans, in each case without the necessity of any notice to the Borrowers.

 

 

(b)

Unless otherwise stated, in this Agreement if reference is made to a rate of
interest, fee or other amount “per annum” or a similar expression is used, such
interest, fee or other amount shall be calculated on the basis of a year of
three hundred and sixty-five (365) or three hundred and sixty-six (366) days, as
the case may be. If the amount of any interest, fee or other amount is
determined or expressed on the basis of a period of less than one year of three
hundred and sixty-five (365) or three hundred and sixty-six (366) days, as the
case may be, the equivalent yearly rate is equal to the rate so determined or
expressed, divided by the number of days in the said period, and multiplied by
the actual number of days in that calendar year.

 

 

(c)

Notwithstanding any other provisions of this Agreement, if the amount of any
interest, premium, fees or other monies or any rate of interest stipulated for,
taken, reserved or extracted under the Loan Documents would otherwise contravene
the provisions of Section 347 of the Criminal Code (Canada), Section 8 of the
Interest Act (Canada) or any successor or similar legislation, or would exceed
the amounts which any Lender is legally entitled to charge and receive under any
law to which such compensation is subject, then such amount or rate of interest
shall be reduced to such maximum amount as would not contravene such provision;
and to the extent that any excess has been charged or received such Lender shall
apply such excess against the Outstanding Advances and refund any further excess
amount.

 

 

(d)

Any change in the Applicable Margin in respect of any Availment Option under a
Facility shall be determined by the Agent based upon the information contained
in the most recent Compliance Certificate received by the Agent, and shall take
effect commencing on the fifth (5th) Business Day following receipt of such
Compliance Certificate by the Agent (in this paragraph called the “effective
date”). For greater certainty:

 

 

(i)

the interest rates and fees applicable to all Advances made on or after the
effective date shall be based upon the said revised Applicable Margin;

  

 
 

--------------------------------------------------------------------------------

 
46.

 

 

(ii)

from and after the effective date, the interest rates and fees applicable to all
Loans outstanding on the effective date shall be based upon the said revised
Applicable Margin;

 

 

(iii)

no readjustment shall be made in respect of any Bankers’ Acceptance or BA
Equivalent Loan which is outstanding on the effective date, and the said revised
Applicable Margin all apply to all Bankers’ Acceptances and BA Equivalent Loans
issued or made on or after the effective date; and

 

 

(iv)

in respect of each Letter of Credit which is outstanding on the effective date
there shall be a readjustment to the fee initially paid upon the issuance
thereof, as follows: the fee relating to the period from the date of issuance to
but excluding the effective date shall be based upon the Applicable Margin in
effect during such period; and the fee relating to the period from and including
the effective date to but excluding the date of expiry of such Letter of Credit
shall be based upon the Applicable Margin in effect from after the effective
date; and the Agent and the Borrower agrees to promptly make all such payments
as the Agent may advise are required in order to effect such adjustments.

 

The determination of such adjustments by the Agent shall be deemed to be correct
absent manifest error. If the Agent does not receive a Compliance Certificate on
a date required pursuant to Section 7.04(b), then from and after the date such
Compliance Certificate was required to have been delivered, the Applicable
Margin in respect of each Availment Option shall be the highest Applicable
Margin relating thereto, until the fifth Business Day following receipt by the
Agent of the required Compliance Certificate.

 

5.02

Notice Periods

 

 

(a)

The Borrowers shall provide written notice to the Agent in respect of Advances,
Rollovers, Conversions and Repayments as follows:

 

 

(i)

no notice is required in respect of Advances and repayments in respect of
Overdrafts;

 

 

(ii)

except in respect of Overdrafts, two (2) Business Days’ notice is required
before 11:00 a.m. Toronto time in respect of any Advance, Rollover, Conversion
or Repayment; and

 

 

(iii)

notwithstanding the foregoing, three (3) Business Days’ notice is required
before 11:00 a.m. Toronto time in respect of an Advance, Rollover or Repayment
relating to a LIBOR Loan or a Letter of Credit, and in respect of a Conversion
of another Availment Option into a LIBOR Loan.

 

 

(b)

Notice of any Advance, Rollover, Conversion or voluntary Repayment referred to
in paragraph (a) above shall be given in the form of a Draw Request, Rollover
Notice, Conversion Notice or Repayment Notice, as the case may be, attached
hereto as Exhibits. All such notices shall be given to the Agent at its address
set out in Section 13.07.

  

 
 

--------------------------------------------------------------------------------

 
47.

 

 

(c)

If notice is not provided as contemplated herein with respect to the maturity of
a Bankers’ Acceptance, BA Equivalent Loan or LIBOR Loan, the Agent may convert
the Bankers’ Acceptance, BA Equivalent Loan or LIBOR Loan upon its maturity into
a Canadian Prime Rate Loan, a U.S. Base Rate Loan or a U.S. Prime Rate Loan, as
the case may be.

 

 

(d)

Any Conversion from one form of Availment Option to another shall be subject to
satisfaction of all of the terms and conditions applicable to the form of the
new Availment Option as herein provided.

 

5.03

Minimum Amounts, Multiples and Procedures re Draws, Conversions and Repayments

 

 

(a)

Advances under the Swingline shall be on a dollar for dollar basis and not
subject to a minimum amount or a required multiple.

 

 

(b)

Subject to paragraph (a), each request by a Borrower for an Advance or
Conversion in the form of a Canadian Prime Rate Loan shall be in a minimum
amount of CDN$500,000 and a multiple of CDN$100,000, and each request by a
Borrower for an Advance or Conversion in the form of a U.S. Base Rate Loan or a
U.S. Prime Rate Loan shall be in a minimum amount of $500,000 and a multiple of
$100,000.

 

 

(c)

Each request by a Canadian Borrower for an Advance by way of Bankers'
Acceptances and BA Equivalent Notes shall be for an aggregate face amount of
Bankers' Acceptances and BA Equivalent Notes of not less than CDN$1,000,000 and
in a multiple of CDN$100,000, and in such amount as will result in the face
amount of each Bankers' Acceptance or BA Equivalent Note issued by a Lender
being in a multiple of CDN$100,000.

 

 

(d)

Each request by a Borrower for an Advance in the form of a LIBOR Loan, and each
request by a Borrower for a Conversion of any Availment Option (including
existing LIBOR Loans) into a LIBOR Loan, shall be for an aggregate principal
amount of not less than $1,000,000 and in a multiple of $100,000.

 

 

(e)

Upon receipt of a Draw Request under any Facility, the Agent shall promptly
notify each Lender under such Facility of the contents thereof and such Lender's
Proportionate Share of the Advance. Such Draw Request shall not thereafter be
revocable.

 

 

(f)

Each Advance shall be made by the applicable Lenders to the Agent at its address
referred to in Section 13.07 or such other address as the Agent may designate by
notice in writing to the Lenders from time to time. Each Lender shall make
available its Proportionate Share of each said Advance to the Agent. Unless the
Agent determines that any condition of the Advance has not been satisfied or
waived, the Agent shall make the funds so received from the Lenders available to
a Borrower by 2:00 p.m. (Toronto time) on the requested date of the Advance. No
Lender shall be responsible for any other Lender's obligation to make available
its Proportionate Share of the said Advance.

  

 
 

--------------------------------------------------------------------------------

 
48.

 

 

(g)

Each Borrower agrees to deliver in favour of each Lender such other agreements
and documentation as such Lender may reasonably require (not inconsistent with
this Agreement) in respect of such Lender's requirements for the acceptance of
Bankers' Acceptances or the issuance of BA Equivalent Notes.

 

 

(h)

All payments of principal, interest and other amounts made by a Borrower to the
Agent in respect of the Outstanding Advances under a Facility (other than the
Swingline) shall be paid by the Agent to the respective Lenders, each in
accordance with its Proportionate Share thereof.

 

5.04

Place of Advances, Repayments

 

 

(a)

Advances by any Lender to a Canadian Borrower shall be made by such Lender to
the Agent from such Lender's Lending Office in Canada. All payments of
principal, interest and other amounts to be made by a Canadian Borrower pursuant
to this Agreement shall be made to the Agent at its address noted in Section
13.07 or to such other address in Canada as the Agent may direct in writing from
time to time. All such payments received by the Agent on a Business Day before
2:00 p.m. (Toronto time) shall be treated as having been received by the Agent
on that day; and payments made after such time on a Business Day shall be
treated as having been received by the Agent on the next Business Day.

 

 

(b)

Advances by the Swingline Lender to a U.S. Borrower shall be made by the
Swingline Lender from its Lending Office in the United States. All payments of
principal, interest and other amounts to be made by a U.S. Borrower pursuant to
this Agreement shall be made to the Agent at its address at 115 South LaSalle
Street, Chicago, Illinois, or to such other address in the United States as the
Agent may direct in writing from time to time. All such payments received by the
Agent on a Business Day before 2:00 p.m. (Chicago time) shall be treated as
having been received by the Agent on that day; payments made after such time on
a Business Day shall be treated as having been received by the Agent on the next
Business Day.

 

 

(c)

Whenever any payment shall be due on a day which is not a Business Day, the date
for payment thereof shall be extended to the next succeeding Business Day.
Interest shall continue to accrue and be payable thereon as provided herein,
until the date on which such payment is received by the Agent.

 

 

(d)

Each of the Borrowers hereby irrevocably authorizes the Agent to debit any
account maintained by such Borrowers with the Agent from time to time in order
to pay any amount of principal, interest, fees, expenses or other amounts
payable by the Borrowers pursuant to this Agreement, if such amount is not paid
in full by the Borrowers within thirty (30) days after receipt of a written
request from the Agent for payment of such amount.

 

5.05

Evidence of Obligations (Noteless Advances)

 

The Agent shall open and maintain, in accordance with its usual practice,
accounts evidencing the Obligations; and the information entered in such
accounts shall constitute conclusive evidence of the Obligations absent manifest
error. The Agent may, but shall not be obliged to, request the Borrowers to
execute and deliver promissory notes from time to time as additional evidence of
the Obligations, in form and substance satisfactory to the Agent acting
reasonably.

 

 
 

--------------------------------------------------------------------------------

 
49.

  

5.06

Determination of Equivalent Amounts

 

Whenever it is necessary or desirable at any time to determine the Equivalent
Amount in Canadian Dollars of an amount expressed in U.S. Dollars, or vice-versa
(specifically including for greater certainty the determination of whether the
Outstanding Advances under any Facility exceed the maximum amount of such
Facility), the Equivalent Amount shall be determined by reference to the
Exchange Rate on the date of such determination.

 

5.07

Purchase of Bankers' Acceptances and BA Equivalent Notes

 

 

(a)

In connection with the issuance by a Borrower of a Bankers' Acceptance or BA
Equivalent Note, the amount payable by the purchaser thereof to the Borrower
shall be determined in accordance with the following formula:

 

_____F_____

1 + (D x T/365)

 

where:

 

F     means the face amount of such Bankers’ Acceptance or BA Equivalent Note,

 

D     means the discount rate, and

 

T     means the number of days to maturity of such Bankers’ Acceptance or BA
Equivalent Note,

 

with the amount as so calculated being rounded up or down to the fifth decimal
place and with 0.000005 being rounded up.

 

 

(b)

Each BA Lender which is a bank listed in Schedule I of the Bank Act (Canada)
agrees to purchase those Bankers' Acceptances which it has accepted at a
discount from the face amount thereof equal to the CDOR Rate for the relevant
period in effect on the issuance date thereof; provided however that if BMO is
the only BA Lender under a Facility, the discount rate shall be the applicable
discount rate established by BMO on the issuance date thereof.

 

 

(c)

Each BA Lender which is a bank listed in Schedule II or Schedule III of the Bank
Act (Canada) agrees to purchase those Bankers' Acceptances which it has accepted
at a discount from the face amount thereof equal to the CDOR Rate for the
relevant period in effect on the issuance date thereof plus a premium determined
by such BA Lender not in excess of one-tenth of one percent (0.10%) per annum.

 

 

(d)

Each Non-BA Lender agrees to purchase BA Equivalent Notes issued by it hereunder
at a discount from the face amount thereof equal to the CDOR Rate for the
relevant period in effect on the issuance date thereof.

 

 

(e)

The discount applicable to each Bankers' Acceptances and BA Equivalent Note
shall be determined on the basis of a year of 365 days.

  

 
 

--------------------------------------------------------------------------------

 
50.

 

5.08

Provisions Regarding Bankers’ Acceptances

 

The following provisions are applicable to Bankers’ Acceptances issued by a
Canadian Borrower (referred to in this Section as “the Borrower”) and accepted
by any BA Lender hereunder:

 

Payment of Bankers’ Acceptances

 

 

(a)

The Borrower agrees to provide for each Bankers' Acceptance by payment of the
face amount thereof to the Agent on behalf of the BA Lender on the maturity of
the Bankers' Acceptance or, prior to such maturity, on the Acceleration Date;
and the Agent shall remit the said amount to such BA Lender and such BA Lender
shall in turn remit such amount to the holder of the Bankers' Acceptance. If the
Borrower fails to provide for the payment of the Bankers' Acceptance
accordingly, any amount not so paid shall be immediately payable by the Borrower
to the Agent on behalf of the BA Lender together with interest on such amount
calculated daily and payable monthly at the rate and in the manner applicable to
Canadian Prime Rate Loans under the Facility under which such Bankers'
Acceptance was issued. The Borrower agrees not to claim any days of grace for
the payment at maturity of any Bankers' Acceptance and agrees to indemnify and
save harmless the BA Lender in connection with all payments made by the BA
Lender (or by the Agent on its behalf) pursuant to Bankers' Acceptances accepted
by the BA Lender, together with all reasonable costs and expenses incurred by
the BA Lender in this regard. The Borrower hereby waives any defences to payment
which might otherwise exist if for any reason a Bankers' Acceptance is held by
the BA Lender for its own account at maturity.

 

Availability of Bankers’ Acceptances

 

 

(b)

If at any time and from time to time the Agent determines, acting reasonably,
that there no longer exists a market for Bankers' Acceptances for the term
requested by the Borrower, or at all, the Agent shall so advise the Borrower,
and in such event the BA Lenders shall not be obliged to accept and the Borrower
shall not be entitled to issue Bankers' Acceptances.

 

Power of Attorney

 

 

(c)

The Borrower hereby appoints each BA Lender as its true and lawful attorney to
complete and issue Bankers' Acceptances on behalf of the Borrower in accordance
with written (including facsimile) transmitted instructions provided by the
Borrower to the Agent on behalf of such BA Lender, and the Borrower hereby
ratifies all that its said attorney may do by virtue thereof. The Borrower
agrees to indemnify and hold harmless the Agent and the BA Lenders and their
respective directors, officers and employees from and against any charges,
complaints, costs, damages, expenses, losses or liabilities of any kind or
nature which they may incur, sustain or suffer, arising from or by reason of
acting, or failing to act, as the case may be, in reliance upon this power of
attorney, except to the extent caused by the gross negligence or wilful
misconduct of the Agent or the BA Lender or their respective directors, officers
and employees. The Borrower hereby agrees that each Bankers' Acceptance
completed and issued and accepted in accordance with this Section by a BA Lender
on behalf of the Borrower is a valid, binding and negotiable instrument of the
Borrower as drawer and endorser. The Borrower agrees that each BA Lender's
accounts and records will constitute prima facie evidence of the execution and
delivery by the Borrower of Bankers' Acceptances. This power of attorney shall
continue in force until written notice of revocation has been served upon the
Agent by the Borrower at the Agent's address set out in Section 13.07.

  

 
 

--------------------------------------------------------------------------------

 
51.

 

5.09

Provisions regarding BA Equivalent Notes

 

Each Non-BA Lender will not accept Bankers’ Acceptances hereunder, and shall
instead from time to time make BA Equivalent Loans to a Canadian Borrower
(referred to in this Section as “the Borrower”). Each BA Equivalent Loan shall
be evidenced by a non-interest bearing promissory note payable by the Borrower
to the Non-BA Lender substantially in the form of Exhibit “H” attached hereto,
which will be purchased by the Non-BA Lender. Each BA Equivalent Note shall be
negotiable by the Non-BA Lender without notice to or the consent of the
Borrower, and the holder thereof shall be entitled to enforce such BA Equivalent
Note against the Borrower free of any equities, defences or rights of set-off
that may exist between the Borrower and the Non-BA Lender. In this Agreement,
all references to a BA Equivalent Note shall mean the loan evidenced thereby if
required by the context; and all references to the “issuance” of a BA Equivalent
Note by a Non-BA Lender and similar expressions shall mean the making of a BA
Equivalent Loan by the Non-BA Lender which is evidenced by a BA Equivalent Note.
The following provisions are applicable to each BA Equivalent Loan made by a
Non-BA Lender to the Borrower hereunder:

 

Payment of BA Equivalent Notes

 

 

(a)

The Borrower agrees to provide for each BA Equivalent Note by payment of the
face amount thereof to the Agent on behalf of the Non-BA Lender on the maturity
of the BA Equivalent Note or, prior to such maturity, on the Acceleration Date;
and the Agent shall remit the said amount to such Non-BA Lender and such Non-BA
Lender shall in turn remit such amount to the holder of the BA Equivalent Note.
If the Borrower fails to provide for the payment of the BA Equivalent Note
accordingly, any amount not so paid shall be immediately payable by the Borrower
to the Agent on behalf of the Non-BA Lender together with interest on such
amount calculated daily and payable monthly at the rate and in the manner
applicable to Canadian Prime Rate Loans under the Facility under which such BA
Equivalent Note was issued. The Borrower agrees not to claim any days of grace
for the payment at maturity of any BA Equivalent Note and agrees to indemnify
and save harmless the Non-BA Lender in connection with all payments made by the
Non-BA Lender (or by the Agent on its behalf) pursuant to BA Equivalent Notes
accepted by the Non-BA Lender, together with all reasonable costs and expenses
incurred by the Non-BA Lender in this regard. The Borrower hereby waives any
defences to payment which might otherwise exist if for any reason a BA
Equivalent Note is held by the Non-BA Lender for its own account at maturity.

 

Availability of BA Equivalent Loans

 

 

(b)

The Non-BA Lender shall have no obligation to make BA Equivalent Loans during
any period in which the BA Lenders' obligation to issue Bankers' Acceptances is
suspended pursuant to Section 3.5 of the CBA Model Provisions.

 

 
 

--------------------------------------------------------------------------------

 
52.

  

Power of Attorney

 

 

(c)

The Borrower hereby appoints the Non-BA Lender as its true and lawful attorney
to complete BA Equivalent Notes on behalf of the Borrower in accordance with
written (including facsimile) transmitted instructions delivered by the Borrower
to the Agent, and the Borrower hereby ratifies all that its said attorney may do
by virtue thereof. The Borrower agrees to indemnify and hold harmless the Agent
and the Non-BA Lender and their respective directors, officers and employees
from and against any charges, complaints, costs, damages, expenses, losses or
liabilities of any kind or nature which they may incur, sustain or suffer,
arising from or by reason of acting, or failing to act, as the case may be, in
reliance upon this power of attorney except to the extent caused by the gross
negligence or wilful misconduct of the Agent or the Non-BA Lender or their
respective directors, officers and employees. The Borrower hereby agrees that
each BA Equivalent Note completed by the Non-BA Lender on behalf of the Borrower
is a valid, binding and negotiable instrument of the Borrower as drawer and
endorser. The Borrower agrees that the Non-BA Lender's accounts and records will
constitute prima facie evidence of the execution and delivery by the Borrower of
BA Equivalent Notes. This power of attorney shall continue in force until
written notice of revocation has been served upon the Agent on behalf of the
Non-BA Lender by the Borrower at the Agent's address provided in Section 13.07.

 

5.10

Provisions Regarding LIBOR Loans

 

The following provisions are applicable to LIBOR Loans made by the Lenders to
any Borrower:

 

Drawdown Procedures

 

 

(a)

Upon receipt by the Agent from the Borrower of a Draw Request, Conversion Notice
or Rollover Notice in respect of a LIBOR Loan, the Agent will promptly advise
the Borrower of the LIBO Rate, such rate to be determined as at approximately
11:00 a.m. London, England time, two (2) LIBOR Business Days before the
commencement of the LIBOR Period for such LIBOR Loan.

 

Interest Payment Dates

 

 

(b)

Interest in respect of any LIBOR Loan shall be calculated on the basis of a year
of three hundred and sixty (360) days. Interest in respect of any LIBOR Loan
with a LIBOR Period of between one (1) and three (3) months (inclusive) shall be
payable at the time the principal amount of such LIBOR Loan is payable.

 

Laws Applicable to LIBOR Loans

 

 

(c)

The Borrower acknowledges that the ability of the Lenders to maintain or provide
any LIBOR Loan and/or to charge interest on any LIBOR Loan at the LIBO Rate is
and will be subject to any statute, law, regulation, rule or direction by any
Governmental Authority having jurisdiction which may prohibit or restrict or
limit such loans and/or such interest. The Borrower agrees that the Lenders
shall have the right to comply with any such requirements and, if the Agent
determines it to be necessary as a result of such requirement, the Agent may
convert any LIBOR Loan to a U.S. Base Rate Loan or require immediate repayment
of all LIBOR Loans.

  

 
 

--------------------------------------------------------------------------------

 
53.

 

5.11

No Repayment of Certain Availment Options

 

The Borrowers acknowledge that Bankers' Acceptances, BA Equivalent Loans and
LIBOR Loans may not be repaid prior to the maturity thereof. If prior to the
maturity of such Availment Option the Agent receives any funds from a Borrower
or any other Person which are intended to be applied as a Repayment thereof, the
Agent may retain such funds without any obligation to invest such funds or pay
interest thereon, and shall apply such funds against such Availment Option on
the scheduled maturity date thereof.

 

5.12

Illegality

 

The obligation of any Lender to make Advances hereunder shall be suspended if
and for so long as it is unlawful or impossible for such Lender to maintain the
Facility or make Advances hereunder as a result of the adoption of any
applicable law, rule or regulation, or any change in any applicable law, rule or
regulation, or any change in the interpretation or administration thereof by any
Governmental Authority, central bank or comparable agency charged with the
interpretation or administration thereof, or compliance by such Lender with any
request or directive (whether or not having the force of law) of any such
Governmental Authority, central bank or comparable agency.

 

5.13

Advances in the United States

 

The Swingline Lender hereby agrees to make Advances to each U.S. Borrower
hereunder from its Lending Office located in the United States, and hereby
confirms its understanding that, as at the date of this Agreement, United States
withholding tax is not payable in respect of interest, fees, costs and other
amounts which are payable by each U.S. Borrower to the Swingline Lender in
respect of such Advances. The Swingline Lender will provide the Borrowers and
Agent with a properly completed and executed IRS Form W-9, form W-8ECI, Form
W-8WMI, Form W-8BEN or other applicable form, certificate or document prescribed
by the United States Internal Revenue Service, or any successor agency, or the
United States Department of the Treasury, establishing that the Swingline Lender
is exempt from any applicable U.S. withholding tax or any U.S. backup
withholding tax, as applicable.

 

5.14

Harris N.A.

 

Any credit to be extended under this Agreement by BMO to a U.S. Borrower
(specifically including for greater certainty an extension of credit arising
from the issuance of a Letter of Credit or the entering into of a Service
Agreement) may, at the discretion of BMO, be extended by its wholly-owned
subsidiary Harris N.A. (referred to in this Section as “Harris”). If any such
credit is extended by Harris to a U.S. Borrower, Harris shall be deemed to be a
Lender hereunder, and for greater certainty all such extensions of credit shall
constitute part of the Obligations and shall be secured by the Security.
However, BMO and Harris shall be deemed to be one Lender for the purposes of the
definition of "Required Lenders" in Section 1.01; and any notice given to BMO
pursuant to Section 13.07 shall be deemed to have also been given to Harris.

 

 
 

--------------------------------------------------------------------------------

 
54.

 

ARTICLE VI - REPRESENTATIONS AND WARRANTIES

 

6.01

Representations and Warranties

 

The Credit Parties hereby jointly and severally represent and warrant to the
Agent and the Lenders as follows:

 

 

(a)

Status – Each Company has been duly incorporated (or amalgamated) and organized
and is validly subsisting under the laws of its jurisdiction of incorporation
and is up-to-date in respect of all material corporate filings.

 

 

(b)

Information – Schedule 6.01(b) attached hereto contains a list of all Companies
as at the date of this Agreement, and the following information in respect of
each Company: its present and all prior corporate names, including the names of
all corporate predecessors, jurisdiction of incorporation or establishment,
present governing jurisdiction, registered office, principal place of business,
all locations at which it has places of business or owns assets, its bank
accounts, the number and classes of its issued and outstanding shares and a list
of its shareholders, partners or members, as applicable, including the number
and class of shares (or proportionate membership or partnership interest) held
by each. Schedule 6.01(b) also identifies those Companies which are Unsecured
Companies.

 

 

(c)

Solvency – Each Company is Solvent.

 

 

(d)

No Pending Changes – No Person has any agreement or option or any right or
privilege (whether by law, pre-emptive or contractual) capable of becoming an
agreement, including convertible securities, warrants or convertible obligations
of any nature, for the purchase of any properties or assets of any Company out
of the ordinary course of business or for the purchase, subscription, allotment
or issuance of any debt or equity securities of any Company.

 

 

(e)

No Conflicting Agreements – Neither the execution and delivery of the Security,
nor compliance with the terms, provisions and conditions of this Agreement or
the Security will conflict with, result in a breach of, or constitute a default
under the charter documents or by-laws of any Secured Company or any agreement
or instrument to which it is a party or is otherwise bound, and does not require
the consent or approval of any Person, other than those which have been
obtained.

 

 

(f)

No Conflict with Charter Documents – There are no provisions in the charter
documents, by-laws or partnership agreement of any Secured Company or in any
unanimous shareholder agreement affecting it which restrict or limit its powers
to borrow money, issue debt obligations, guarantee the payment or performance of
the obligations of others, or otherwise encumber all or any of its property, now
owned or subsequently acquired.

  

 
 

--------------------------------------------------------------------------------

 
55.

 

 

(g)

Loan Documents – Each Credit Party has the corporate capacity, power, legal
right and authority to borrow from the Lenders, perform its obligations under
this Agreement and provide the Security required to be provided by it hereunder;
and each other Secured Company has the corporate capacity, power, legal right
and authority to guarantee payment to the Agent and the Lenders of the
Borrowers’ obligations and provide the Security required to be provided by it
hereunder. The execution and delivery of the Loan Documents by the Secured
Companies and the performance of their respective obligations therein have been
duly authorized by all necessary corporate action. This Agreement and the other
Loan Documents constitute legal, valid and binding obligations of the Secured
Companies, enforceable against them in accordance with the terms and provisions
thereof, subject to laws of general application affecting creditors’ rights
(including Insolvency Legislation) and the discretion of the court in awarding
equitable remedies.

 

 

(h)

Conduct of Business; Material Permits – Each Company is in compliance in all
material respects with all Applicable Laws of each jurisdiction in which it
carries on business and is duly licensed, registered and qualified to do
business and is in good standing in each jurisdiction in which the nature of the
business conducted by it or the property owned or leased by it make such
qualification necessary, except to the extent that the failure to hold any such
licences, registrations and permits would not constitute a Material Adverse
Change. Attached hereto as Schedule 6.01(h) is a true and complete list of all
Material Permits, and all such Material Permits are valid and subsisting and in
good standing.

 

 

(i)

Ownership of Assets; Specific Permitted Liens – Each Company owns, and possesses
its property free and clear of any and all Liens except for Permitted Liens. No
Company has any commitment or obligation (contingent or otherwise) to grant any
Liens except for Permitted Liens. No event has occurred which constitutes, or
which with the giving of notice, lapse of time or both would constitute, a
material default under any Lien which has been granted by any of the Companies.
Schedule 6.01(i) attached hereto contains a true and complete list of the
Specific Permitted Liens.

 

 

(j)

Owned Properties – The Companies do not own any real property other than the
real property listed in Schedule 6.01(j) attached hereto.

 

 

(k)

Material Leased Properties – Schedule 6.01(k) attached hereto contains a true
and complete list of all Material Leased Properties and the Leases and other
agreements relating thereto, including, the names of the parties; the address of
the Material Leased Property; the rent and other amounts payable under the
Material Lease; the term of the Material Lease and all renewal options, and the
existence of any purchase option or right of first refusal in respect of the
purchase of the Material Leased Property.

 

 

(l)

Intellectual Property – Each Company possesses or has the right to use all
Intellectual Property material to the conduct of its business. Attached hereto
as Schedule 6.01(l) is a list of all such material Intellectual Property held by
the Companies as at the Closing Date, including a description of the nature of
such rights. No Person has asserted any written claim in respect of the validity
of such Intellectual Property or the Companies’ rights therein, and the Credit
Parties are not aware of any valid basis for the assertion of any such claims.
To the knowledge of the Credit Parties, the conduct and operations of the
businesses of each Company do not infringe, misappropriate, dilute or violate
any Intellectual Property rights held by any other Person.

  

 
 

--------------------------------------------------------------------------------

 
56.

 

 

(m)

Insurance – The Companies have obtained insurance which satisfies all
requirements set out in Section 7.01(h) herein.

 

 

(n)

Material Agreements – Each Material Agreement to which any Company is a party is
in good standing and in full force and effect; and none of the Borrowers, or, to
the knowledge of the Credit Parties, any of the other parties thereto, is in
material breach of any of the terms or conditions contained therein. Attached
hereto as Schedule 6.01(n) is a true and complete list of all Material
Agreements to which the Companies are a party as at the Closing Date.

 

 

(o)

Labour Agreements – Schedule 6.01(o) attached hereto contains a true and
complete list of all contracts with labour unions and employee associations to
which the Companies are a party, and the Borrowers are not aware of any attempts
to organize or establish any other labour union or employee association.

 

 

(p)

Environmental Laws – Except to the extent disclosed in Schedule 6.01(p) attached
hereto:

 

 

(i)

each Company and its business, operations, assets, equipment, property,
leaseholds and other facilities is in compliance in all material respects with
all Requirements of Environmental Law, specifically including all Requirements
of Environmental Law concerning the storage and handling of Hazardous Materials;

 

 

(ii)

each Company holds all material permits, licenses, certificates and approvals
from Governmental Authorities which are required in connection with air
emissions, discharges to surface or groundwater, noise emissions, solid or
liquid waste disposal, the use, generation, storage, transportation or disposal
of Hazardous Materials and all other Requirements of Environmental Law;

 

 

(iii)

there has been no material emission, spill, release, or discharge into or upon
the air, soils (or any improvements located thereon), surface water or
groundwater or the sewer, septic system or waste treatment, storage or disposal
system servicing the premises, of any Hazardous Materials at or from any of the
Properties;

 

 

(iv)

no complaint, order, directive, claim, citation, or notice from any Governmental
Authority or any other Person has been received by any Company with respect to
any of the Properties in respect of air emissions, spills, releases, or
discharges to soils or improvements located thereon, surface water, groundwater
or the sewer, septic system or waste treatment, storage or disposal systems
servicing any of the Properties, noise emissions, solid or liquid waste
disposal, the use, generation, storage, transportation, or disposal of Hazardous
Materials or other Requirements of Environmental Law affecting the Properties;

  

 
 

--------------------------------------------------------------------------------

 
57.

 

 

(v)

there are no legal or administrative proceedings, investigations or claims now
pending, or to the Borrowers’ knowledge, threatened in writing, with respect to
the presence on or under, or the discharge, emission, spill, radiation or
disposal into or upon any of the Properties, the atmosphere, or any watercourse
or body of water, of any Hazardous Material; nor are there any material matters
under discussion between any Company and any Governmental Authority relating
thereto; and to the knowledge of the Credit Parties there is no valid basis for
any such proceedings, investigations or claims; and

 

 

(vi)

the Companies have no material indebtedness, obligation or liability, absolute
or contingent, matured or not matured, with respect to the storage, treatment,
cleanup or disposal of any Hazardous Materials, including without limitation any
such indebtedness, obligation, or liability under any Requirements of
Environmental Law regarding such storage, treatment, cleanup or disposal.

 

 

(q)

No Litigation – There are no actions, suits or proceedings pending, or to the
knowledge of the Credit Parties, threatened in writing, against any Company in
any court or before or by any Governmental Authority, except: (i) litigation
disclosed in Schedule 6.01(q) attached hereto; and (ii) other litigation in
which all amounts claimed against the Companies do not in the aggregate exceed
Five Hundred Thousand Dollars ($500,000). To the knowledge of the Credit
Parties, there are no investigations by any Governmental Authority (specifically
including any Canadian federal or provincial Governmental Authority or any U.S.
federal or state Governmental Authority) with respect to the conduct of any
Credit Party's business.

 

 

(r)

Pension Plans – Schedule 6.01(r) attached hereto contains a true and complete
list of all Pension Plans established by the Companies, and no Pension Plan
listed therein is a defined benefit pension plan. No steps have been taken to
terminate any such Pension Plan (in whole or in part), no contribution failure
has occurred with respect to any such Pension Plan sufficient to give rise to a
Lien under any applicable laws of any jurisdiction, and no condition exists and
no event or transaction has occurred with respect to any such Pension Plan which
might result in the incurrence by any Company of any material liability, fine or
penalty. Each such Pension Plan is in compliance in all material respects with
all Applicable Law, (i) all contributions (including employee contributions made
by authorized payroll deductions or other withholdings) required to be made to
the appropriate funding agency in accordance with all applicable laws and the
terms of such Pension Plan have been made in accordance with all Applicable Law
and the terms of such Pension Plan, (ii) to the extent applicable, all
liabilities under such Pension Plan are funded, on a going concern and solvency
basis, in accordance with the terms of the respective Pension Plans, the
requirements of applicable pension benefits laws and of applicable regulatory
authorities and the most recent actuarial report filed with respect to the
Pension Plan, and (iii) no event has occurred and no conditions exist with
respect to any such Pension Plan that has resulted or could reasonably be
expected to result in such Pension Plan having its registration revoked or
refused for the purposes of any Applicable Law or being placed under the
administration of any relevant pension benefits regulatory authority or being
required to pay any Taxes or penalties under any Applicable Law.

  

 
 

--------------------------------------------------------------------------------

 
58.

 

 

(s)

Financial Statements – The most recent Year-end Financial Statements and Interim
Financial Statements delivered to the Agent and the Lenders have been prepared
in accordance with GAAP (except in the case of the Interim Financial Statements,
subject to normal year-end adjustments and the absence of footnotes) on a basis
which is consistent with the previous fiscal period, and present fairly (in each
case, subject to normal year-end adjustments):

 

 

(i)

the assets and liabilities (whether accrued, absolute, contingent or otherwise)
and financial condition of Tucows Inc. on a consolidated basis as at the dates
therein specified;

 

 

(ii)

the sales, earnings and results of operations of Tucows Inc. on a consolidated
basis during the periods covered thereby; and

 

 

(iii)

in the case of the Year-end Financial Statements, the changes in financial
position of Tucows Inc. on a consolidated basis;

 

and since the dates of the said Year-end Financial Statements and Interim
Financial Statements, as the case may be, no material liabilities have been
incurred by Tucows Inc. on a consolidated basis except in the ordinary course of
business and except for liabilities permitted to be incurred pursuant to this
Agreement, and no Material Adverse Change has occurred.

 

 

(t)

Financial and Other Information – All financial and other written information
provided by or in respect of the Companies to the Agent and the Lenders was
true, correct and complete in all material respects when provided. No written
information, exhibit, or report furnished by the Companies to the Agent or the
Lenders contains any material misstatement of fact or omits to state a material
fact or any fact necessary to make the statement contained therein not
materially misleading in the circumstances in which it was made.

 

 

(u)

No Guarantees – No Guarantees have been granted by any Company, except for (i)
Guarantees which comprise part of the Security; and (ii) Guarantees in respect
of Permitted Funded Debt incurred by any other Company;

 

 

(v)

Taxes – Each Company has duly and timely filed all tax returns required to be
filed by it, and has paid all Taxes which are due and payable by it except for
Taxes being contested in good faith and in respect of which reserves have been
established in accordance with GAAP. Each Company has also paid all other Taxes,
charges, penalties and interest due and payable under or in respect of all
assessments and re-assessments of which it has received written notice except
for Taxes being contested in good faith and in respect of which reserves have
been established in accordance with GAAP. There are no actions, suits,
proceedings, investigations or claims pending, or to the knowledge of the Credit
Parties, threatened in writing, against any Company in respect of Taxes,
governmental charges or assessments except for any such actions, suits,
proceedings, investigations or claims which are being contested in good faith
and in respect of which reserves have been established in accordance with GAAP.

 

 

(w)

Statutory Liens – Each Company has remitted on a timely basis all amounts
required to have been withheld and remitted (including withholdings from
employee wages and salaries relating to income tax, employment insurance and
Canada Pension Plan contributions), goods and services tax and all other amounts
which if not paid when due could result in the creation of a Statutory Lien
against any of its property, except for Permitted Liens.

  

 
 

--------------------------------------------------------------------------------

 
59.

 

 

(x)

No Default, etc. – No Default, Event of Default or Material Adverse Change has
occurred and is continuing.

 

 

(y)

Transactions with Related Persons – The Companies are not party to any contract,
commitment or transaction (including by way of loan) with any Related Person
thereto which contains any terms which are not commercially reasonable.

 

6.02

Additional Representations and Warranties in respect of U.S. Companies

 

The Credit Parties hereby jointly and severally represent and warrant to the
Agent and the Lenders as follows with respect to each U.S. Company:

 

 

(a)

Margin Stock – It is not engaged in the business of purchasing or carrying
margin stock, or extending credit to others for the purpose of purchasing or
carrying margin stock, in violation of any of the provisions of Regulations T, U
or X of the Board of Governors of the U.S. Federal Reserve System), and no part
of the proceeds of any Advance or any other extension of credit made hereunder
will be used to purchase or carry any such margin stock or to extend credit to
others for the purpose of purchasing or carrying any such margin stock.

 

 

(b)

Investment Company – It is not an “investment company’ nor a company
“controlled” by an “investment company,” nor is it required to register as an
"investment company" within the meaning of the Investment Company Act of 1940,
as amended.

 

 

(c)

ERISA – Compliance by the U.S. Companies with the provisions hereof and the
credit events contemplated hereby will not involve any prohibited transactions
within the meaning of ERISA or Section 4975 of the Revenue Code. With respect to
each Plan, it and each other member of its Controlled Group has fulfilled its
obligations under the minimum funding standards of and is in compliance in all
material respects with ERISA and the Revenue Code to the extent applicable to it
and has not incurred any liability to the PBGC or under Title IV of ERISA, other
than a liability to the PBGC for premiums under Section 4007 of ERISA; and it
does not have any contingent liabilities with respect to any post-retirement
benefits under a Welfare Plan, other than liability for continuation coverage
described in article 6 of Title I of ERISA or as required under U.S. State law
requirements for health continuation coverage. Neither a Reportable Event nor a
Prohibited Transaction has occurred and is continuing with respect to any Plan;
no notice of intent to terminate a Plan has been filed, nor has any Plan been
terminated; no circumstances exist which constitute grounds entitling the PBGC
to institute proceedings to terminate, or appoint a trustee to administer, a
Plan, nor has the PBGC instituted any such proceedings; neither it nor any
member of its Controlled Group has completely or partially withdrawn from a
Multiemployer Plan; it and all members of its Controlled Group have met their
minimum funding requirements under ERISA with respect to all of their Plans and
the present value of all vested benefits under each Plan exceeds the fair market
value of all Plan assets allocable to such benefits, as determined on the most
recent valuation date of the Plan and in accordance with the provisions of
ERISA; and neither it nor any member of its Controlled Group has incurred any
liability to the PBGC under ERISA, in each case, which could reasonably be
expected to result in a Material Adverse Change.

  

 
 

--------------------------------------------------------------------------------

 
60.

 

 

(d)

OFAC – It is not in violation of any of the country or list based economic and
trade sanctions administered and enforced by OFAC. No Borrower nor any other
Company (i) is a Sanctioned Person or a Sanctioned Entity, (ii) has any assets
located in a country or territory subject to sanctions administered and enforced
by OFAC, or (iii) except where such restrictions conflict with applicable
Canadian laws, knowingly derives any revenues from investments in, or
transactions with Sanctioned Persons or Sanctioned Entities. Except where such
restrictions conflict with applicable Canadian laws, no proceeds of any Advance
made under this Agreement will knowingly be used to fund any operations in,
finance any investments or activities in, or make any payments to, a Sanctioned
Person or a Sanctioned Entity.

 

 

(e)

Patriot Act – To the extent applicable, it is in compliance with the (a) Trading
with the Enemy Act, as amended, and each of the foreign assets control
regulations of the United States Treasury Department (31 CFR, Subtitle B,
Chapter V, as amended) and any other enabling legislation or executive order
relating thereto, and the Patriot Act. No part of the proceeds of the loans made
hereunder will be used by any U.S. Companies or any of their Affiliates,
directly or indirectly, for any payments to any governmental official or
employee, political party, official of a political party, candidate for
political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977, as amended.

 

 

(f)

Foreign Corrupt Practices Act – Each of the U.S. Companies and each of its
Subsidiaries is in compliance in all material respects with the United States
Foreign Corrupt Practices Act of 1977, as amended and the U.S. Companies and
each Subsidiary has procedures and internal controls reasonably designed to
ensure compliance with the United States Foreign Corrupt practices Act of 1977,
as amended. No part of the proceeds of the loans made hereunder will be used by
the Borrowers, any U.S. Company or any of their Affiliates, directly or
indirectly, for any payments to any governmental official or employee, political
party, official of a political party, candidate for political office, or anyone
else acting in an official capacity, in order to obtain, retain or direct
business or obtain any improper advantage, in violation of the United States
Foreign Corrupt Practices Act of 1977, as amended.

 

6.03

Survival of Representations and Warranties

 

Each Credit Party acknowledges that the Agent and the Lenders are relying upon
the foregoing representations and warranties in connection with the
establishment of the Facilities, the making of Advances thereunder from time to
time and the entering into of any Hedging Agreements with the Borrowers from
time to time. Notwithstanding any investigations which may be made by the Agent
or the Lenders, the said representations and warranties shall survive the
execution and delivery of this Agreement until full and final payment and
satisfaction of the Obligations.

 

 
 

--------------------------------------------------------------------------------

 
61.

  

ARTICLE VII - COVENANTS

 

7.01

Positive Covenants

 

Each Credit Party hereby covenants and agrees with the Agent and the Lenders
that it will, and will cause each Company which is its Subsidiary to:

 

 

(a)

Prompt Payment – in the case of the Borrowers, pay all principal, interest and
other amounts due hereunder at the times and in the manner specified herein;

 

 

(b)

Preservation of Corporate Existence – except for corporate changes made in
compliance with the requirements of Section 7.02(h) herein, maintain its
corporate existence, continue to carry on its business, preserve its rights,
powers, licences, privileges, franchises and goodwill, exercise any rights of
renewal or extensions of any leases, licences, concessions, franchises or any
other rights whatsoever which are material to the conduct of its business,
maintain all qualifications to carry on business in each jurisdiction in which
such qualifications are required, carry on and conduct its business in a proper
and efficient manner so as to protect its property and income and not materially
change the nature of its business;

 

 

(c)

Compliance with Laws – comply in all material respects with Applicable Law
(specifically including, for greater certainty, Requirements of Environmental
Law), use the proceeds of all Advances hereunder for legal and proper purposes,
and obtain and maintain in good standing all material leases, licences, permits
and approvals from any and all Governmental Authorities required in respect of
its business and operations;

 

 

(d)

Payment of Taxes, etc. – pay when due all rents, Taxes, rates, levies,
assessments and governmental charges, fees and dues lawfully levied, assessed or
imposed in respect of its property which are material to the conduct of its
business, and deliver to the Agent upon request receipts evidencing such
payments; except for rents, Taxes, rates, levies, assessments and governmental
charges, fees or dues in respect of which an appeal or review proceeding has
been commenced, a stay of execution pending such appeal or review proceeding has
been obtained, reserves have been established in accordance with GAAP; and the
amounts in question do not in the aggregate materially detract from the ability
of the Companies to carry on their businesses and to perform and satisfy all of
their respective obligations hereunder;

 

 

(e)

Maintain Records – maintain adequate books, accounts and records in accordance
with GAAP;

 

 

(f)

Maintenance of Assets – keep its property and assets in good repair and working
condition;

 

 

(g)

Inspection – permit the Agent and the Lenders and their respective employees and
agents (during normal business hours and in a manner which does not materially
interfere with its operations) to enter upon and inspect its properties, assets,
books and records from time to time and make copies of and abstracts from such
books and records, and discuss its affairs, finances and accounts with any of
its officers, directors, accountants and auditors;

  

 
 

--------------------------------------------------------------------------------

 
62.

 

 

(h)

Insurance – obtain from financially responsible insurance companies and maintain
liability insurance, all-risks property insurance on a replacement cost basis
(less a reasonable deductible not to exceed amounts customary in the industry
for similar businesses and properties), business interruption insurance and
insurance in respect of such other risks as the Agent upon the instructions of
the Required Lenders may reasonably require from time to time; all of which
policies of insurance shall be in such amounts as may be reasonably required by
the Required Lenders and shall include a standard mortgage clause approved by
the Insurance Bureau of Canada (or an equivalent clause in respect of all U.S.
Companies); and the interest of the Agent shall be noted as an additional
insured on all liability insurance policies and as first mortgagee and loss
payee on all other insurance policies (except in respect of property insurance
for the Unsecured Companies); and the Agent shall be provided with certificates
of insurance and certified copies of such policies from time to time upon
request;

 

 

(i)

Perform Obligations – fulfil all covenants and obligations required to be
performed by it under those Loan Documents to which it is a party and any other
agreement or undertaking now or hereafter made between it and the Lenders or the
Agent;

 

 

(j)

Notice of Certain Events – provide prompt notice to the Agent of: (i) the
occurrence of any Default (for greater certainty, whether or not such Default is
continuing); (ii) the incorrectness in any material respect of any
representation or warranty in this Agreement and any material changes to the
information contained in the Schedules attached hereto; (iii) any material
contravention of or non-compliance by any Company with any terms and conditions
of any Loan Document; (iv) any Material Adverse Change; (v) any litigation in
which the amount claimed against any one or more of the Companies and not
covered by insurance is greater than Five Hundred Thousand Dollars ($500,000);
(vi) any notice of default, termination or suspension received by any Company in
respect of Funded Debt or in respect of any Material Agreement or Material
Permit; (vii) the adoption by any Company of any material accounting change
promptly thereafter; (viii) the issuance of any management letter to Tucows Inc.
by its auditor; and (ix) a proposed change of name of any Company, which notice
shall be given at least thirty (30) days prior to such change becoming
effective;

 

 

(k)

Bank Accounts and Service Agreements – maintain all of its bank accounts and
Service Agreements with BMO and its Affiliates, subject to the following
exceptions:

 

 

(i)

Within 150 days from the Closing Date, (A) all bank accounts maintained by
Tucows.com Co. with The Toronto-Dominion Bank in Canada and the United States
existing at the date of this Agreement (in this clause referred to as the
“permitted accounts”) shall be closed and shall be moved to BMO and its
Affiliates; or (B) Tucows.com may continue to maintain its permitted accounts
provided that (i) Tucows.com Co., such bank and the Agent shall have entered
into a deposit account control agreement in respect of each permitted account in
form and substance satisfactory to the Agent; and (ii) if at any time the
aggregate amount in the permitted accounts exceeds the Equivalent Amount of Five
Hundred Thousand Dollars ($500,000) Tucows.com Co. shall promptly (without the
necessity of any notice or request by the Agent) transfer monies from the
permitted accounts into a bank account maintained by it with the Agent such that
immediately after such transfer the amount in the permitted accounts does not
exceed Five Hundred Thousand Dollars ($500,000);

  

 
 

--------------------------------------------------------------------------------

 
63.

 

 

(ii)

Tucows Corp. may continue to maintain its bank account with Bankcorp South
Starkville existing at the date of this Agreement provided that (i) the amount
on deposit in such account shall not exceed One Hundred Thousand Dollars
($100,000) at any time; and (ii) if requested by the Agent at any time, Tucows
Corp., such bank and the Agent shall enter into a deposit account control
agreement in respect of such account in form and substance satisfactory to the
Agent;

 

 

(iii)

Blue Ridge Websoft, LLC (doing business under the name and style of “Blue Ridge
Internetworks”) may continue to maintain its bank account with Middleburg Bank
existing at the date of this Agreement provided that (i) the amount on deposit
in such account shall not exceed Three Hundred Fifty Thousand Dollars ($350,000)
at any time; and (ii) if requested by the Agent at any time, Blue Ridge Websoft,
LLC, such bank and the Agent shall enter into a deposit account control
agreement in respect of such account in form and substance satisfactory to the
Agent; and

 

 

(iv)

EPAG Domainservices GmbH may continue to maintain its bank accounts with
Deutsche Bank and Commerzbank existing at the date of this Agreement provided
that the aggregate amount on deposit in such accounts shall not exceed Five
Hundred Thousand Euros (€500,000) at any time;

 

 

(l)

Use of Advances – utilize the proceeds of all Advances for the respective
Borrowers’ own business purposes; and not permit such proceeds to be used,
directly or indirectly, by any other Person or for any other purpose;

 

 

(m)

Environmental Information – if requested by the Agent from time to time upon the
instructions of the Required Lenders: (i) provide the Agent with an
environmental questionnaire in the Agent’s standard form completed by a
knowledgeable officer of Tucows Inc. in respect of any Owned Property or
Material Leased Property; and (ii) if the information contained therein is
inconsistent in any material respect with the representations in Section 6.01(p)
herein, provide the Agent with a phase I environmental report in respect of such
Owned Property or Material Leased Property, and promptly take all such action as
may be required to comply with all recommendations contained therein;

 

 

(n)

ERISA – in the case of the U.S. Companies, promptly pay and discharge all
obligations and liabilities arising under ERISA of a character which if unpaid
or unperformed could result in the imposition of a Lien other than a Permitted
Lien against any of its properties; promptly notify the Agent of (i) the
occurrence of any Reportable Event with respect to a Plan, (ii) receipt of any
notice from the PBGC of its intention to seek termination of any Plan or
appointment of a trustee therefor, (iii) its intention to terminate or withdraw
from any Plan, and (iv) the occurrence of any event with respect to any Plan
which would result in the incurrence by it or any Subsidiary of any material
liability, fine or penalty, or any material increase in its contingent liability
with respect to any post-retirement Welfare Plan benefit;

  

 
 

--------------------------------------------------------------------------------

 
64.

 

 

(o)

Patriot Act – in the case of the U.S. Companies, the Borrowers acknowledge and
agree that pursuant to the provisions of the USA Patriot Act (Title III of the
Pub. L. 107-56) signed into law October 26, 2001 (the “Patriot Act”), the Agent
and any Lender may be required to obtain, verify and record information with
respect to the U.S. Companies; and each Borrower hereby agrees to cooperate with
the Administrative Agent and each Lender and provide them with all information
they may require in order to fulfil their obligations under the Patriot Act; and
without limiting the generality of the foregoing, each Borrower agrees to use
commercially reasonable efforts to obtain the consent of any of its officers,
directors and employees whose consent to the disclosure of any such information
is required under applicable privacy legislation in Canada; and

 

 

(p)

Further Assurances – provide the Agent and the Lenders with such further
information, financial data, documentation and other assurances as they may
reasonably require from time to time in order to ensure ongoing compliance with
the terms of this Agreement.

 

7.02

Negative Covenants

 

Each Credit Party hereby covenants and agrees with the Agent and the Lenders
that it will not, and will ensure that each Company which is its Subsidiary does
not, without the prior written consent of the Required Lenders (or if required
pursuant to Section 11.01, all Lenders acting unanimously), which consent may be
withheld in their sole discretion unless otherwise expressly provided herein:

 

 

(a)

Funded Debt – create, incur or assume any Funded Debt, except Permitted Funded
Debt;

 

 

(b)

Liens – grant or suffer to exist any Lien in respect of any of its property,
except Permitted Liens;

 

 

(c)

Disposition of Assets – directly or indirectly sell or otherwise dispose of any
of its assets, except that:

 

 

(i)

each Company may sell or transfer assets to any other Secured Company; and

 

 

(ii)

each Company may sell or dispose of Domain Names from time to time, and Section
4.04(f) (to the extent applicable) shall apply in respect of all such
dispositions; and

 

 

(iii)

each Company may sell or dispose of inventory and other assets (excluding Domain
Names) from time to time in the ordinary course of business (but for greater
certainty, a sale and leaseback transaction shall not be considered to be in the
ordinary course of business); and Section 4.04(f) (to the extent applicable)
shall apply in respect of all such dispositions;

 

 

(d)

Guarantees – become obligated under Guarantees except: (i) Guarantees which
comprise part of the Security; (ii) Guarantees in respect of Permitted Funded
Debt incurred by any Company; and (iii) Guarantees in respect of trade
obligations incurred by any Company in the ordinary course of business;

  

 
 

--------------------------------------------------------------------------------

 
65.

 

 

(e)

Investments – make or acquire any Investments, except that the following
Investments may be made or acquired if both immediately before and immediately
after each such Investment no Default or Event of Default has occurred and is
continuing:

 

 

(i)

Permitted Acquisitions;

 

 

(ii)

Investments in a Secured Company;

 

 

(iii)

Investments in an Unsecured Company, provided that the aggregate amount of all
Investments made by the Companies in Unsecured Companies does not at any time
exceed Two Million Five Hundred Thousand Dollars ($2,500,000);

 

 

(iv)

Investments in direct obligations of Canada or the United States of America,
including Canadian or United States of America federal, provincial or state
obligations, with maturities of one (1) year or less from the date of
acquisition of the investment, provided that if required by the Required
Lenders, the Company making such Investment shall provide such additional items
of Security as the Agent may require in order that such investments shall be
specifically pledged to the Agent; and

 

 

(v)

Investments in certificates of deposit having maturities of less than one (1)
year, issued by BMO.

 

 

(f)

Capital Expenditures – incur Capital Expenditures, except that the following
Capital Expenditures may be incurred if both immediately before and immediately
after each such Capital Expenditure no Default or Event of Default has occurred
and is continuing:

 

 

(i)

in the Fiscal Year ending December 31, 2016 the Companies may incur Capital
Expenditures in the maximum aggregate amount of Twenty-Two Million Dollars
($22,000,000); and

 

 

(ii)

in each subsequent Fiscal Year the Companies may incur Capital Expenditures in
the maximum aggregate amount of the forecasted Capital Expenditures set out in
the Annual Business Plan submitted by Tucows Inc. and approved by the Required
Lenders in respect of such Fiscal Year;

 

 

(g)

Distributions – make any Distributions, except as follows: (A) each Company may
make Distributions to any Secured Company; and (B) prior to the Acceleration
Date, each Company may make Distributions provided that both immediately before
and immediately after each such Distribution no Default, Event of Default or
Material Adverse Change has occurred and is continuing;

 

 

(h)

Corporate Changes – not materially change the nature of its business or enter
into any transaction whereby all or a substantial portion of its property would
become the property of any other Person, whether by way of reconstruction,
reorganization, recapitalization, consolidation, amalgamation, merger, transfer,
sale or otherwise, without the prior written consent of the Required Lenders;
except that any of the foregoing transactions may take place among the Companies
(and no other Persons) if prior written notice is given to the Agent, a Material
Adverse Change will not occur as a result, and the Companies concurrently
provide such additional or replacement Security as the Required Lenders may
reasonably require;

  

 
 

--------------------------------------------------------------------------------

 
66.

 

 

(i)

Payments in respect of Subordinated Debt – make any payment in respect of
principal, interest, fees or any other amounts in respect of Subordinated Debt
except to the extent (if any) expressly permitted under the terms and conditions
of the subordination and postponement agreement relating thereto;

 

 

(j)

Defined Benefit Pension Plans – establish, assume or otherwise become a party to
or liable under any defined benefit pension plan;

 

 

(k)

Fiscal Year – change its Fiscal Year (which for greater certainty presently ends
on December 31st in each year), except with the prior written consent of the
Required Lenders;

 

 

(l)

Auditors – change its auditors from its current audit firm (KPMG LLP) to a firm
that is not a nationally recognized auditing firm, except with the prior written
consent of the Required Lenders;

 

 

(m)

Dealing with Related Persons – enter into any contract with any Related Person
unless all terms and conditions thereof (specifically including the price) are
commercially reasonable;

 

 

(n)

Use of Advances – use the proceeds of any Advance for any purposes other than
those expressly contemplated in this Agreement (and without limiting the
generality of the foregoing, the proceeds of any Advance will not be used to
fund any operations in, finance any investments or activities in, or make any
payments to, a Sanctioned Person or a Sanctioned Entity); and

 

 

(o)

New Subsidiaries – create or acquire any Subsidiary unless (a) all of the issued
and outstanding shares in the capital of such Subsidiary are owned directly or
indirectly by Tucows Inc.; (b) such new Subsidiary provides a Guarantee in
respect of the Obligations and all Security required to be provided by it
hereunder; and (c) all of the issued and outstanding shares of such new
Subsidiary are pledged to the Agent, and in each case accompanied by legal
opinions as contemplated herein.

  

 
 

--------------------------------------------------------------------------------

 
67.

 

7.03

Financial Covenants

 

Tucows Inc. agrees to maintain, on a consolidated basis, the financial ratios
and amounts listed below:

 

 

(a)

the Fixed Charge Coverage Ratio shall not be less than 1.20 to 1 on the Closing
Date and at the end of each Fiscal Quarter thereafter, subject to the following
exceptions with all necessary adjustments:

 

 

(i)

as at the Closing Date the Fixed Charge Coverage Ratio shall be determined in
respect of the fiscal period from January 1, 2016 to March 31, 2016 (both
inclusive);

 

 

(ii)

in respect of the Fiscal Quarter ending June 30, 2016 the Fixed Charge Coverage
Ratio shall be determined in respect of the fiscal period from January 1, 2016
to June 30, 2016 (both inclusive); and

 

 

(iii)

in respect of the Fiscal Quarter ending September 30, 2016 the Fixed Charge
Coverage Ratio shall be determined in respect of the fiscal period from January
1, 2016 to September 30, 2016 (both inclusive); and

 

 

(b)

the Total Funded Debt to EBITDA Ratio shall not exceed:

 

 

(i)

2.25 to 1 on the Closing Date and at the end of each Fiscal Quarter thereafter
up to and including the Fiscal Quarter ending March 31, 2017; and

 

 

(ii)

2.00 to 1 on June 30, 2017 at the end of each Fiscal Quarter thereafter.

 

7.04

Reporting Requirements

 

The Credit Parties shall deliver or cause to be delivered (by email in
accordance with Section 13.07) to the Agent the following financial and other
information at the times indicated below:

 

 

(a)

if requested by the Agent upon the instructions of the Required Lenders from
time to time, a list of aged accounts receivable and accounts payable for the
Companies on a consolidated basis within thirty (30) days after the end of each
month;

 

 

(b)

the Interim Financial Statements by the 45th day after the end of each of each
Fiscal Quarter (for greater certainty, specifically including the fourth Fiscal
Quarter in each Fiscal Year), together with a Compliance Certificate certified a
Senior Officer of Tucows Inc. in the form of Exhibit “F” attached hereto which
shall evidence compliance with all financial ratios and amounts set out in
Section 7.03 herein in respect of such Fiscal Quarter (including all supporting
calculations) and shall include a report with respect to the sale of Domain
Names in such Fiscal Quarter and all previous Fiscal Quarters in the same Fiscal
Year, accompanied by an analysis of any material variances between actual
results to date and the projections contained in the most recent Annual Business
Plan presented to the Agent and the Lenders;

 

 

(c)

the annual audited Year-end Financial Statements of Tucows Inc. on a
consolidated and consolidating basis (including an unqualified opinion from its
auditor in respect of thereof together with an authorized copy of the auditor’s
letter to management) prepared in accordance with GAAP, by the 120th day after
the end of each Fiscal Year, accompanied by a Compliance Certificate certified
by a Senior Officer in the form of Exhibit “F” attached hereto which shall
evidence compliance with all financial ratios and amounts set out in Section
7.03 herein in respect of such Fiscal Year (including all supporting
calculations), and accompanied by an analysis of any material variances between
actual results for such Fiscal Year and the projections contained in the most
recent Annual Business Plan presented to the Agent and the Lenders;

  

 
 

--------------------------------------------------------------------------------

 
68.

 

 

(d)

not later than one-hundred twenty (120) days following the end of each Fiscal
Year, an Excess Cash Flow Certificate in respect of such Fiscal Year certified
by a Senior Officer in the form of Exhibit “G” attached hereto;

 

 

(e)

not later than thirty (30) days following the commencement of each Fiscal Year,
the Annual Business Plan for such Fiscal Year;

 

 

(f)

promptly upon request by the Agent from time to time, an updated certificate of
insurance listing all insurance policies then held by the Companies and
including the notation of the Agent’s interest thereon in compliance with the
requirements of Section 7.01(h) herein (which certificate shall contain no
disclaimers which would prevent the Agent from relying thereon); and

 

 

(g)

such additional information and documents as the Agent or the Lenders may
reasonably require from time to time, not inconsistent with the terms of this
Agreement, to ensure the ongoing compliance by the Borrowers with the terms and
conditions of this Agreement, in form reasonably acceptable to the Agent and the
Lenders.

 

7.05

Anti-Money Laundering

 

 

(a)

The Credit Parties acknowledge that, pursuant to the Proceeds of Crime (Money
Laundering) and Terrorist Financing Act (Canada) and other applicable anti-money
laundering, anti-terrorist financing, government sanction and “know your client”
laws, whether within Canada or elsewhere (collectively, including any guidelines
or orders thereunder, “AML Legislation”), the Agent and the Lenders may be
required to obtain, verify and record information regarding the Companies and
their respective directors, authorized signing officers, direct or indirect
shareholders, partners or other persons in control of the Companies and the
transactions contemplated hereby. The Credit Parties shall promptly provide all
such information, including any supporting documentation and other evidence, as
may be reasonably requested by the Agent or any Lender, or any prospective
assignee or participant of a Lender or the Agent, to the extent the same is
required in order to comply with any applicable AML Legislation, whether now or
hereafter in existence.

 

 

(b)

If the Agent has ascertained the identity of any Company, or any authorized
signatories of any Company, for the purposes of applicable AML Legislation, then
the Agent shall:

 

 

(i)

be deemed to have done so as an agent for each Lender, and this Agreement shall
constitute a “written agreement” in such regard between each Lender and the
Agent within the meaning of applicable AML Legislation; and

 

 

(ii)

provide each Lender with copies of all information obtained in such regard
without any representation or warranty as to its accuracy or completeness.

 

Notwithstanding the preceding sentence and except as may otherwise be agreed in
writing, each of the Lenders agrees that the Agent has no obligation to
ascertain the identity of any Company, or any authorized signatories of any
Company, on behalf of any Lender or to confirm the completeness or accuracy of
any information that the Agent obtains from any Company, or any such authorized
signatory, in doing so.

 

 
 

--------------------------------------------------------------------------------

 
69.

  

7.06

Terrorist Lists

 

The Credit Parties shall ensure that each Company is and will remain in
compliance in all material respects with all Canadian economic sanctions laws
and implementing regulations under the Proceeds of Crime (Money Laundering) and
Terrorist Financing Act (Canada), the Criminal Code (Canada), the United Nations
Act (Canada) and all similar applicable anti-money laundering and
counter-terrorism financing provisions and regulations issued pursuant to any of
the foregoing. No Company (i) is a Person designated by the Canadian government
on any list set out in the United Nations Al-Qaida and Taliban Regulations, the
Regulations Implementing the United Nations Resolutions on the Suppression of
Terrorism or the Criminal Code (collectively, the “Terrorist Lists”) with which
a Canadian Person cannot deal with or otherwise engage in business transactions,
(iii) is a Person who is otherwise Targetco of Canadian economic sanctions laws
or (iv) is Controlled by (including without limitation by virtue of such Person
being a director or owning voting shares or interests), or acts, directly or
indirectly, for or on behalf of, any Person or entity on a Terrorist List or a
foreign government that is Targetco of Canadian economic sanctions prohibitions
such that the entry into, or performance under, this Agreement or any other Loan
Document would be prohibited under Canadian law.

 

 
 

--------------------------------------------------------------------------------

 
70.

  

ARTICLE VIII - SECURITY

 

8.01

Security to be Provided by the Companies

 

The Credit Parties agree to provide (or cause to be provided) the security
listed below as continuing security for the payment of the Obligations and the
payment and performance of all other present and future, direct and indirect,
indebtedness and obligations of the Borrowers to the Agent and the Lenders,
specifically including the obligations of the Borrowers arising under or in
respect of this Agreement, the Hedging Agreements and the other Loan Documents:

 

 

(a)

a Guarantee from each Secured Company in respect of all present and future,
direct and indirect, indebtedness and obligations of the Borrowers to the Agent
and the Lenders, subject to the following exceptions and limitations:

 

 

(i)

the amount of each Guarantee shall be unlimited unless a limit is required under
Applicable Law, in which event the limit of such Guarantee shall be the highest
amount permissible under Applicable Law; and

 

 

(ii)

each Guarantee and all Security provided by a U.S. Company shall expressly
provide that the obligations of the Borrowers secured thereby do not include any
obligations arising under or in connection with any Hedging Agreements to the
extent that the granting of such Guarantee or Security would be illegal pursuant
to the Commodity Exchange Act (7 U.S.C. § 1 et, seq.) as amended from time to
time and any successor statute or any rule, regulation or order of the Commodity
Futures Trading Commission (or the application or official interpretation of any
thereof) by virtue of the failure of such U.S. Company to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder at the time such Guarantee or the grant of such Security
becomes effective with respect to such Hedging Agreement;

 

 

(b)

a general security agreement, debenture, movable hypothec or similar form of
security from each Secured Company creating a First-Ranking Security Interest in
respect of all of its present and future property, assets and undertaking,
specifically including all shares, partnership interests and other equity
interests held by such Secured Company in the capital of any other Secured
Company;

 

 

(c)

a debenture or collateral mortgage from each Secured Company creating a
First-Ranking Security Interest in respect of all Owned Properties;

 

 

(d)

to the extent requested by the Agent upon the instructions of the Required
Lenders, debentures, collateral mortgages or other forms of security required by
the Agent in order to create a First-Ranking Security Interest in respect of any
or all Material Leased Properties;

 

 

(e)

to the extent requested by the Agent upon the instructions of the Required
Lenders, specific assignments by the Companies of all rights and benefits
arising under any Material Agreement, accompanied by an agreement from the other
contracting party thereto, in form and substance satisfactory to the Agent and
the Lenders;

  

 
 

--------------------------------------------------------------------------------

 
71.

 

 

(f)

to the extent requested by the Agent upon the instructions of the Required
Lenders, security agreements creating an assignment and First-Ranking Security
Interest in respect of its rights to and interest in Intellectual Property,
together with any necessary consents from other Persons which may be required in
connection with the granting of such assignment and security interest in any
Intellectual Property considered by the Lenders to be material;

 

 

(g)

assignments of the interest of each Secured Company in all policies of insurance
held by it which requirement shall be satisfied if the Agent’s interest as first
mortgagee and loss payee is recorded on such policies; and

 

 

(h)

such other security as may be reasonably required by the Agent and the Lenders
from time to time, not inconsistent with the provisions of this Agreement.

 

8.02

Designation of Secured Companies

 

If at any time the earnings before interest, taxes depreciation and amortization
of all Unsecured Companies (determined in the same manner as EBITDA) represents
more than fifteen percent (15%) of EBITDA, or if the value of the assets of all
Unsecured Companies represents more than fifteen percent (15%) of the aggregate
value of the assets of the Companies (in each case as indicated on the most
recent Interim Financial Statements or Year-end Financial Statements), the
Required Lenders may by notice in writing to Tucows Inc. designate any one or
more of such Unsecured Companies to be a Secured Company in order that such
thresholds are not exceeded. Tucows Inc. shall cause each such Secured Company
to promptly execute and deliver a guarantee and all Security required pursuant
to Section 8.01.

 

8.03

Security to be Provided by Others

 

 

(a)

The Borrowers shall cause each holder of indebtedness which is intended to
constitute Subordinated Debt to provide a subordination and postponement
agreement in favour of the Agent, in form and substance satisfactory to the
Agent. The provision of such subordination and postponement agreements shall
constitute a condition precedent to the first Advance and each subsequent
Advance hereunder, and the absence of any required such subordination and
postponement agreement shall constitute an Event of Default.

 

 

(b)

To the extent requested by the Agent from time to time, the Borrowers agree to
use commercially reasonable efforts to obtain Landlord Agreements in respect of
the Material Leased Properties.

 

8.04

General Provisions re Security; Registration

 

The Security shall be in form and substance satisfactory to the Agent and the
Lenders in their sole discretion. The Agent may require that any item of
Security be governed by the laws of the jurisdiction where the property subject
to such item of Security is located. The Security shall be registered where
necessary or desirable to record and perfect the charges contained therein as
may be determined by the Agent in its sole discretion, specifically including
registrations in the Canadian Intellectual Property Office.

 

 
 

--------------------------------------------------------------------------------

 
72.

  

8.05

Opinions re Security

 

The Credit Parties shall cause to be delivered to the Agent the opinions of the
solicitors for the Secured Companies regarding their corporate status, the due
authorization, execution and delivery of the Security provided by them, all
registrations in respect of the Security, the results of all applicable searches
in respect of them, and the enforceability of such Security; all such opinions
to be in form and substance satisfactory to the Agent and its counsel.

 

8.06

After-Acquired Property, Further Assurances

 

The Credit Parties shall execute and deliver from time to time, and cause each
of their respective Subsidiaries and Affiliates to execute and deliver from time
to time, all such further documents and assurances as may be reasonably required
by the Agent and Lenders from time to time, not inconsistent with the terms of
this Agreement, in order to provide the Security contemplated hereunder,
specifically including: supplemental or additional security agreements,
assignments and pledge agreements which shall include lists of specific assets
to be subject to the security interests required hereunder.

 

8.07

Insurance by Agent

 

If the Credit Parties do not provide the Agent with evidence of continuing
insurance coverage in accordance with the requirements of this Agreement, the
Agent may, but shall have no obligation to, purchase such insurance in order to
protect the interests of the Agent and the Lenders in the Collateral. Such
insurance may also, but need not, also protect the Companies’ interests in the
Collateral. The Credit Parties agree to immediately reimburse the Agent upon
demand for all costs and expenses incurred by the Agent in respect of the
purchase of any such insurance, and until so paid such expenses shall constitute
part of the Obligations, shall bear interest at the highest rate provided herein
and shall be secured by the Security.

 

8.08

Insurance Proceeds

 

If insurance proceeds become payable in respect of loss of or damage to any
property owned by a Secured Company:

 

 

(a)

if an Event of Default has occurred and is continuing at such time, the Agent
shall apply such proceeds against the Obligations;

 

 

(b)

if no Event of Default has occurred and is continuing at such time, and such
proceeds are less than Two Hundred Fifty Thousand Dollars ($250,000), the
Lenders agree to consent to the payment of such proceeds to such Secured Company
if:

 

 

(i)

such property has been repaired or replaced and the proceeds will reimburse the
Secured Company for payments it has made for such purpose; or

 

 

(ii)

the Secured Company confirms in writing to the Agent and the Lenders that it
will forthwith use such proceeds to repair or replace such property; and

 

 

(c)

if no Event of Default has occurred and is continuing at such time, and such
proceeds are equal to or greater than Two Hundred Fifty Thousand Dollars
($250,000), the Agent shall apply such proceeds against the Obligations unless
the Agent, on the instructions of the Required Lenders in their sole discretion,
has agreed in writing that such proceeds shall be used to replace the property.





 



 
 

--------------------------------------------------------------------------------

 
73.

  

ARTICLE IX - CONDITIONS PRECEDENT

 

9.01

Conditions Precedent to First Advance

 

The Lenders shall have no obligation to make the first Advance under the
Facilities unless at the time of making such Advance the following terms and
conditions shall have been satisfied, in each case to the satisfaction of the
Agent and the Lenders in their sole discretion:

 

 

(a)

all conditions present in Section 9.02 shall have been satisfied;

 

 

(b)

the Lenders shall have completed and shall be satisfied with their due diligence
in respect of the Companies, specifically including the following:

 

 

(i)

the audited financial statements in respect of Tucows Inc. in respect of each of
the three (3) immediately preceding Fiscal Years, and the most recent unaudited
interim financial statements of Tucows Inc. all on a consolidated and
unconsolidated basis and prepared in accordance with GAAP; and no Material
Adverse Change shall have occurred in the financial condition or prospects of
the Companies since the date of such audited financial statements;

 

 

(ii)

the terms and conditions of all Material Contracts and Material Permits;

 

 

(iii)

a financial forecast in respect of the Companies in respect of the five (5) year
period immediately following the Closing Date, specifically including a
statement of cash flows and a detailed budget in respect of Capital
Expenditures;

 

 

(c)

not less than three (3) days prior to the Closing Date, the Lenders shall have
received a pro forma Compliance Certificate as at the Closing Date which
evidences compliance with all financial covenants under this Agreement as if the
transactions contemplated herein had been completed and the first Advance
hereunder had been made;

 

 

(d)

no litigation is pending or threatened in writing against one or more of the
Companies that, if decided against the applicable Company or Companies, could
constitute a Material Adverse Change;

 

 

(e)

to the extent requested by the Agent, the Agent and the Lenders shall have
received (i) an environmental questionnaire in the Agent’s standard form in
respect of each Owned Property and Material Leased Property completed by a
knowledgeable officer of Tucows Inc.; and (ii) if the information contained
therein is inconsistent in any material respect with the representations in
Section 6.01(p) herein, a phase I environmental report in respect of such Owned
Property or Material Leased Property;

 

 

(f)

all Security required to be provided at the time of such Advance shall have been
executed and delivered, all registrations necessary or desirable in connection
therewith shall have been made, and all legal opinions and other documentation
required by the Lenders in connection therewith shall have been executed and
delivered, all in form and substance satisfactory to the Agent and the Lenders
in their sole discretion; provided however that if any Landlord Agreement
requested by the Agent in respect of a Material Leased Property pursuant to
Section 8.03(b) has not been obtained prior to the Closing Date, the Borrower
agrees to use commercially reasonable efforts to obtain such Landlord Agreement
within sixty (60) days after the Closing Date;

  

 
 

--------------------------------------------------------------------------------

 
74.

 

 

(g)

Tucows Inc. shall have provided an irrevocable direction to the Agent to apply
the proceeds of such Advance (to the extent required) in repayment of the
aggregate amount of all indebtedness and obligations of the Borrowers (including
principal, unpaid interest, accrued interest, unpaid fees and accrued fees) to
BMO in existence on the date of such Advance; and the Companies shall have no
other Funded Debt (except Funded Debt which will constitute Permitted Funded
Debt hereunder);

 

 

(h)

the Agent and the Lenders shall have received satisfactory evidence that there
are no Liens affecting any of the Companies, except for Permitted Liens;

 

 

(i)

if requested by the Agent, the Agent and the Lenders shall have received
particulars of all Permitted Liens, specifically including the assets encumbered
thereby, the amounts due thereunder, and confirmation from the holders thereof
that the terms thereof are being complied with;

 

 

(j)

the property and assets of the Secured Companies shall be insured in accordance
with the requirements of this Agreement;

 

 

(k)

the Agent shall have received an officer's certificate and certified copies of
resolutions of the board of directors of each Secured Company concerning the due
authorization, execution and delivery of the Loan Documents to which it is a
party, and such related matters as the Agent and the Lenders may reasonably
require;

 

 

(l)

the Agent shall have received a certificate of status, certificate of compliance
or similar certificate for each Secured Company issued by its governing
jurisdiction and each other jurisdiction in which it carries on business or
holds any material assets;

        (m) the Agent shall have received opinions from the solicitors for each
Secured Company regarding its corporate status, the due authorization,
execution, delivery and enforceability of the Loan Documents provided by it, and
such other matters as the Agent and the Lenders may reasonably require;    

 

 

(n)

the Agent and the Lenders shall have received a Compliance Certificate which
evidences compliance with all financial covenants in Section 7.03 as at the
Closing Date;

 

 

(o)

the Companies shall have satisfied all requirements of the Agent and each Lender
under AML Legislation;

 

 

(p)

the Borrowers shall have paid to the Agent all fees and expenses (including the
Agent’s reasonable third party legal expenses) relating to the establishment of
the Facilities, specifically including all underwriting fees, arrangement fees
and similar fees as agreed in writing between the Borrowers and the Agent; and

  

 
 

--------------------------------------------------------------------------------

 
75.

 

 

(q)

the Agent and the Lenders shall have received such additional evidence,
documents or undertakings as they may require to complete the transactions
contemplated hereby in accordance with the terms and conditions contained
herein.

 

9.02

Conditions Precedent to all Advances

 

The Lenders shall have no obligation to make the first Advance or any subsequent
Advance to any Borrower unless at the time of making each such Advance the
following conditions shall have been satisfied:

 

 

(a)

the representations and warranties in Section 6.01 shall be true and correct in
all material respects as if made on the date of such Advance, except for any
such representations and warranties which are expressly stated herein to have
been made only as at the date of this Agreement, and except as may be otherwise
agreed in writing by the Required Lenders in their discretion from time to time;

 

 

(b)

any additional Security required to be provided at such time shall have been
executed and delivered and all registrations necessary or desirable in
connection therewith shall have been made as required pursuant to this
Agreement, and any other documentation required by the Agent pursuant to this
Agreement shall have been executed and delivered, all in form and substance
satisfactory to the Agent in its sole discretion;

 

 

(c)

no Default or Event of Default shall have occurred and be continuing, nor shall
the making of such Advance result in the occurrence of any Default or Event of
Default;

 

 

(d)

the Borrowers shall have given a Draw Request to the Agent in accordance with
the notice requirements provided herein (except in respect of Advances in the
form of Overdrafts);

 

 

(e)

since the date of the most recent Interim Financial Statements delivered to the
Agent, no Material Adverse Change shall have occurred; and

 

 

(f)

no third party demand or garnishment order for payment to any Governmental
Authority shall have been received by the Agent or any Lender in respect of any
Company.

 

9.03

Additional Conditions Precedent to Advances under Facility B and Facility C

 

The Lenders shall have no obligation to make the first Advance or any subsequent
Advance under each of Facility B and Facility C unless at the time of making
each such Advance the following conditions shall have been satisfied (for
greater certainty, in addition to all other conditions precedent under Section
9.02), provided that paragraphs (c), (d) and (e) below shall not apply in
respect of Advances made under Facility B and Facility C made on the Closing
Date for the purpose of repaying existing indebtedness of the Borrowers:

 

 

(a)

no Default or Event of Default shall have occurred and be continuing, nor shall
the transaction(s) intended to be made using the proceeds of such Advance result
in the occurrence of any Default or Event of Default;

  

 
 

--------------------------------------------------------------------------------

 
76.

 

 

(b)

the Draw Request shall set out whether the purpose of the requested Advance is
for the purpose of: (i) Share Repurchases; (ii) Domain Purchases and Permitted
Acquisitions; or (iii) FTTH Capital Expenditures; or to repay indebtedness
incurred prior to the Closing Date for any such purposes;

 

 

(c)

in respect of an Advance for the purpose of assisting the Borrowers in making a
Permitted Acquisition, a description of business and assets proposed to be
acquired, the business rational for the Acquisition, a pro-forma Compliance
Certificate indicating Tucows Inc. is in compliance with all financial covenants
in Section 7.03 herein immediately prior to such Acquisition and will continue
to be in compliance with such financial covenants during four (4) Fiscal
Quarters immediately thereafter, and all other information reasonably required
by the Lenders to satisfy themselves that such Acquisition constitutes a
Permitted Acquisition;

 

 

(d)

in respect of an Advance for the purpose of assisting the Borrowers in making
FTTH Capital Expenditures, details of such Capital Expenditures to be made using
the proceeds of such Advance and the aggregate amount of all FTTH Capital
Expenditures previously made in the same Fiscal Year with a comparison to the
budgeted FTTH Capital Expenditures for such Fiscal Year contained in the Annual
Business Plan; and

 

 

(e)

in respect of an Advance for the purpose of Share Repurchases, the Lenders shall
be satisfied in their discretion with the terms and conditions of Tucows’ Inc.
share buyback program, and the aggregate amount of such Advance and all other
Advances previously made for such purpose shall not at exceed the greater of the
following amounts: (i) Twenty Million Dollars ($20,000,000); and (ii) the lesser
of (A) Forty Million Dollars ($40,000,000); and (B) an amount equal to one and
one-half (1.5) times EBITDA in the four (4) Fiscal Quarters immediately
preceding such Advance.

  

 
 

--------------------------------------------------------------------------------

 
77.

  

ARTICLE X - DEFAULT AND REMEDIES

 

10.01

Events of Default

 

The occurrence of any one or more of the following events, after the expiry of
any applicable cure period set out below, shall constitute an event of default
under this Agreement (an “Event of Default”):

 

 

(a)

any Borrower fails to pay any Interest due hereunder within three (3) Business
Days after the date such Interest is due, or fails to pay any principal or other
amount hereunder when due;

 

 

(b)

any representation or warranty provided by a Company to the Agent or the Lenders
herein or in any other Loan Document was incorrect in any material respect on
the date on which such representation or warranty was made;

 

 

(c)

Tucows Inc. is not in compliance with any of the financial covenants set out in
Section 7.03;

 

 

(d)

any Company fails to perform or comply with any of its covenants or obligations
contained in this Agreement, the Security or any other agreement made between it
and any Lenders (other than those set out in paragraphs (a), (b) and (c) above)
after receipt of notice of such non-compliance from the Agent; provided that if
such non-compliance is capable of remedy within fifteen (15) days and such
Company diligently attempts to remedy such non-compliance and continually
informs the Agent of its efforts in this regard, and such non-compliance is
remedied within such period, then such non-compliance shall be deemed not to
constitute an Event of Default;

 

 

(e)

any Company is in default in the payment of any indebtedness under any Material
Agreement or any agreement relating to Funded Debt (after the expiry of any
grace or cure periods relating thereto) and such default involves an amount or
potential liability equal to or greater than Five Hundred Thousand Dollars
($500,000); or any Company agrees to the surrender or termination of any
Material Agreement prior to the expiry date expressly set out therein (unless it
is concurrently replaced by another Material Agreement containing substantially
similar terms);

 

 

(f)

an Insolvency Event occurs in respect of any Company;

 

 

(g)

any Person takes possession of any property of a Company that is material to its
financial condition, undertaking or operations by way of or in contemplation of
enforcement of security; or a distress or execution or similar process is levied
or enforced against any such property; except to the extent that: such matter is
being diligently contested by such Company in good faith and on reasonable
grounds; such Company provides the Agent with all information relating to such
matter as it may reasonably request from time to time; a reserve satisfactory to
the Required Lenders has been established; and the amount in dispute is not
material, as determined by the Required Lenders (and without restricting the
generality of the foregoing, an amount in dispute in excess of Five Hundred
Thousand Dollars ($500,000) shall be deemed to be material);

  

 
 

--------------------------------------------------------------------------------

 
78.

 

 

(h)

one or more final judgments or decrees for the payment of money shall have been
obtained or entered against any one or more of the Companies in excess of Five
Hundred Thousand Dollars ($500,000) in the aggregate and shall not be paid,
discharged, vacated, bonded or stayed within ninety (90) days;

 

 

(i)

any Governmental Authority shall take any action to condemn, seize or
appropriate any property of any Company that is material to the financial
condition, business or operations of the Companies taken as a whole;

 

 

(j)

any Loan Document or any material provision thereof is or is declared by any
court of competent jurisdiction to be unenforceable, or any Secured Company
terminates or purports to terminate its liability under any Loan Document or
disputes the validity or enforceability of such Loan Document;

 

 

(k)

any agreement which comprises part of the Security granted by a Secured Company
ceases to constitute a valid First-Ranking Security Interest in respect of the
property intended to be subject thereto, except as otherwise expressly permitted
herein;

 

 

(l)

any Company which is presently a Subsidiary of Tucows Inc. ceases to be a
Subsidiary of Tucows Inc. (except as a result of an amalgamation or merger with
another Company or a winding-up into another Company), unless the Lenders in
their discretion otherwise agree in writing;

 

 

(m)

any Person or group of Persons acting in concert has Control of any Company at
any time;

 

 

(n)

any report of the auditors of Tucows Inc. in the Year-end Financial Statements
contains a going-concern qualification or other qualification relating to the
creditworthiness of the Companies on a consolidated basis;

 

 

(o)

any of the following events shall occur or exist under ERISA with respect to any
U.S. Company or any member of a Controlled Group: any Reportable Event shall
occur; complete or partial withdrawal from any Multiemployer Plan shall occur;
any Prohibited Transaction shall occur; a notice of intent to terminate a Plan
shall be filed, or a Plan shall be terminated; or circumstances shall exist
which constitute grounds entitling the PBGC to institute proceedings to
terminate a Plan, or the PBGC shall institute such proceedings; and in each case
above, such event or condition, together with all other events or conditions, if
any, could subject such U.S. Company to any tax, penalty, or other liability
which would reasonably be expected to result in a Material Adverse Change; or

 

 

(p)

an event occurs which constitutes a Material Adverse Change.

 

10.02

Acceleration; Additional Interest

 

 

(a)

Upon the occurrence of an Insolvency Event, the Obligations shall become
immediately due and payable, without the necessity of any demand upon or notice
to the Credit Parties by the Agent.

  

 
 

--------------------------------------------------------------------------------

 
79.

 

 

(b)

Upon the occurrence and during the continuation of any Event of Default other
than an Insolvency Event, the Agent shall, if instructed of the Required
Lenders, issue a written notice to the Credit Parties (a "Acceleration Notice")
declaring all of the Obligations to be immediately due and payable.

 

 

(c)

At any time on or after the Acceleration Date the Agent may exercise any and all
rights and remedies hereunder and under any other Loan Documents, including the
enforcement of all or any portion of the Security.

 

 

(d)

From and after the date of the occurrence of an Event of Default and for so long
as such Event of Default continues, both before and after the Acceleration Date,
all Outstanding Advances shall bear interest or fees at the rates otherwise
applicable plus two percent (2%) per annum in order to compensate the Lenders
for the additional risk.

 

10.03

Acceleration of Certain Contingent Obligations

 

Upon the occurrence of an Event of Default which is continuing, any Lender which
has issued or made a Bankers' Acceptance, BA Equivalent Note, LIBOR Loan or
Letter of Credit or entered into a Hedging Agreement with a Borrower may make a
Canadian Prime Rate Loan or U.S. Base Rate Loan to such Borrower in an amount
equal to the face amount of such Bankers' Acceptance, BA Equivalent Note, LIBOR
Loan or Letter of Credit, or the amount required to unwind such Hedging
Agreement (such amount to be determined in accordance with the terms thereof),
as the case may be; and the proceeds of any such Loan shall be held by such
Lender and used to satisfy the Lender's obligations under the said Bankers'
Acceptance, BA Equivalent Note, LIBOR Loan or Letter of Credit as such becomes
due, or to effect the unwinding of such Hedging Agreement. Any such Loan shall
bear interest at the rate and in the manner applicable to Canadian Prime Rate
Loans or U.S. Base Rate Loans, as applicable, under the Facility under which the
said Bankers' Acceptance, BA Equivalent Note, LIBOR Loan or Letter of Credit was
issued.

 

10.04

Combining Accounts, Set-Off

 

Upon the occurrence and during the continuation of Event of Default, in addition
to and not in limitation of any rights now or hereafter granted under applicable
law, each Lender may without notice to any Company at any time and from time to
time:

 

 

(a)

combine, consolidate or merge any or all of the deposits or other accounts
maintained with such Lender by such Company (whether term, notice, demand or
otherwise and whether matured or unmatured) and such Company’s obligations to
such Lender hereunder; and

 

 

(b)

set-off, apply or transfer any or all sums standing to the credit of any such
deposits or accounts in or towards the satisfaction of such obligations.

 

10.05

Appropriation of Monies

 

After the occurrence and during the continuation of an Event of Default, the
Agent may from time to time, but subject to Section 11.03, apply any Proceeds of
Realization of the Security against any portion or portions of the Obligations,
and the Borrowers may not require any different application. The taking of a
judgment or any other action or dealing whatsoever by the Agent or the Lenders
in respect of the Security shall not operate as a merger of any of the
Obligations hereunder or in any way affect or prejudice the rights, remedies and
powers which the Agent or the Lenders may have, and the foreclosure, surrender,
cancellation or any other dealing with any Security or the said obligations
shall not release or affect the liability of the Borrowers or any other Person
in respect of the remaining portion of the Obligations.

 

 
 

--------------------------------------------------------------------------------

 
80.

  

10.06

No Further Advances

 

The Lenders shall not be obliged to make any further Advances (including
honouring any cheques drawn by the Borrowers which are presented for payment)
from and after the earliest to occur of the following: (i) delivery by the Agent
to the Borrowers of a written notice that an Event of Default has occurred and
is continuing and that as a result thereof no further Advances will be made
(whether or not such notice also requires immediate repayment of the
Obligations; (ii) the occurrence of an Insolvency Event; and (iii) receipt by
the Agent or any Lender of any garnishment notice or other notice of similar
effect in respect of any Company pursuant to the Income Tax Act (Canada), the
Excise Tax Act (Canada) or any similar notice under any other statute in effect
in any jurisdiction.

 

10.07

Judgment Currency

 

If for the purposes of obtaining judgment in any court in any jurisdiction with
respect to this Agreement it becomes necessary for a Lender to convert into the
currency of such jurisdiction (in this Section called the “Judgment Currency”)
any amount due to the Lender by the Borrowers hereunder in any currency other
than the Judgment Currency, the conversion shall be made at the Exchange Rate
prevailing on the Business Day before the day on which judgment is given. In the
event that there is a change in the Exchange Rate prevailing between the
Business Day before the day on which the judgment is given and the date of
payment of the amount due, the Borrowers will, on the date of payment, pay such
additional amounts (if any) or be entitled to receive reimbursement of such
amount, if any, as may be necessary to ensure that the amount paid on such date
is the amount in the Judgment Currency which when converted at the Exchange Rate
prevailing on the date of payment is the amount then due under this Agreement in
such other currency. Any additional amount due by the Borrowers under this
Section will be due as a separate debt and shall not be affected by judgment
being obtained for any other sums due under or in respect of this Agreement.

 

10.08

Remedies Cumulative

 

All rights and remedies granted to the Agent and the Lenders in this Agreement,
and any other documents or instruments in existence between the parties or
contemplated hereby, and any other rights and remedies available to the Agent
and the Lenders at law or in equity, shall be cumulative. The exercise or
failure to exercise any of the said remedies shall not constitute a waiver or
release thereof or of any other right or remedy, and shall be non-exclusive.

 

10.09

Performance of Covenants by Agent

 

If the Borrowers fail to perform any covenant or obligation to be performed by
them pursuant to this Agreement, the Agent may in its sole discretion, after
written notice to the Borrowers, perform any of the said obligations but shall
be under no obligation to do so; and any amounts reasonably expended or advanced
by the Agent for such purpose shall be payable by the Borrowers upon demand
together with interest at the rate applicable to Canadian Prime Rate Loans under
Facility A.

 

 
 

--------------------------------------------------------------------------------

 
81.

  

ARTICLE XI - THE AGENT AND THE LENDERS

 

11.01

Lenders’ Decisions

 

 

(a)

Any amendment to this Agreement relating to the following matters, and the
granting of any waiver or consent by the Lenders in respect of such matters,
shall require the unanimous agreement of the Lenders:

 

changes to the interest rates and fees payable in respect of the Facilities;

 

increases in the maximum amount of credit available under the Facilities;

 

extensions of the Maturity Date;

 

changes to the scheduled dates or the scheduled amounts for Repayments
hereunder;

 

releases of all or any portion of the Security, except to the extent provided in
paragraph (c) below;

 

the definitions of “Required Lenders” and “Proportionate Share” in Section 1.01;

 

any provision of this Agreement which expressly states that the unanimous
consent of the Lenders is required in connection with any action to be taken or
consent to be provided by the Lenders; and

 

this Section 11.01.

 

 

(b)

Except for the matters described in paragraph (a) above, any amendment to this
Agreement shall be effective if made among the Credit Parties, the Agent and the
Required Lenders, and for greater certainty any such amendment which is agreed
to by the Required Lenders shall be final and binding upon all Lenders.

 

 

(c)

The Agent may from time to time without notice to or the consent of the Lenders
execute and deliver partial releases of the Security in respect of any item of
Collateral (whether or not the proceeds of sale thereof are received by the
Agent) which the Companies are permitted to dispose of pursuant to this
Agreement without obtaining the prior written consent of the Lenders; and in
releasing any such security the Agent may rely upon and assume the correctness
of all information contained in any certificate or document provided by any
Credit Party, without further enquiry. Otherwise, any release or discharge in
respect of the Security or any portion thereof shall require the written consent
of the Lenders acting unanimously.

 

 

(d)

Except for the matters which require the unanimous consent of the Lenders as set
out in the foregoing paragraphs of this Section 11.01, and except as otherwise
specifically provided in this Agreement, any action to be taken or decision to
be made by the Lenders pursuant to this Agreement (specifically including for
greater certainty the issuance of written notice to the Credit Parties of the
occurrence of an Event of Default, the issuance of a demand for payment of the
Obligations, a decision to make an Advance despite any condition precedent
relating thereto not being satisfied, the provision of any waiver in respect of
a breach of any covenant or the granting of any consent) shall be effective if
approved by the Required Lenders; and any such decision or action shall be final
and binding upon all the Lenders.

  

 
 

--------------------------------------------------------------------------------

 
82.

 

 

(e)

Any action to be taken or decision to be made by the Lenders pursuant to this
Agreement which is required to be unanimous shall be made either (i) at a
meeting of the Lenders called by the Agent pursuant to Section 11.06(l) or (ii)
by a written instrument executed by all of the Lenders. Any action to be taken
or decision to be made by the Lenders pursuant to this Agreement which is
required to be made by the Required Lenders shall be made either (i) at a
meeting of the Lenders called by the Agent pursuant to Section 11.06(l) or (ii)
by a written instrument executed by the Required Lenders. Any such instrument
may be executed by fax or pdf and in counterparts.

 

11.02

Security

 

 

(a)

Except to the extent provided in paragraph (b), the Security shall be granted in
favour of and held by the Agent for and on behalf of the Lenders in accordance
with the provisions of this Agreement. The Agent shall, in accordance with its
usual practices in effect from time to time, take all steps required to perfect
and maintain the Security, including: taking possession of the certificates
representing the securities required to be pledged hereunder; filing renewals
and change notices in respect of such Security; and ensuring that the name of
the Agent is noted as loss payee or mortgagee on all property insurance policies
covering the Collateral. If the Agent becomes aware of any matter concerning the
Security which it considers to be material, it shall promptly inform the
Lenders. The Agent shall comply with all instructions provided by the Lenders in
connection with the enforcement or release of the Security which it holds. The
Agent agrees to permit each Lender to review and make photocopies of the
original documents comprising the Security from time to time upon reasonable
notice.

 

 

(b)

Any security which may be granted by a Company in favour of any Lender directly
(such as but not limited to security provided in favour of BMO prior to the date
hereof and security granted in favour of any Lender under the Bank Act (Canada))
shall be deemed to constitute part of the Security. Each Lender which holds any
such item of security agrees that it shall not enforce such security unless and
until the Required Lenders have made a determination to enforce the Security
pursuant to Section 11.01(d), and such Lender agrees to remit to the Agent all
amounts received by it in connection with the enforcement thereof. All such
amounts shall be deemed to constitute Proceeds of Realization and shall be dealt
with as provided in Section 11.03.

 

11.03

Application of Proceeds of Realization

 

Notwithstanding any other provision of this Agreement, the Proceeds of
Realization of the Security or any portion thereof shall be distributed in the
following order:

 

 

(a)

first, in payment of all costs and expenses incurred by the Agent and the
Lenders in connection with such realization, including legal, accounting and
receivers' fees and disbursements;

  

 
 

--------------------------------------------------------------------------------

 
83.

 

 

(b)

second, against the remaining Obligations (except those referred to in paragraph
(c) below), on a pari passu basis among the Lenders to whom such Obligations are
payable;

 

 

(c)

third, to pay any Obligations owed to Non-Funding Lenders, on a pari passu basis
among the Non-Funding Lenders to whom such Obligations are payable; and

 

 

(d)

fourth, if all obligations of the Borrowers listed above have been paid and
satisfied in full, any surplus Proceeds of Realization shall be paid in
accordance with Applicable Law.

 

11.04

Payments by Agent

 

 

(a)

The following provisions shall apply to all payments made by the Agent to the
Lenders hereunder:

 

 

(i)

the Agent shall be under no obligation to make any payment (whether in respect
of principal, interest, fees or otherwise) to any Lender until an amount in
respect of such payment has been received by the Agent from the Borrowers;

 

 

(ii)

if the Agent receives a payment of principal, interest, fees or other amount
owing by a Borrower under any Facility or Tranche which is less than the full
amount of any such payment due, the Agent shall distribute such amount received
among the Lenders under such Facility or Tranche in each Lender's Proportionate
Share thereof;

 

 

(iii)

if any Lender has advanced more or less than its Proportionate Share of any
Facility or Tranche, such Lender's entitlement to a payment of principal,
interest, fees or other amount owing by a Borrower under such Facility or
Tranche shall be increased or reduced, as the case may be, to reflect the amount
actually advanced by such Lender;

 

 

(iv)

if a Lender's Proportionate Share of an Advance under any Facility or Tranche
has been advanced for less than the full period to which any payment by a
Borrower relates, such Lender's entitlement to receive a portion of any payment
of interest or fees under such Facility or Tranche shall be reduced in
proportion to the length of time such Lender's Proportionate Share has actually
been outstanding (unless such Lender has paid all interest required to have been
paid by it to the Agent pursuant to the CBA Model Provisions);

 

 

(v)

the Agent acting reasonably and in good faith shall, after consultation with the
Lenders in the case of any dispute, determine in all cases the amount of all
payments to which each Lender is entitled and such determination shall be deemed
to be prima facie correct;

 

 

(vi)

upon request, the Agent shall deliver a statement detailing any of the payments
to the Lenders referred to herein;

 

 

(vii)

all payments by the Agent to a Lender hereunder shall be made to such Lender at
its address set out herein unless notice to the contrary is received by the
Agent from such Lender; and

  

 
 

--------------------------------------------------------------------------------

 
84.

 

 

(viii)

if the Agent has received a payment from a Borrower on a Business Day (not later
than the time required for the receipt of such payment as set out in this
Agreement) and fails to remit such payment to any Lender entitled to receive its
Proportionate Share of such payment on such Business Day, the Agent agrees to
pay interest on such late payment at a rate determined by the Agent in
accordance with prevailing banking industry practice on interbank compensation.

 

 

(b)

The Agent may in its sole discretion from time to time make adjustments in
respect of any Lender's share of a Drawdown, Conversion, Rollover or Repayment
under any Facility or Tranche in order that the Outstanding Advances due to such
Lender under such Facility or Tranche shall be approximately in accordance with
such Lender's Proportionate Share of such Facility or Tranche.

 

11.05

Protection of Agent

 

 

(a)

Unless the Agent has actual knowledge or actual notice to the contrary, it may
assume that each Lender's address set out in Exhibit A attached hereto is
correct, unless and until it has received from such Lender a notice designating
a different address.

 

 

(b)

The Agent may engage and pay for the advice or services of any lawyers,
accountants or other experts whose advice or services may to it seem necessary,
expedient or desirable and rely upon any advice so obtained (and to the extent
that such costs are not recovered from the Borrowers pursuant to this Agreement,
each Lender agrees to reimburse the Agent in such Lender's Proportionate Share
of such costs).

 

 

(c)

Unless the Agent has actual knowledge or actual notice to the contrary, it may
rely as to matters of fact which might reasonably be expected to be within the
knowledge of any Company upon a statement contained in any Loan Document.

 

 

(d)

Unless the Agent has actual knowledge or actual notice to the contrary, it may
rely upon any communication or document believed by it to be genuine.

 

 

(e)

The Agent may refrain from exercising any right, power or discretion vested in
it under this Agreement unless and until instructed by the Required Lenders as
to whether or not such right, power or discretion is to be exercised and, if it
is to be exercised, as to the manner in which it should be exercised (provided
that such instructions shall be required to be provided by all of the Lenders in
respect of any matter for which the unanimous consent of the Lenders is required
as set out herein).

 

 

(f)

The Agent may refrain from exercising any right, power or discretion vested in
it which would or might in its sole and unfettered opinion be contrary to any
law of any jurisdiction or any directive or otherwise render it liable to any
Person, and may do anything which is in its opinion in its sole discretion
necessary to comply with any such law or directive.

 

 

(g)

The Agent may refrain from acting in accordance with any instructions of the
Required Lenders to begin any legal action or proceeding arising out of or in
connection with this Agreement or take any steps to enforce or realize upon any
Security, until it shall have received such security as it may reasonably
require (whether by way of payment in advance or otherwise) against all costs,
claims, expenses (including legal fees) and liabilities which it will or may
expend or incur in complying with such instructions.

  

 
 

--------------------------------------------------------------------------------

 
85.

 

 

(h)

The Agent shall not be bound to disclose to any Person any information relating
to the Companies or any Related Person if such disclosure would or might in its
opinion in its sole discretion constitute a breach of any law or regulation or
be otherwise actionable at the suit of any Person.

 

 

(i)

The Agent shall not accept any responsibility for the accuracy and/or
completeness of any information supplied in connection herewith or for the
legality, validity, effectiveness, adequacy or enforceability of any Loan
Document and shall not be under any liability to any Lender as a result of
taking or omitting to take any action in relation to any Loan Document except in
the case of the Agent's gross negligence or wilful misconduct.

 

11.06

Duties of Agent

 

The Agent shall:

 

 

(a)

as a non-fiduciary agent for the Borrowers, maintain a record of the Outstanding
Advances owing to each Lender (including the interest of each Lender in all
outstanding Syndicated Letters of Credit), which record shall conclusively be
presumed to be correct and accurate, absent manifest error;

 

 

(b)

hold and maintain the Security to the extent provided in Section 11.02;

 

 

(c)

provide to each Lender copies of all financial information received from the
Borrowers promptly after receipt thereof, and copies of any Draw Requests,
Conversion Notices, Rollover Notices, Repayment Notices and other notices
received by the Agent from the Borrowers upon request by any Lender;

 

 

(d)

promptly advise each Lender of Advances required to be made by it hereunder and
disburse all Repayments to the Lenders hereunder in accordance with the terms of
this Agreement;

 

 

(e)

promptly notify each Lender of the occurrence of any Event of Default of which
the Agent has actual knowledge or actual notice;

 

 

(f)

at the time of engaging any agent, receiver, receiver-manager, consultant,
monitor or other party in connection with the Security or the enforcement
thereof, obtain the agreement of such party to comply with the applicable terms
of this Agreement in carrying out any such enforcement activities and dealing
with any Proceeds of Realization;

 

 

(g)

account for any monies received by it in connection with this Agreement, the
Security and any other agreement delivered in connection herewith or therewith;

  

 
 

--------------------------------------------------------------------------------

 
86.

 

 

(h)

each time a Borrower requests the written consent of the Lenders in connection
with any matter, use its best efforts to obtain and communicate to such Borrower
the response of the Lenders in a reasonably prompt and timely manner having due
regard to the nature and circumstances of the request;

 

 

(i)

give written notice to the Borrowers in respect of any other matter in respect
of which notice is required in accordance with or pursuant to this Agreement,
promptly or promptly after receiving the consent of the Lenders, if required
under the terms of this Agreement;

 

 

(j)

except as otherwise provided in this Agreement, act in accordance with any
instructions given to it by the Required Lenders;

 

 

(k)

refrain from exercising any right, power or discretion vested in it under this
Agreement or any document incidental thereto if so instructed by the Required
Lenders (in respect of any matter which requires the consent of the Required
Lenders), or by all of the Lenders (in respect of any matter which requires the
unanimous consent of the Lenders); and

 

 

(l)

call a meeting of the Lenders at any time not earlier than five (5) days and not
later than thirty (30) days after receipt of a written request for a meeting
provided by any Lender.

 

11.07

Lenders’ Obligations Several; No Partnership

 

The obligations of each Lender under this Agreement are several. The failure of
any Lender to carry out its obligations hereunder shall not relieve the other
Lenders of any of their respective obligations hereunder. No Lender shall be
responsible for the obligations of any other Lender hereunder. Neither the
entering into of this Agreement nor the completion of any transactions
contemplated herein shall constitute the Lenders a partnership.

 

11.08

Sharing of Information

 

The Agent and the Lenders may share among themselves any information they may
have from time to time concerning the Companies whether or not such information
is confidential; but shall have no obligation to do so (except for any
obligations of the Agent to provide information to the extent required in this
Agreement).

 

11.09

Acknowledgement by Borrowers

 

Each Credit Party hereby acknowledges notice of the terms of the provisions of
this Article X and agrees to be bound hereby to the extent of its obligations
hereunder.

 

11.10

Amendments to Article XI

 

The Agent and the Lenders may amend any provision in this Article XI, except
Section 11.01, without prior notice to or the consent of the Borrowers, and the
Agent shall provide a copy of any such amendment to the Borrowers reasonably
promptly thereafter; provided however if any such amendment would materially
adversely affect any rights, entitlements, obligations or liabilities of the
Borrowers, such amendment shall not be effective until the Borrowers provides
their written consent thereto, such consent not to be unreasonably withheld or
arbitrarily delayed.

 

 
 

--------------------------------------------------------------------------------

 
87.

  

11.11

Deliveries, etc.

 

As between the Companies on the one hand, and the Agent and the Lenders on the
other hand:

 

 

(a)

all statements, certificates, consents and other documents which the Agent
purports to deliver to a Company on behalf of the Lenders shall be binding on
each of the Lenders, and none of the Companies shall be required to ascertain or
confirm the authority of the Agent in delivering such documents;

 

 

(b)

all certificates, statements, notices and other documents which are delivered by
a Company to the Agent in accordance with this Agreement shall be deemed to have
been duly delivered to each of the Lenders; and

 

 

(c)

all payments which are delivered by the Borrowers to the Agent in accordance
with this Agreement shall be deemed to have been duly delivered to each of the
Lenders.

 

11.12

Agency Fees

 

 

(a)

The Borrowers hereby jointly and severally agree to pay to the Agent an annual
agency fee in the amount of Seven Thousand Five Hundred Dollars ($7,500) per
Lender, payable in advance on the date of this Agreement and annually on each
anniversary date thereafter during the term of this Agreement.

 

 

(b)

Each Lender which assigns its interests to another Person agrees to pay an
assignment fee of Five Thousand Dollars ($5,000) or the Canadian Dollar
equivalent thereof, to the Agent.

 

11.13

Non-Funding Lender

 

 

(a)

Each Non-Funding Lender shall be required to provide to the Agent, immediately
upon receipt of a written request from the Agent, (A) cash in an amount equal to
105% of such Non-Funding Lender's Proportionate Share of the face amount of
outstanding Letters of Credit, and (B) cash in an amount, as shall be determined
from time to time by the Agent in its discretion, equal to all other obligations
of such Non-Funding Lender to the Agent that are owing or may become owing
pursuant to this Agreement, including, without limitation, such Non-Funding
Lender's obligation to pay its Proportionate Share of any indemnification or
expense reimbursement amounts not paid by the Borrowers. Such cash shall be held
by the Agent in one or more accounts in the name of the Agent and shall not be
required to be interest-bearing. The Agent shall be entitled to apply such cash
from time to time in satisfaction of all or any portion of such obligations of
such Non-Funding Lender, as determined by the Agent in its discretion.

  

 
 

--------------------------------------------------------------------------------

 
88.

 

 

(b)

The Agent shall be entitled to set off any Non-Funding Lender's Proportionate
Share of all payments received from the Borrowers against such Non-Funding
Lender's obligations to fund payments and Advances required to be made by it and
to purchase participations required to be purchased by it in each case under
this Agreement and the other Loan Documents. The Agent shall be entitled to
withhold and deposit in one or more non-interest bearing accounts in the name of
the Agent all amounts (whether principal, interest, fees or otherwise) received
by the Agent from the Borrowers and due to such Non-Funding Lender pursuant to
this Agreement, which amounts shall be used by the Agent (A) first, to reimburse
the Agent for any amounts owing to it by such Non-Funding Lender pursuant to
this Agreement or any other Loan Document, (B) second, to reimburse the other
Lenders in respect of any Advances which may have been made by them in their
discretion in order to fund, in whole or in part, any shortfall in Advances
which were required to have been made by such Non-Funding Lender (and to the
extent that any said Advance made by a Lender is so reimbursed, such Advance
shall be deemed to have been assigned by such Lender to the Non-Funding Lender),
(C) third, to be held in such account and applied by the Agent from time to time
against all other obligations of such Non-Funding Lender to the Agent owing
pursuant to this Agreement in such amount as shall be determined from time to
time by the Agent in its discretion including, without limitation, such
Non-Funding Lender's obligation to pay its Proportionate Share of any
indemnification or expense reimbursement amounts not paid by the Borrowers, and
(D) fourth, at the Agent's discretion, to fund from time to time such
Non-Funding Lender's Proportionate Share of Advances under any Facility.

 

 

(c)

A Non-Funding Lender shall have no voting or consent rights with respect to
matters under this Agreement or the other Loan Documents, unless and until it is
no longer a Non-Funding Lender. Accordingly, the Commitments and the aggregate
unpaid principal amount of the Advances owing to any Non-Funding Lender shall be
disregarded in the determination of the Required Lenders.

  

 

(d)

Neither the Agent nor any of its Affiliates nor any of their respective
officers, directors, employees, agents or representatives shall be liable to any
Lender (including, without limitation, a Non-Funding Lender) for any action
taken or omitted to be taken by them in connection with amounts payable by the
Borrowers to a Non-Funding Lender and received by the Agent and applied in
accordance with the provisions of this Agreement, save and except for the
negligence or wilful misconduct of the Agent as determined by a final
non-appealable judgment of a court of competent jurisdiction.

  

 
 

--------------------------------------------------------------------------------

 
89.

 

ARTICLE XII - CBA MODEL PROVISIONS

 

12.01

CBA Model Provisions Incorporated by Reference

 

The CBA Model Provisions (except for the footnotes contained therein) form part
of this Agreement and are incorporated herein by reference, subject to the
following variations:

 

 

(a)

Each term set out below which is used as a defined term in the CBA Model
Provisions shall be deemed to have been replaced as set out below; and for
greater certainty the said replacement term shall have the meaning ascribed
thereto in Section 1.01 of this Agreement:

 

 

●

“Administrative Agent” shall be replaced by “Agent”;

 

 

●

“Applicable Percentage” shall be replaced by “Proportionate Share”;

 

 

●

“Base Rate Loans” shall be replaced by “U.S. Base Rate Loans”;

 

 

●

“Borrower” shall mean all or any of the Borrowers as the context requires;

 

 

●

“LIBO Rate Loan” shall be replaced by “LIBOR Loan”;

 

 

●

“Loans” shall be replaced by “Advances”;

 

 

●

“Obligors” shall be replaced by “Credit Parties”; and

 

 

●

“Provisions” shall be replaced by “CBA Model Provisions”.

 

 

(b)

The defined term “Foreign Lender” in the CBA Model Provisions does not include a
lender that is resident under the laws of Canada for purposes of the Income Tax
Act, Canada.

 

 

(c)

"Pro rata share", "rateably" and similar terms in the CBA Model Provisions shall
have the meaning ascribed to the term "Proportionate Share" as defined in
Section 1.01 of this Agreement, if the context requires.

 

 

(d)

The terms "Related Parties" and "Related Party" in the CBA Model Provisions
shall be deemed to have the meanings ascribed to the defined terms "Related
Persons" and "Related Person" in this Agreement, respectively.

 

 

(e)

In the third line of subsection 7.7(1) of the CBA Model Provisions, the phrase
"…in consultation with the Borrower…" is hereby amended to read "…upon notice to
the Borrowers…".

 

 

(f)

In the eleventh and twelfth lines of Section 10(b)(i) of the CBA Model
Provisions, the following phrase is hereby deleted: "…in the case of any
assignment in respect of a revolving facility, or $1,000,000, in the case of any
assignment in respect of a term facility …".

  

 
 

--------------------------------------------------------------------------------

 
90.

 

 

(g)

The parties hereby acknowledge and agree that the indemnity contained in clause
9(b)(iii) of the CBA Model Provisions is in addition to and not in substitution
for the indemnity contained in Section 13.04 of this Agreement.

 

12.02

Inconsistencies with CBA Model Provisions

 

To the extent that there is any inconsistency between a provision of this
Agreement and a provision of the CBA Model Provisions, the provision of this
Agreement shall govern. For greater certainty, a provision of this Agreement and
a provision of the CBA Model Provisions shall be considered to be inconsistent
if both relate to the same subject-matter and the provision in the CBA Model
Provisions imposes more onerous obligations or restrictions than the
corresponding provision in this Agreement.

 

 
 

--------------------------------------------------------------------------------

 
91.

 

ARTICLE XIII - GENERAL

 

13.01

Waivers

 

The failure or delay by the Agent or any Lender in exercising any right or
privilege with respect to the non-compliance with any provisions of this
Agreement by the Borrowers and any course of action on the part of the Agent or
any Lender, shall not operate as a waiver of any rights of the Agent or such
Lender unless made in writing by the Agent or such Lender. Any such waiver shall
be effective only in the specific instance and for the purpose for which it is
given and shall not constitute a waiver of any other rights and remedies of the
Agent or such Lender with respect to any other or future non-compliance.

 

13.02

Expenses; Debit Authorization

 

Whether or not the transactions contemplated by this Agreement are completed or
any Advance has been made, the Credit Parties agree to pay on demand by the
Agent from time to time all reasonable expenses incurred by the Agent and the
Lenders in connection with this Agreement, the Security and all documents
contemplated hereby, specifically including: reasonable expenses incurred by the
Agent and the Lenders in respect of due diligence, appraisals, insurance
consultations, credit reporting and responding to demands of any Governmental
Authority, reasonable legal expenses in connection with the preparation and
interpretation of this Agreement and the Security and the administration of the
Facilities generally, including the preparation of waivers and partial
discharges of Security; and all reasonable legal expenses in connection with the
protection and enforcement of the Security. Each Credit Party hereby authorizes
the Agent to debit any account maintained by it with the Agent, and to set off
and compensate against any and all accounts, credits and balances maintained by
it with the Agent, in order to pay (i) any interest or other amounts payable by
the Credit Parties from time to time pursuant to this Agreement when due; and
(ii) any expenses referred to herein which are not paid by the Credit Parties
within ten (10) days after delivery to them of a written request from the Agent
for payment of such expenses. The Agent agrees to give written notice to the
Credit Parties of any such debit promptly thereafter.

 

13.03

General Indemnity

 

In addition to any other liability of the Borrowers hereunder, each Borrower
hereby agrees to indemnify and save harmless the Indemnitees from and against
all liabilities, obligations, losses, damages, penalties, actions, judgments,
suits, costs, expenses or disbursements (including reasonable legal fees on a
solicitor and his own client basis) of any kind or nature whatsoever (but
excluding any consequential damages and damages for loss of profit) which may be
imposed on, incurred by or asserted against the Indemnitees (except to the
extent arising from the negligence or wilful misconduct of such Indemnitees)
which relate to or arise out of or result from:

 

 

(a)

any failure by any Borrower to pay and satisfy its obligations hereunder
including, without limitation, any costs or expenses incurred by reason of the
liquidation or re-employment in whole or in part of deposits or other funds
required by the Lenders to fund or maintain the Facilities or as a result of
such Borrower’s failure to take any action on the date required hereunder or
specified by it in any notice given hereunder;

  

 
 

--------------------------------------------------------------------------------

 
92.

 

 

(b)

any investigation by Governmental Authorities or any litigation or other similar
proceeding related to any use made or proposed to be made by the Borrowers of
the proceeds of any Advance; and

 

 

(c)

any instructions given to any Lender to stop payment on any cheque issued by any
Borrower or to reverse any wire transfer or other transaction initiated by such
Lender at the request of any Borrower;

 

provided, however, that such indemnity shall not be available to any Indemnitee
to the extent that such liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements (i) are determined
by a court of competent jurisdiction to have resulted from the gross negligence
or willful misconduct of Indemnitee or (ii) result from a claim brought by the
Credit Parties against any Indemnitee for breach in bad faith of such
Indemnitee’s obligations under any Loan Document.

 

13.04

Environmental Indemnity

 

In addition to any other liability of the Borrowers hereunder, each Borrower
hereby agrees to indemnify and save harmless the Indemnitees from and against:

 

 

(a)

any losses suffered by them for, in connection with, or as a direct or indirect
result of, the failure of any of the Companies to comply with all Requirements
of Environmental Law;

 

 

(b)

any losses suffered by the Indemnitees for, in connection with, or as a direct
or indirect result of, the presence of any Hazardous Material situated in, on or
under any property owned by any of the Companies or upon which they on business;
and

 

 

(c)

any and all liabilities, losses, damages, penalties, expenses (including
reasonable legal fees) and claims which may be paid, incurred or asserted
against the Indemnitees for, in connection with, or as a direct or indirect
result of, any legal or administrative proceedings with respect to the presence
of any Hazardous Material on or under any property owned by any of the Companies
or upon which they carry on business, or the discharge, emission, spill,
radiation or disposal by any of them of any Hazardous Material into or upon any
Land, the atmosphere, or any watercourse or body of water; including the costs
of defending and/or counterclaiming or claiming against third parties in respect
of any action or matter and any cost, liability or damage arising out of a
settlement entered into by the Indemnitees of any such action or matter;

 

except to the extent arising from the negligence or wilful misconduct of such
Indemnitees. The obligations of each Borrower under this Section shall survive
the termination of this Agreement.

 

13.05

Survival of Certain Obligations despite Termination of Agreement

 

The termination of this Agreement shall not relieve the Borrowers from their
obligations to the Agent and the Lenders arising prior to such termination, such
as obligations arising as a result of or in connection with any breach of this
Agreement, any failure to comply with this Agreement or the inaccuracy of any
representations and warranties made or deemed to have been made prior to such
termination, and obligations arising pursuant to all indemnity obligations
contained herein. Without limiting the generality of the foregoing, the
obligations of the Borrowers to the Agent and the Lenders arising under or in
connection with Sections 13.03 and 13.04 of this Agreement and Section 3.2 of
the CBA Model Provisions shall continue in full force and effect despite any
termination of this Agreement.

 

 
 

--------------------------------------------------------------------------------

 
93.

  

13.06

Interest on Unpaid Costs and Expenses

 

If any Borrower fails to pay when due any amount in respect of costs or expenses
or any other amount required to be paid by it hereunder (other than principal or
interest on any Advance), it shall pay interest on such unpaid amount from the
time such amount is due until paid at the interest rate applicable to Canadian
Prime Rate Loans under Facility A.

 

13.07

Notice

 

Without prejudice to any other method of giving notice, all communications
provided for or permitted hereunder shall be in writing and given to the
applicable addressee by prepaid private courier or by facsimile or electronic
mail to its address, facsimile number or email address and to the attention of
the officer of the addressee as follows:

 

 

(a)

to any Credit Party

 

96 Mowat Avenue.

Toronto, Ontario

M6k 3M1

Attention: President

Fax no.: (416) 531-1257

Email: dsingh@tucows.com

 

 

(b)

Drawdown Requests, Conversion Notices, Rollover Notices and Repayment Notices,
to the Agent at the following address:

 

Bank of Montreal

Agent Bank Services

234 Simcoe Street

Toronto, Ontario

M5T 1T4

Attention: Manager, Agent Bank Services (re Tucows Inc.)

Fax No: 416-598-6218

Email:      BMOCCLO.AgencyToronto@bmo.com

 

 

(c)

all other communications to the Agent:

 

Bank of Montreal

234 Simcoe Street, 3rd Floor

Toronto, Ontario

M5T 1T4

Attention: Kathryn Choi (re Tucows Inc.)

Fax No. 416-598-6320

Email: kathryn.choi@bmo.com

 

 
 

--------------------------------------------------------------------------------

 
94.

  

 

(d)

to any Lender, at its address noted on Exhibit “A” attached hereto.

 

Any communication transmitted by prepaid private courier shall be deemed to have
been validly and effectively given or delivered on the Business Day after which
it is submitted for delivery. Any communication transmitted by facsimile shall
be deemed to have been validly and effectively given or delivered on the day on
which it is transmitted, if transmitted on a Business Day on or before 5:00 p.m.
(local time of the intended recipient), and otherwise on the next following
Business Day. Any party may change its address for service by notice given in
the foregoing manner.

 

13.08

Severability

 

Any provision of this Agreement which is illegal, prohibited or unenforceable in
any jurisdiction, in whole or in part, shall not invalidate the remaining
provisions hereof; and any such illegality, prohibition or unenforceability in
any such jurisdiction shall not invalidate or render unenforceable such
provision in any other jurisdiction.

 

13.09

Further Assurances

 

Each Credit Party shall, at its expense, promptly execute and deliver or cause
to be executed and delivered to the Agent upon request, acting reasonably, from
time to time all such other and further documents, agreements, opinions,
certificates and instruments in compliance with this Agreement, or if necessary
or desirable to more fully record or evidence the obligations intended to be
entered into herein, or to make any recording, file any notice or obtain any
consent.

 

13.10

Time of the Essence

 

Time shall be of the essence of this Agreement.

 

13.11

Promotion and Marketing

 

For the purpose of promotion and marketing each Credit Party hereby authorizes
and consents to the reproduction, disclosure and use by the Lenders and the
Agent of its name, identifying logo and the Facilities to enable the Lenders to
publish promotional “tombstones”, subject to prior review by the Credit Parties.
Each Credit Party acknowledges and agrees that the Lenders shall be entitled to
determine, in their sole discretion, whether to use such information; that no
compensation will be payable by the Lenders or the Agent in connection
therewith; and that the Lenders and the Agent shall have no liability whatsoever
to it or any of its employees, officers, directors, affiliates or shareholders
in obtaining and using such information as contemplated herein.

 

13.12

Entire Agreement; Waivers and Amendments to be in Writing

 

This Agreement supersedes all discussion papers, term sheets and other writings
which may have been issued by the Agent or the Lenders prior to the date hereof
relating to the Facilities, which shall have no force or effect; and this
Agreement and any other documents or instruments contemplated herein or therein
shall constitute the entire agreement and understanding among the Borrowers, the
Lenders and the Agent relating to the subject-matter hereof. Subject to Section
11.01(b), no provision of this Agreement, or any other document or instrument in
existence among the parties may be modified, waived or terminated except by an
instrument in writing executed by the party against whom such modification
waiver or termination is sought to be enforced.

 

 
 

--------------------------------------------------------------------------------

 
95.

  

13.13

Inconsistencies with Security

 

To the extent that there is any inconsistency between a provision of this
Agreement and a provision of any document constituting part of the Security, the
provision of this Agreement shall govern. For greater certainty, a provision of
this Agreement and a provision of the Security shall be considered to be
inconsistent if both relate to the same subject-matter and the provision in the
Security imposes more onerous obligations or restrictions than the corresponding
provision in this Agreement.

 

13.14

Confidentiality; Public Filing of Agreement

 

The Credit Parties agree not to publicly disclose any information contained
herein, including a copy of this Agreement, except (i) on a confidential basis
to their respective officers, directors, employees, accountants, lawyers and
other professional advisors; (ii) to any bona fide prospective purchaser of the
shares of Tucows Inc. or all or substantially all of the assets of the
Companies, provided that such Person executes and delivers a confidentiality
agreement in form and substance acceptable to the Companies; and (iii) as may be
required pursuant to Applicable Law (including without limitation filing a copy
of this Agreement on EDGAR and SEDAR). If any such disclosure is required
pursuant to Applicable Law, the Credit Parties will provide at least two (2)
Business Days' prior written notice to the Agent before making such disclosure
if doing so would not cause any Company to breach Applicable Law, and during
such period the Agent and the Lenders acting reasonably may indicate to the
Credit Parties which portions of such Loan Documents they wish not be disclosed
in order to protect the rights of the Agent and the Lenders to maintain the
confidentiality of information which the Agent and the Lenders believe is
confidential and proprietary to the Agent and the Lenders. The Credit Parties
shall comply with any such request unless such compliance would, in the good
faith judgment of the Credit Parties and their legal counsel, contravene
Applicable Law. The terms of this Section shall survive the termination of this
Agreement.

 

13.15

Governing Law

 

This Agreement shall be interpreted in accordance with the laws of the Province
of Ontario. Without prejudice to the right of the Agent and the Lenders to
commence any proceedings with respect to this Agreement in any other proper
jurisdiction, the parties hereby attorn and submit to the non-exclusive
jurisdiction of the courts of the Province of Ontario.

 

13.16

Execution and Counterparts

 

This Agreement may be executed in several counterparts, each of which, when so
executed, shall be deemed to be an original and which counterparts together
shall constitute one and the same Agreement. This Agreement may be executed by
facsimile or pdf, and any signature contained hereon by facsimile or pdf shall
be deemed to be equivalent to an original signature for all purposes.

 

13.17

Binding Effect

 

This Agreement shall be binding upon and shall enure to the benefit of the
parties and their respective successors and permitted assigns; “successors”
includes any corporation resulting from the amalgamation of any party with any
other corporation.

 

[The balance of this page is intentionally left blank; the signature page
follows]

 

 
 

--------------------------------------------------------------------------------

 
96.

  

IN WITNESS WHEREOF the parties hereto have executed this Agreement.

 

 

 

TUCOWS INC.

 

By: /s/ ELLIOT NOSS                                                           

name: Elliot Noss

title: President

 

By: /s/ MICHAEL COOPERMAN                                      

name: Michael Cooperman

title: CFO

TING FIBER, INC.

 

By: /s/ ELLIOT NOSS                                       

name: Elliot Noss

title: President

 

By: /s/ MICHAEL COOPERMAN                  

name: Michael Cooperman

title: CFO

       

TUCOWS.COM CO.

 

By: /s/ ELLIOT NOSS                                                           

name: Elliot Noss

title: President

 

By: /s/ MICHAEL COOPERMAN                                      

name: Michael Cooperman

title: CFO

TING INC.

 

By: /s/ ELLIOT NOSS                                       

name: Elliot Noss

title: President

 

By: /s/ MICHAEL COOPERMAN                  

name: Michael Cooperman

title: CFO

   

BANK OF MONTREAL, as Administrative Agent

 

By: /s/ FRANCOIS WENTZEL                                           

name: Francois Wentzel

title: Managing Director

 

BANK OF MONTREAL, as a Lender

 

By: /s/ GRACE LAM                                        

name: Grace Lam

title: Director

 

By: /s/ SARWAT POLGAR                            

name: Sarwat Polgar

title: Associate

   

BANK OF MONTREAL, Chicago Branch, as a Lender

 

By: /s/ RANDON GARDLEY                                              

name: Randon Gardley

title: Vice President

ROYAL BANK OF CANADA, as a Lender

 

By: /s/ MICHAEL D. MOORE                        

name: Michael D. More

title: Authorized Signatory

 